
	
		I
		111th CONGRESS
		1st Session
		H. R. 3126
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Frank of
			 Massachusetts (for himself, Ms.
			 Waters, Mrs. Maloney,
			 Mr. Gutierrez,
			 Mr. Watt, Mr. Ackerman, Mr.
			 Sherman, Mr. Capuano,
			 Mr. Miller of North Carolina,
			 Mr. Al Green of Texas,
			 Mr. Ellison,
			 Ms. Speier, and
			 Mr. Grayson) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Consumer Financial Protection Agency,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Financial Protection Agency
			 Act of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Consumer Financial Protection Agency 
				Sec. 101. Definitions.
				Subtitle A—Establishment of the Agency
				Sec. 111. Establishment of the Consumer Financial Protection
				Agency.
				Sec. 112. Board.
				Sec. 113. Executive and administrative powers.
				Sec. 114. Administration.
				Sec. 115. Consumer Advisory Board.
				Sec. 116. Coordination.
				Sec. 117. Reports to the Congress.
				Sec. 118. Funding; fees and assessments; penalties and
				fines.
				Sec. 119. Effective date.
				Subtitle B—General Powers of the Agency
				Sec. 121. Mandate and objectives.
				Sec. 122. Authorities.
				Sec. 123. Collection of information; confidentiality
				rules.
				Sec. 124. Monitoring; assessments of significant rules;
				reports.
				Sec. 125. Authority to restrict mandatory pre-dispute
				arbitration.
				Sec. 126. Effective date.
				Subtitle C—Specific Authorities
				Sec. 131. Prohibiting unfair, deceptive, or abusive acts or
				practices.
				Sec. 132. Disclosures and communications.
				Sec. 133. Sales practices.
				Sec. 134. Pilot disclosures.
				Sec. 135. Adopting operational standards to deter unfair,
				deceptive, or abusive practices.
				Sec. 136. Standard consumer financial products or
				services.
				Sec. 137. Duties.
				Sec. 138. Consumer rights to access information.
				Sec. 139. Prohibited acts.
				Sec. 140. Effective date.
				Subtitle D—Preservation of State Law
				Sec. 141. Relation to State law.
				Sec. 142. Preservation of enforcement powers of
				States.
				Sec. 143. State law preemption standards for national banks and
				subsidiaries clarified.
				Sec. 144. Visitorial standards.
				Sec. 145. Clarification of law applicable to nondepository
				institution subsidiaries.
				Sec. 146. State law preemption standards for Federal savings
				associations and subsidiaries clarified.
				Sec. 147. Visitorial standards.
				Sec. 148. Clarification of law applicable to nondepository
				institution subsidiaries.
				Sec. 149. Effective date.
				Subtitle E—Enforcement Powers
				Sec. 151. Definitions.
				Sec. 152. Investigations and administrative
				discovery.
				Sec. 153. Hearings and adjudication proceedings.
				Sec. 154. Litigation authority.
				Sec. 155. Relief available.
				Sec. 156. Referrals for criminal proceedings.
				Sec. 157. Employee protection.
				Sec. 158. Effective date.
				Subtitle F—Transfer of Functions and Personnel; Transitional
				Provisions
				Sec. 161. Transfer of certain functions.
				Sec. 162. Designated transfer date.
				Sec. 163. Savings provisions.
				Sec. 164. Transfer of certain personnel.
				Sec. 165. Incidental transfers.
				Sec. 166. Interim authority of the Secretary.
				Subtitle G—Regulatory Improvements
				Sec. 171. Collection of deposit account data.
				Sec. 172. Small business data collection.
				Subtitle H—Conforming Amendments
				Sec. 181. Amendments to the Inspector General Act of
				1978.
				Sec. 182. Amendments to the Privacy Act of 1974.
				Sec. 183. Amendments to the Alternative Mortgage Transaction
				Parity Act of 1982.
				Sec. 184. Amendments to the Consumer Credit Protection
				Act.
				Sec. 185. Amendments to the Expedited Funds Availability
				Act.
				Sec. 186. Amendments to the Federal Deposit Insurance
				Act.
				Sec. 187. Amendments to the Gramm-Leach-Bliley Act.
				Sec. 188. Amendments to the Home Mortgage Disclosure Act of
				1975.
				Sec. 189. Amendments to division D of the Omnibus
				Appropriations Act, 2009.
				Sec. 190. Amendments to the Real Estate Settlement Procedures
				Act of 1974.
				Sec. 191. Amendments to the Right to Financial Privacy Act of
				1978.
				Sec. 192. Amendments to the Secure and Fair Enforcement for
				Mortgage Licensing Act of 2008.
				Sec. 193. Amendments to the Truth in Savings Act.
				Sec. 194. Effective date.
				Title J—Improvements to the Federal Trade Commission
				Act
				Sec. 201. Amendments to the Federal Trade Commission
				Act.
			
		IConsumer Financial
			 Protection Agency 
			101.DefinitionsFor the purposes of subtitles A through F of
			 this title, the following definitions shall apply:
				(1)AffiliateThe
			 term affiliate means any person that controls, is controlled by,
			 or is under common control with another person.
				(2)AgencyThe
			 term Agency means the Consumer Financial Protection
			 Agency.
				(3)Alternative
			 consumer financial product or serviceThe term alternative
			 consumer financial product or service means a consumer financial
			 product or service that is of the same type or class as a standard consumer
			 financial product or service, but that contains different or additional terms,
			 fees, or features.
				(4)Appointed board
			 memberThe term appointed Board member or
			 appointed Board members means a member or members of the Board
			 appointed by the President under section 112(a)(1).
				(5)BoardThe term Board means the
			 Board of the Consumer Financial Protection Agency.
				(6)Board of
			 governorsThe term Board of Governors means the
			 Board of Governors of the Federal Reserve System.
				(7)ConsumerThe
			 term consumer means an individual or an agent, trustee, or
			 representative acting on behalf of an individual.
				(8)Consumer
			 financial product or serviceThe term consumer financial
			 product or service means any financial product or service to be used by
			 a consumer primarily for personal, family, or household purposes.
				(9)Covered
			 personThe term covered person means—
					(A)any person who
			 engages directly or indirectly in a financial activity, in connection with the
			 provision of a consumer financial product or service; or
					(B)any person who, in
			 connection with the provision of a consumer financial product or service,
			 provides a material service to, or processes a transaction on behalf of, a
			 person described in subparagraph (A).
					(10)CreditThe
			 term credit means the right granted by a person to a consumer to
			 defer payment of a debt, incur debt and defer its payment, or purchase property
			 or services and defer payment for such purchase.
				(11)Credit
			 unionThe term credit union means a Federal credit
			 union, State credit union, or State-chartered credit union as defined in
			 section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
				(12)DepositThe
			 term deposit—
					(A)has the same
			 meaning as in section 3(l) of the Federal Deposit Insurance Act; and
					(B)includes a share
			 in a member account (as defined in section 101(5) of the Federal Credit Union
			 Act) at a credit union.
					(13)Deposit-taking
			 activityThe term deposit-taking activity
			 means—
					(A)the acceptance of
			 deposits, the provision of other services related to the acceptance of
			 deposits, or the maintenance of deposit accounts;
					(B)the acceptance of
			 money, the provision of other services related to the acceptance of money, or
			 the maintenance of members’ share accounts by a credit union; or
					(C)the receipt of
			 money or its equivalent, as the Agency may determine by regulation or order,
			 received or held by the covered person (or an agent for the person) for the
			 purpose of facilitating a payment or transferring funds or value of funds by a
			 consumer to a third party.
					For the
			 purposes of this title, the Agency may determine that the term
			 deposit-taking activity includes the receipt of money or its
			 equivalent in connection with the sale or issuance of any payment instrument or
			 stored value product or service.(14)Designated
			 transfer dateThe term designated transfer date
			 has the meaning provided in section 162.
				(15)DirectorThe
			 term Director means the Director of the Agency.
				(16)Enumerated
			 consumer lawsThe term enumerated consumer laws
			 means each of the following:
					(A)The Alternative
			 Mortgage Transaction Parity Act (12 U.S.C. 3801 et seq.).
					(B)The Electronic
			 Funds Transfer Act (15 U.S.C. 1693 et seq.)
					(C)The Equal Credit
			 Opportunity Act (15 U.S.C. 1691 et seq.).
					(D)The Fair Credit Reporting Act (15 U.S.C.
			 1681 et seq.), except with respect to sections 615(e), 624, and 628.
					(E)The Fair Debt
			 Collection Practices Act (15 U.S.C. 1692 et seq.).
					(F)Subsections (c),
			 (d), (e), and (f) of section 43 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831t).
					(G)Sections 502, 503,
			 504, 505, 506, 507, 508, and 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6802
			 et seq.).
					(H)The Home Mortgage
			 Disclosure Act (12 U.S.C. 2801 et seq.).
					(I)The Real Estate
			 Settlement Procedures Act (12 U.S.C. 2601 et seq.).
					(J)The Secure and
			 Fair Enforcement for Mortgage Licensing Act (12 U.S.C. 5101 et seq.).
					(K)The Truth in
			 Lending Act (15 U.S.C. 1601 et seq.).
					(L)The Truth in
			 Savings Act (12 U.S.C. 4301 et seq.).
					(17)Federal banking
			 agencyThe term Federal banking agency means the
			 Board of Governors, the Comptroller of the Currency, the Director of the Office
			 of Thrift Supervision, the Federal Deposit Insurance Corporation, or the
			 National Credit Union Administration and the term Federal banking
			 agencies means all of those agencies.
				(18)Financial
			 activityThe term financial activity means any of
			 the following activities:
					(A)Deposit-taking
			 activities.
					(B)Extending credit
			 and servicing loans, including—
						(i)acquiring,
			 brokering, or servicing loans or other extensions of credit;
						(ii)engaging in any
			 other activity usual in connection with extending credit or servicing loans,
			 including performing appraisals of real estate and personal property and
			 selling or servicing credit insurance or mortgage insurance.
						(C)Check-guaranty
			 services, including—
						(i)authorizing a
			 subscribing merchant to accept personal checks tendered by the merchant’s
			 customers in payment for goods and services; and
						(ii)purchasing from a
			 subscribing merchant validly authorized checks that are subsequently
			 dishonored.
						(D)Collecting,
			 analyzing, maintaining, and providing consumer report information or other
			 account information by covered persons, including information relating to the
			 credit history of consumers and providing the information to a credit grantor
			 who is considering a consumer application for credit or who has extended credit
			 to the borrower.
					(E)Collection of debt
			 related to any consumer financial product or service.
					(F)Providing real
			 estate settlement services, including providing title insurance.
					(G)Leasing personal
			 or real property or acting as agent, broker, or adviser in leasing such
			 property if—
						(i)the
			 lease is on a non-operating basis;
						(ii)the
			 initial term of the lease is at least 90 days; and
						(iii)in
			 the case of leases involving real property, at the inception of the initial
			 lease, the transaction is intended to result in ownership of the leased
			 property to be transferred to the lessee, subject to standards prescribed by
			 the Agency.
						(H)Acting as an
			 investment adviser to any person (not subject to regulation by or required to
			 register with the Commodity Futures Trading Commission or the Securities and
			 Exchange Commission).
					(I)Acting as
			 financial adviser to any person, including—
						(i)providing
			 financial and other related advisory services;
						(ii)providing
			 educational courses, and instructional materials to consumers on individual
			 financial management matters; or
						(iii)providing credit
			 counseling, tax-planning or tax-preparation services to any person.
						(J)Financial data
			 processing, including providing data processing and data transmission services,
			 facilities (including data processing and data transmission hardware, software,
			 documentation, or operating personnel), databases, advice, and access to such
			 services, facilities, or databases by any technological means, if—
						(i)the
			 data to be processed or furnished are financial, banking, or economic;
			 and
						(ii)the
			 hardware provided in connection therewith is offered only in conjunction with
			 software designed and marketed for the processing and transmission of
			 financial, banking, or economic data, and where the general purpose hardware
			 does not constitute more than 30 percent of the cost of any packaged
			 offering.
						(K)Money
			 transmitting.
					(L)Sale or issuance
			 of stored value.
					(M)Acting as a money
			 services business.
					(N)Acting as a
			 custodian of money or any financial instrument.
					(O)Any other activity
			 that the Agency defines, by regulation, as a financial activity for the
			 purposes of this title, except that the Agency shall not define engaging in the
			 business of insurance as a financial activity (other than with respect to
			 credit insurance, mortgage insurance, or title insurance, as described in this
			 section).
					(19)Financial
			 product or serviceThe term financial product or
			 service means any product or service that, directly or indirectly,
			 results from or is related to engaging in 1 or more financial
			 activities.
				(20)Foreign
			 exchangeThe term foreign exchange means the
			 exchange, for compensation, of currency of the United States or of a foreign
			 government for currency of another government.
				(21)Insured
			 depository institutionThe term insured depository
			 institution has the same meaning as in section 3 of the Federal Deposit
			 Insurance Act.
				(22)Money services
			 businessThe term money services business means a
			 covered person that—
					(A)receives currency,
			 monetary value, or payment instruments for the purpose of exchanging or
			 transmitting the same by any means, including transmission by wire, facsimile,
			 electronic transfer, courier, the Internet, or through bill payment services,
			 or other businesses that facilitate third-party transfers within the United
			 States or to or from the United States; or
					(B)issues payment
			 instruments or stored value.
					(23)Money
			 transmittingThe term money transmitting means the
			 receipt by a covered person of currency, monetary value, or payment instruments
			 for the purpose of transmitting the same to any third-party by any means,
			 including transmission by wire, facsimile, electronic transfer, courier, the
			 Internet, or through bill payment services.
				(24)Payment
			 instrumentThe term payment instrument means a
			 check, draft, warrant, money order, traveler’s check, electronic instrument, or
			 other instrument, payment of money, or monetary value (other than
			 currency).
				(25)PersonThe
			 term person means an individual, partnership, company,
			 corporation, association (incorporated or unincorporated), trust, estate,
			 cooperative organization, or other entity.
				(26)Person
			 regulated by the Commodity Futures Trading CommissionThe term
			 person regulated by the Commodity Futures Trading Commission
			 means any futures commission merchant, commodity trading adviser, commodity
			 pool operator, or introducing broker that is subject to the jurisdiction of the
			 Commodity Futures Trading Commission under the Commodity Exchange Act, but only
			 to the extent that the person acts in such capacity.
				(27)Person
			 regulated by the Securities and Exchange CommissionThe term
			 person regulated by the Securities and Exchange Commission
			 means—
					(A)a broker or dealer
			 that is required to be registered under the Securities Exchange Act of
			 1934;
					(B)an investment
			 adviser that is required to be registered under the Investment Advisers Act of
			 1940; or
					(C)an investment
			 company that is required to be registered under the Investment Company Act of
			 1940—
					but only to
			 the extent that the person acts in a registered capacity.(28)Provision of a
			 consumer financial product or serviceThe term provision
			 of (or providing) a consumer financial product or service means the
			 advertisement, marketing, solicitation, sale, disclosure, delivery, or account
			 maintenance or servicing of a consumer financial product or service.
				(29)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(30)Standard
			 consumer financial product or serviceThe term standard
			 consumer financial product or service means a consumer financial
			 product or service containing terms, conditions, and features defined by the
			 Agency.
				(31)StateThe
			 term State means any State, territory, or possession of the
			 United States, the District of Columbia, Commonwealth of Puerto Rico,
			 Commonwealth of the Northern Mariana Islands, Guam, American Samoa, or the
			 United States Virgin Islands.
				(32)Stored
			 valueThe term stored value means funds or
			 monetary value represented in any electronic format, whether or not specially
			 encrypted, and stored or capable of storage on electronic media in such a way
			 as to be retrievable and transferred electronically, and includes a prepaid
			 debit card or product, or any other similar product, regardless of whether the
			 amount of the funds or monetary value may be increased or reloaded.
				AEstablishment of
			 the Agency
				111.Establishment
			 of the Consumer Financial Protection Agency
					(a)Agency
			 establishedThere is established the Consumer Financial
			 Protection Agency as an independent agency in the executive branch to regulate
			 the provision of consumer financial products or services under this title, the
			 enumerated consumer laws, and the authorities transferred under subtitles F and
			 H.
					(b)Principal
			 officeThe principal office of the Agency shall be located in the
			 city of Washington, District of Columbia, at 1 or more sites.
					112.Board
					(a)Composition of
			 the boardThe Agency shall have a Board that is composed of 5
			 members as follows:
						(1)4
			 members of the Board who shall be appointed by the President, by and with the
			 advice and consent of the Senate—
							(A)from among
			 individuals who are citizens of the United States; and
							(B)who have a strong
			 competencies and experiences related to consumer financial products or
			 services; and
							(2)the head of the
			 agency responsible for chartering and regulating national banks.
						(b)Director of the
			 agencyFrom among the appointed Board members, the President
			 shall designate 1 member of the Board to serve as the Director and the Director
			 shall be the chief executive of the Agency.
					(c)Terms of
			 appointed board members
						(1)In
			 generalAn appointed Board member, including the Director of the
			 Agency, shall serve for a term of 5 years.
						(2)Removal for
			 causeThe President may remove any appointed Board member for
			 inefficiency, neglect of duty, or malfeasance in office.
						(3)VacanciesAny
			 member of the Board appointed to fill a vacancy occurring before the expiration
			 of the term to which that member’s predecessor was appointed (including the
			 Director of the Agency) shall be appointed only for the remainder of the
			 term.
						(4)Continuation of
			 serviceEach appointed Board member may continue to serve after
			 the expiration of the term of office to which that member was appointed until a
			 successor has been appointed by the President and confirmed by the
			 Senate.
						(5)Initial
			 appointments staggeredThe appointed Board members (including the
			 Director of the Agency) shall serve staggered terms, which initially shall be
			 established by the President for terms of 2, 3, 4, and 5 years,
			 respectively.
						(d)Compensation
						(1)DirectorThe
			 Director shall receive compensation at the rate prescribed for Level I of the
			 Executive Schedule under section 5313 of title 5, United States Code.
						(2)Other appointed
			 board membersThe 3 other appointed Board members shall each
			 receive compensation at the rate prescribed for Level II of the Executive
			 Schedule under section 5314 of title 5, United States Code.
						113.Executive and
			 administrative powers
					(a)PowersThe
			 Board may exercise all executive and administrative functions of the Agency,
			 including to—
						(1)establish rules
			 for conducting the Agency’s general business in a manner not inconsistent with
			 this title;
						(2)bind the Agency
			 and enter into contracts;
						(3)direct the
			 establishment of and maintain divisions or other offices within the Agency in
			 order to fulfill the responsibilities of this title, the enumerated consumer
			 laws, and the authorities transferred under subtitles F and H, and to satisfy
			 the requirements of other applicable law;
						(4)coordinate and
			 oversee the operation of all administrative, enforcement, and research
			 activities of the Agency;
						(5)adopt and use a
			 seal;
						(6)determine the
			 character of and the necessity for the Agency’s obligations and expenditures,
			 and the manner in which they shall be incurred, allowed, and paid;
						(7)delegate
			 authority, at the Agency’s lawful discretion, to the Director or to a member of
			 the Board or to any officer or employee of the Agency to take action under any
			 provision of this title or under other applicable law;
						(8)to implement this
			 title and the Agency’s authorities under the enumerated consumer laws and under
			 subtitles F and H through rules, orders, guidance, interpretations, statements
			 of policy, examinations, and enforcement actions; and
						(9)perform such other
			 functions as may be authorized or required by law.
						(b)Transacting
			 business
						(1)Quorum3
			 members of the Board shall constitute a quorum for the transaction of business,
			 except that if only 3 members of the Board are serving because of vacancies, 2
			 members of the Board shall constitute a quorum for the transaction of
			 business.
						(2)VotingOther
			 than acts performed under delegated authority, the Board shall act through a
			 majority vote of its members assembled.
						114.Administration
					(a)OfficersThe
			 Agency shall appoint the following officials:
						(1)A
			 secretary, who shall be charged with maintaining the records of the Agency and
			 performing such other activities as the Board directs.
						(2)A
			 general counsel, who shall be charged with overseeing the legal affairs of the
			 Agency and performing such other activities as the Board directs.
						(3)An inspector
			 general, who shall have the authority and functions of an inspector general of
			 a designated Federal entity under the Inspector General Act of 1978 (5 U.S.C.
			 App. 3).
						(b)Personnel
						(1)Appointment
							(A)In
			 generalThe Agency may fix the number of, and appoint and direct,
			 all employees of the Agency.
							(B)Expedited
			 hiringDuring the 2-year period beginning on the date of the
			 enactment of this Act, the Agency may appoint, without regard to the provisions
			 of sections 3309 through 3318, of title 5, United States Code, candidates
			 directly to positions for which public notice has been given.
							(2)Compensation
							(A)PayThe
			 Agency shall fix, adjust, and administer the pay for all employees of the
			 Agency without regard to the provisions of chapter 51 or subchapter III of
			 chapter 53 of title 5, United States Code.
							(B)BenefitsThe
			 Agency may provide additional benefits to Agency employees if the same type of
			 benefits are then being provided by the Board of Governors or, if not then
			 being provided, could be provided by the Board of Governors under applicable
			 provisions of law, rule, or regulation.
							(C)Minimum
			 standardThe Agency shall at all times provide compensation and
			 benefits to classes of employees that, at a minimum, are equivalent to the
			 compensation and benefits provided by the Board of Governors for the
			 corresponding class of employees in any fiscal year.
							(c)Specific
			 functional units
						(1)ResearchThe
			 Agency shall establish a unit whose functions shall include researching,
			 analyzing, and reporting on—
							(A)current and
			 prospective developments in markets for consumer financial products or
			 services, including market areas of alternative consumer financial products or
			 services with high growth rates;
							(B)consumer
			 awareness, understanding, and use of disclosures and communications regarding
			 consumer financial products or services;
							(C)consumer awareness
			 and understanding of costs, risks, and benefits of consumer financial products
			 or services; and
							(D)consumer behavior
			 with respect to consumer financial products or services.
							(2)Community
			 affairsThe Agency shall establish a unit whose functions shall
			 include providing information, guidance, and technical assistance regarding the
			 provision of consumer financial products or services to traditionally
			 underserved consumers and communities.
						(3)Consumer
			 complaintsThe Agency shall establish a unit whose functions
			 shall include—
							(A)establishing a
			 central database for collecting and tracking information on consumer complaints
			 about consumer financial products or services and resolution of complaints;
			 and
							(B)sharing data and
			 coordinating consumer complaints with Federal banking agencies, other Federal
			 agencies, and State regulators.
							115.Consumer
			 Advisory Board
					(a)Establishment
			 requiredThe Agency shall establish a Consumer Advisory Board to
			 advise and consult with the Agency in the exercise of its functions under this
			 title, the enumerated consumer laws, and to provide information on emerging
			 practices in the consumer financial products or services industry.
					(b)MembershipIn
			 appointing the members of the Consumer Advisory Board, the Agency shall seek to
			 assemble experts in financial services, community development, and consumer
			 financial products or services and seek representation of the interests of
			 covered persons and consumers.
					(c)MeetingsThe
			 Consumer Advisory Board shall meet from time to time at the call of the Agency,
			 but, at a minimum, shall meet at least twice in each year.
					(d)Compensation and
			 travel expensesMembers of the Consumer Advisory Board who are
			 not full-time employees of the United States shall—
						(1)be entitled to
			 receive compensation at a rate fixed by the Agency while attending meetings of
			 the Consumer Advisory Board, including travel time; and
						(2)be allowed travel
			 expenses, including transportation and subsistence, while away from their homes
			 or regular places of business.
						116.Coordination
					(a)Coordination
			 with other federal agencies and state regulatorsThe Agency shall
			 coordinate with the Securities and Exchange Commission, the Commodity Futures
			 Trading Commission, and other Federal agencies and State regulators, as
			 appropriate, to promote consistent regulatory treatment of consumer and
			 investment products and services.
					(b)Coordination of
			 consumer education initiatives
						(1)In
			 generalThe Agency shall coordinate with each agency that is a
			 member of the Financial Literacy and Education Commission established by the
			 Financial Literacy and Education Improvement Act (20 U.S.C. 9701 et seq.) to
			 assist each agency in enhancing its existing financial literacy and education
			 initiatives to better achieve the goals in paragraph (2) and to ensure the
			 consistency of such initiatives across Federal agencies.
						(2)Goals of
			 coordinationIn coordinating with the agencies described in
			 paragraph (1), the Agency shall seek to improve efforts to educate consumers
			 about financial matters generally, the management of their own financial
			 affairs, and their judgments about the appropriateness of certain financial
			 products.
						117.Reports to the
			 Congress
					(a)Reports
			 requiredThe Agency shall prepare and submit to the President and
			 the appropriate committees of the Congress a report at the beginning of each
			 regular session of the Congress, beginning with the session following the
			 designated transfer date.
					(b)ContentsThe
			 reports required by subsection (a) shall include—
						(1)a
			 list of the significant rules and orders adopted by the Agency, as well as
			 other significant initiatives conducted by the Agency, during the preceding
			 year and the Agency’s plan for rules, orders, or other initiatives to be
			 undertaken during the upcoming period;
						(2)an analysis of
			 complaints about consumer financial products or services that the Agency has
			 received and collected in its central database on complaints during the
			 preceding year;
						(3)a
			 list, with a brief statement of the issues, of the public supervisory and
			 enforcement actions to which the Agency is a party (including adjudication
			 proceedings conducted under subtitle E) during the preceding year; and
						(4)an appraisal of
			 significant actions, including actions under Federal or State law, by State
			 attorneys general or State regulators relating to this title, the authorities
			 transferred under subtitles F and H, and the enumerated consumer laws.
						118.Funding; fees
			 and assessments; penalties and fines
					(a)Authorization of
			 appropriationsFor the purposes of carrying out the authorities
			 granted in this title and the enumerated consumer laws and transferred under
			 subtitles F and H, there are appropriated to the Agency such sums as are
			 necessary. Notwithstanding any other provision of law, such amounts shall be
			 subject to apportionment under section 1517 of title 31, United States Code,
			 and restrictions that generally apply to the use of appropriated funds in title
			 31, United States Code, and other laws.
					(b)Fees and
			 assessments on covered persons
						(1)Recovery of
			 expended fundsThe Agency shall recover the amount of funds
			 expended by the Agency under this title, through the collection of annual fees
			 or assessments on covered persons.
						(2)RulemakingThe
			 Agency shall prescribe regulations to govern the collection of fees and
			 assessments. Such regulations shall specify and define the basis of fees or
			 assessments (such as the outstanding volume of consumer credit accounts, total
			 assets under management, or consumer financial transactions), the amount and
			 frequency of fees or assessments, and such other factors that the Agency deems
			 appropriate.
						(3)Fees and
			 assessments as miscellaneous receiptsAll fees and assessments
			 collected under this title, the authorities transferred under subtitles F and
			 H, or any enumerated consumer law shall be deposited into the Treasury as
			 miscellaneous receipts.
						(c)Penalties and
			 fines
						(1)Establishment of
			 victims relief fundThere is established in the Treasury of the
			 United States a fund to be known as the Consumer Financial Protection
			 Agency Civil Penalty Fund (referred to in this section as the
			 Fund). If the Agency obtains a civil penalty against any person
			 in any judicial or administrative action under this title, the authorities
			 transferred under subtitles F and H, or any enumerated consumer law, the Agency
			 shall deposit into the Fund the amount of the penalty collected.
						(2)Payment to
			 victimsAmounts in the Fund shall be available to the Agency,
			 without fiscal year limitation, for payments to the victims of activities for
			 which civil penalties have been imposed under this title, the authorities
			 transferred under subtitles F and H, or any enumerated consumer law.
						119.Effective
			 dateThis subtitle shall take
			 effect on the date of the enactment of this Act.
				BGeneral Powers of
			 the Agency
				121.Mandate and
			 objectives
					(a)MandateThe
			 Agency shall seek to promote transparency, simplicity, fairness,
			 accountability, and access in the market for consumer financial products or
			 services.
					(b)ObjectivesThe
			 Agency is authorized to exercise its authorities granted in this title, in the
			 enumerated consumer laws, and transferred under subtitles F and H for the
			 purposes of ensuring that—
						(1)consumers have,
			 understand, and can use the information they need to make responsible decisions
			 about consumer financial products or services;
						(2)consumers are
			 protected from abuse, unfairness, deception, and discrimination;
						(3)markets for
			 consumer financial products or services operate fairly and efficiently with
			 ample room for sustainable growth and innovation; and
						(4)traditionally
			 underserved consumers and communities have access to financial services.
						122.Authorities
					(a)In
			 generalThe Agency is authorized to exercise its authorities
			 granted in this title, in the enumerated consumer laws, and transferred under
			 subtitles F and H, to administer, enforce, and otherwise implement the
			 provisions of this title, the authorities transferred in subtitles F and H, and
			 the enumerated consumer laws.
					(b)Rulemaking,
			 orders, and guidance
						(1)In
			 generalThe Agency may prescribe rules and issue orders and
			 guidance as may be necessary or appropriate to enable it to administer and
			 carry out the purposes and objectives of this title, the authorities
			 transferred under subtitles F and H, and the enumerated consumer laws, and to
			 prevent evasions thereof.
						(2)Standards for
			 rulemakingIn prescribing a rule under this title or pursuant to
			 the authorities transferred under subtitles F and H or the enumerated consumer
			 laws, the Agency shall—
							(A)consider the
			 potential benefits and costs to consumers and covered persons, including the
			 potential reduction of consumers’ access to consumer financial products or
			 services, resulting from such rule; and
							(B)consult with the
			 Federal banking agencies, or other Federal agencies, as appropriate, regarding
			 the consistency of a proposed rule with prudential, market, or systemic
			 objectives administered by such agencies.
							(3)Exemptions
							(A)In
			 generalThe Agency, by rule or order, may conditionally or
			 unconditionally exempt any covered person or any consumer financial product or
			 service or any class of covered persons or consumer financial products or
			 services, from any provision of this title, any enumerated consumer law, or
			 from any rule thereunder, as the Agency deems necessary or appropriate to carry
			 out the purposes and objectives of this title taking into consideration the
			 factors in subparagraph (B).
							(B)FactorsIn
			 issuing an exemption by rule or order as permitted in subparagraph (A), the
			 Agency shall as appropriate take into consideration the following—
								(i)total assets of
			 the covered person;
								(ii)the
			 volume of transactions involving consumer financial products or services in
			 which the covered person engages;
								(iii)the extent to
			 which the covered person engages in 1 or more financial activities; and
								(iv)existing laws or
			 regulations which are applicable to the consumer financial product or service
			 and the extent to which such laws or regulations provide consumers with
			 adequate protections.
								(c)Examinations and
			 reports
						(1)In
			 generalThe Agency may on a periodic basis examine, or require
			 reports from, a covered person for purposes of ensuring compliance with the
			 requirements of this title, the enumerated consumer laws, and any regulations
			 prescribed by the Agency under this title or pursuant to the authorities
			 transferred under subtitles F and H, and enforcing compliance with such
			 requirements.
						(2)Content of
			 reportsThe reports authorized in paragraph (1) may include such
			 information as necessary to keep the Agency informed as to—
							(A)the compliance
			 systems or procedures of the covered person or any affiliate thereof, with
			 applicable provisions of this title or any other law that the Agency has
			 jurisdiction to enforce; and
							(B)matters related to
			 the provision of consumer financial products or services including the
			 servicing or maintenance of accounts or extensions of credit.
							(3)Use of existing
			 reportsIn general, the Agency shall, to the fullest extent
			 possible, use—
							(A)reports that a
			 covered person, or any affiliate thereof, has provided or been required to
			 provide to a Federal or State agency; and
							(B)information that
			 has been reported publicly.
							(4)Reports from
			 nondepository covered personsThe Agency may require reports
			 regarding financial condition from covered persons which are not subject to the
			 jurisdiction of a Federal banking agency or a comparable State regulator for
			 the purpose of assessing the ability of such person to perform its obligations
			 to consumers.
						(5)Access by the
			 agency to reports of other regulators
							(A)Examination and
			 financial condition reportsUpon providing reasonable assurances
			 of confidentiality, the Agency shall have access to any report of examination
			 or financial condition made by a Federal banking agency or other Federal agency
			 having supervision of a covered person, and to all revisions made to any such
			 report.
							(B)Provision of
			 other reports to agencyIn addition to the reports described in
			 paragraph (a), a Federal banking agency may, in its discretion, furnish to the
			 Agency any other report or other confidential supervisory information
			 concerning any insured depository institution, any credit union, or other
			 entity examined by such agency under authority of any Federal law.
							(6)Access by other
			 regulators to reports of the agencyUpon providing reasonable
			 assurances of confidentiality, a Federal banking agency, a State regulator, or
			 any other Federal agency having supervision of a covered person shall have
			 access to any report of examination made by the Agency with respect to the
			 covered person, and to all revisions made to any such report.
						(7)Preservation of
			 authorityNo provision in paragraph (3) shall be construed as
			 preventing the Agency from conducting an examination authorized by this title
			 or under the authorities transferred under subtitles F and H or pursuant to any
			 enumerated consumer law.
						(d)Exclusive
			 rulemaking and examination authorityNotwithstanding any other
			 provision of Federal law other than subsection (f), to the extent that a
			 Federal law authorizes the Agency and another Federal agency to prescribe
			 regulations, issue guidance, conduct examinations, or require reports under
			 that law for purposes of assuring compliance with this title, any enumerated
			 consumer law, the laws for which authorities were transferred under subtitles F
			 and H, and any regulations prescribed under this title or pursuant to any such
			 authority, the Agency shall have the exclusive authority to prescribe
			 regulations, issue guidance, conduct examinations, require reports, or issue
			 exemptions with regard to any person subject to that law.
					(e)Primary
			 enforcement authority
						(1)The agency to
			 have primary enforcement authorityTo the extent that a Federal
			 law authorizes the Agency and another Federal agency to enforce that law, the
			 Agency shall have primary authority to enforce that Federal law with respect to
			 any person in accordance with this subsection.
						(2)ReferralAny
			 Federal agency authorized to enforce a Federal law described in paragraph (1)
			 may recommend in writing to the Agency that the Agency initiate an enforcement
			 proceeding as the Agency is authorized by that Federal law or by this title.
			 The recommendation shall be accompanied by a written explanation of the
			 concerns giving rise to the recommendation.
						(3)Backstop
			 enforcement authority of other federal agencyIf the Agency does
			 not, before the end of the 120-day period beginning on the date on which the
			 Agency receives a recommendation under paragraph (2), initiate an enforcement
			 proceeding, the other agency may initiate an enforcement proceeding as
			 permitted by that Federal law.
						(f)Exceptions
						(1)Department of
			 justiceNothing in this title shall affect the authorities of the
			 Department of Justice.
						(2)Persons
			 regulated by the securities and exchange commission
							(A)In
			 generalNo provision of this title shall be construed as
			 altering, amending, or affecting the authority of the Securities and Exchange
			 Commission to adopt rules, initiate enforcement proceedings, or take any other
			 action with respect to a person regulated by the Securities and Exchange
			 Commission. The Agency shall have no authority to exercise any power to enforce
			 this title with respect to a person regulated by the Securities and Exchange
			 Commission.
							(B)Consultation and
			 coordinationNotwithstanding subparagraph (A), the Securities and
			 Exchange Commission shall consult and coordinate with the Agency with respect
			 to any rule (including any advance notice of proposed rulemaking) regarding an
			 investment product or service that is the same type of product as, or that
			 competes directly with, a consumer financial product or service that is subject
			 to the jurisdiction of the Agency under this title or under any other
			 law.
							(3)Persons
			 regulated by the commodity futures trading commission
							(A)In
			 generalNo provision of this
			 title shall be construed as altering, amending, or affecting the authority of
			 the Commodity Futures Trading Commission to adopt rules, initiate enforcement
			 proceedings, or take any other action with respect to a person regulated by the
			 Commodity Futures Trading Commission. The Agency shall have no authority to
			 exercise any power to enforce this title with respect to a person regulated by
			 the Commodity Futures Trading Commission.
							(B)Consultation and
			 coordinationNotwithstanding subparagraph (A), the Commodity
			 Futures Trading Commission shall consult and coordinate with the Agency with
			 respect to any rule (including any advance notice of proposed rulemaking)
			 regarding a product or service that is the same type of product as, or that
			 competes directly with, a consumer financial product or service that is subject
			 to the jurisdiction of the Agency under this title or under any other
			 law.
							(g)No authority To
			 impose usury limitNo
			 provision of this title shall be construed as conferring authority on the
			 Agency to establish a usury limit applicable to an extension of credit offered
			 or made by a covered person to a consumer, unless explicitly authorized by
			 law.
					123.Collection of
			 information; confidentiality rules
					(a)Collection of
			 information
						(1)In
			 generalIn conducting research on the provision of consumer
			 financial products or services, the Agency shall have the power to gather
			 information from time to time regarding the organization, business conduct, and
			 practices of covered persons.
						(2)Specific
			 authorityIn order to gather such information, the Agency shall
			 have the power—
							(A)to gather and
			 compile information;
							(B)to require persons
			 to file with the Agency, in such form and within such reasonable period of time
			 as the Agency may prescribe, by regulation or order, annual or special reports,
			 or answers in writing to specific questions, furnishing information the Agency
			 may require; and
							(C)to make public
			 such information obtained by it under this section as is in the public interest
			 in reports or otherwise in the manner best suited for public information and
			 use.
							(b)Confidentiality
			 rulesThe Agency shall prescribe regulations regarding the
			 confidential treatment of information obtained from persons in connection with
			 the exercise of its authorities under this title and the enumerated consumer
			 laws and the authorities transferred under subtitles F and H.
					124.Monitoring;
			 assessments of significant rules; reports
					(a)Monitoring
						(1)In
			 generalThe Agency shall monitor for risks to consumers in the
			 provision of consumer financial products or services, including developments in
			 markets for such products or services.
						(2)Means of
			 monitoringSuch monitoring may be conducted by examinations of
			 covered persons, analysis of reports obtained from covered persons, assessment
			 of consumer complaints, surveys and interviews of covered persons and
			 consumers, and review of available databases.
						(3)ConsiderationsIn
			 allocating its resources to perform the monitoring required by this section,
			 the Agency may consider, among other factors—
							(A)likely risks and
			 costs to consumers associated with buying or using a type of consumer financial
			 product or service;
							(B)consumers’
			 understanding of the risks of a type of consumer financial product or
			 service;
							(C)the state of the
			 law that applies to the provision of a consumer financial product or service,
			 including the extent to which the law is likely to adequately protect
			 consumers;
							(D)rates of growth in
			 the provision of a consumer financial product or service;
							(E)extent, if any, to
			 which the risks of a consumer financial product or service may
			 disproportionately affect traditionally underserved consumers, if any;
			 or
							(F)types, number, and
			 other pertinent characteristics of covered persons that provide the product or
			 service.
							(4)ReportsThe
			 Agency shall publish at least 1 report of significant findings of its
			 monitoring required by paragraph (1) in each calendar year, beginning in the
			 calendar year that is 1 year after the designated transfer date.
						(b)Assessment of
			 significant rules
						(1)In
			 generalThe Agency shall conduct an assessment of each
			 significant regulation prescribed or order issued by the Agency under this
			 title, under the authorities transferred under subtitles F and H or pursuant to
			 any enumerated consumer law that addresses, among other relevant factors, the
			 effectiveness of the regulation in meeting the purposes and objectives of this
			 Act and the specific goals stated by the Agency.
						(2)Basis for
			 assessmentThe assessment shall reflect available evidence and
			 any data that the Agency reasonably may collect.
						(3)ReportsThe
			 Agency shall publish a report of its assessment not later than 3 years after
			 the effective date of the regulation or order, unless the Agency determines
			 that 3 years is not sufficient time to study or review the impact of the
			 regulation, but in no event shall the Agency publish a report thereof more than
			 5 years after the effective date of the regulation or order.
						(4)Public commented
			 requiredBefore publishing a report of its assessment, the Agency
			 shall invite public comment on recommendations for modifying, expanding, or
			 eliminating the newly adopted significant regulation or order.
						(c)Information
			 gatheringIn conducting any monitoring or assessment required by
			 this section, the Agency may gather information through a variety of methods,
			 including by conducting surveys or interviews of consumers.
					125.Authority to
			 restrict mandatory pre-dispute arbitrationThe Agency, by regulation, may prohibit or
			 impose conditions or limitations on the use of agreements between a covered
			 person and a consumer that require the consumer to arbitrate any future dispute
			 between the parties arising under this title or any enumerated consumer law if
			 the Agency finds that such prohibition, imposition of conditions, or
			 limitations are in the public interest and for the protection of
			 consumers.
				126.Effective
			 dateThis subtitle shall take
			 effect on the designated transfer date.
				CSpecific
			 Authorities
				131.Prohibiting
			 unfair, deceptive, or abusive acts or practices
					(a)In
			 generalThe Agency may take any action authorized under subtitle
			 E to prevent a person from committing or engaging in an unfair, deceptive, or
			 abusive act or practice under Federal law in connection with any transaction
			 with a consumer for a consumer financial product or service.
					(b)Rulemaking
			 required
						(1)In
			 generalThe Agency may prescribe regulations identifying as
			 unlawful unfair, deceptive, or abusive acts or practices in connection with any
			 transaction with a consumer for a consumer financial product or service.
						(2)Includes
			 prevention measuresRegulations prescribed under this section may
			 include requirements for the purpose of preventing such acts or
			 practices.
						(c)Unfairness
						(1)In
			 generalThe Agency shall have no authority under this section to
			 declare an act or practice in connection with a transaction with a consumer for
			 a consumer financial product or service to be unlawful on the grounds that such
			 act or practice is unfair unless the Agency has a reasonable basis to conclude
			 that the act or practice causes or is likely to cause substantial injury to
			 consumers which is not reasonably avoidable by consumers and such substantial
			 injury is not outweighed by countervailing benefits to consumers or to
			 competition.
						(2)Established
			 public policy as factorIn determining whether an act or practice
			 is unfair, the Agency may consider established public policies as evidence to
			 be considered with all other evidence.
						(d)ConsultationIn
			 prescribing a regulation under this section, the Agency shall consult with the
			 Federal banking agencies, or other Federal agencies, as appropriate, concerning
			 the consistency of the proposed regulation with prudential, market, or systemic
			 objectives administered by such agencies.
					132.Disclosures and
			 communications
					(a)In
			 generalThe Agency may prescribe regulations to ensure the
			 appropriate and effective disclosure or communication to consumers of the
			 costs, benefits, and risks associated with any consumer financial product or
			 service.
					(b)Reasonable
			 disclosures and communicationsSubject to regulations prescribed
			 by the Agency, a covered person shall, with respect to disclosures or
			 communications regarding any consumer financial product or service, make or
			 provide to a consumer disclosures and communications that—
						(1)balance
			 communication of the benefits of the product or service with communication of
			 significant risks and costs;
						(2)prominently
			 disclose the significant risks and costs, in reasonable proportion to the
			 disclosure of the benefits;
						(3)communicate
			 significant risks and costs in a clear, concise, and timely manner designed to
			 promote a consumer’s awareness and understanding of the risks and costs, as
			 well as to use the information to make financial decisions; and
						(4)comply with
			 standards prescribed by the Agency.
						(c)Basis for
			 rulemakingIn prescribing regulations under this section, the
			 Agency shall consider available evidence about consumer awareness,
			 understanding of, and responses to disclosures or communications about the
			 risks, costs, and benefits of consumer financial products or services.
					(d)Combined
			 mortgage loan disclosureWithin 1 year after the designated
			 transfer date, the Agency shall propose for public comment regulations and
			 model disclosures that combine the disclosures required under the Truth in
			 Lending Act and the Real Estate Settlement Procedures Act into a single,
			 integrated disclosure for mortgage loan transactions covered by those laws,
			 unless the Agency determines that any proposal issued by the Board of Governors
			 and the Department of Housing and Urban Development carries out the same
			 purpose.
					133.Sales
			 practicesThe Agency may
			 prescribe regulations and issue orders and guidance regarding the manner,
			 settings, and circumstances for the provision of any consumer financial
			 products or services to ensure that the risks, costs, and benefits of the
			 products or services, both initially and over the term of the products or
			 services, are fully and accurately represented to consumers.
				134.Pilot
			 disclosures
					(a)Pilot
			 disclosuresThe Agency shall establish standards and procedures
			 for approval of pilot disclosures to be provided or made available by a covered
			 person to consumers in connection with the provision of a consumer financial
			 product or service.
					(b)StandardsThe
			 procedures shall provide that a pilot disclosure must be limited in time and
			 scope and reasonably designed to contribute materially to the understanding of
			 consumer awareness and understanding of, and responses to, disclosures or
			 communications about the risks, costs, and benefits of consumer financial
			 products or services.
					(c)TransparencyThe
			 procedures shall provide for public disclosure of pilots, but the Agency may
			 limit disclosure to the extent necessary to encourage covered persons to
			 conduct effective pilots.
					135.Adopting
			 operational standards to deter unfair, deceptive, or abusive practices
					(a)Authority To
			 prescribe standardsThe States are encouraged to prescribe
			 standards applicable to covered persons who are not insured depository
			 institutions or credit unions to deter and detect unfair, deceptive, abusive,
			 fraudulent, or illegal transactions in the provision of consumer financial
			 products or services, including standards for—
						(1)background checks
			 for principals, officers, directors, or key personnel of the covered
			 person;
						(2)registration,
			 licensing, or certification;
						(3)bond or other
			 appropriate financial requirements to provide reasonable assurance of the
			 ability of the covered person to perform its obligations to consumers;
						(4)creating and
			 maintaining records of transactions or accounts; or
						(5)procedures and
			 operations of the covered person relating to the provision of, or maintenance
			 of accounts for, consumer financial products or services.
						(b)Agency authority
			 To prescribe standardsThe Agency may prescribe regulations
			 establishing minimum standards under this section for any class of covered
			 persons other than covered persons which are subject to the jurisdiction of a
			 Federal banking agency or a comparable State regulator. The Agency may enforce
			 under subtitle E compliance with standards adopted by the Agency or a State
			 pursuant to this section for covered persons operating in that State.
					(c)ConsultationIn
			 prescribing minimum standards under this section, the Agency shall consult with
			 the State authorities, the Federal banking agencies, or other Federal agencies,
			 as appropriate, concerning the consistency of the proposed regulation with
			 prudential, market, or systemic objectives administered by such State
			 authorities or such agencies.
					136.Standard
			 consumer financial products or services
					(a)Characteristics
			 of standard consumer financial products or servicesSubject to
			 regulations prescribed by the Agency under this section, a standard consumer
			 financial product or service is a consumer financial product or service
			 that—
						(1)is or can be
			 readily offered by covered persons that offer or seek to offer alternative
			 consumer financial products or services;
						(2)is transparent to
			 consumers in its terms and features;
						(3)poses lower risks
			 to consumers;
						(4)facilitates
			 comparisons with and assessment of the benefits and costs of alternative
			 consumer financial products or services; and
						(5)contains the
			 features or terms defined by the Agency for the product or service.
						(b)Offering
			 standard consumer financial products or services
						(1)In
			 generalThe Agency may prescribe regulations or issue guidance
			 regarding the offer of a standard consumer financial product or service at or
			 before the time an alternative consumer financial product or service is offered
			 to a consumer, including—
							(A)warnings to
			 consumers about the heightened risks of alternative consumer financial products
			 or services; or
							(B)providing the
			 consumer with a meaningful opportunity to decline to obtain the standard
			 consumer financial product or service.
							(2)Rulemaking
			 regarding the offering of standard consumer financial products or
			 servicesThe Agency may not require a covered person to offer a
			 standard consumer financial product or service at or before the time an
			 alternative consumer financial product or service is offered to a consumer
			 unless the Agency prescribes regulations, after notice and comment, regarding
			 the features or terms of the product or service.
						(3)General
			 applicabilityRegulations prescribed by the Agency under this
			 section shall apply only to any covered person who—
							(A)voluntarily offers
			 or provides a consumer financial product or service that is of the same type,
			 or in the same class, as a standard consumer financial product or service;
			 or
							(B)maintains an
			 account or has a relationship with a consumer involving a product or service
			 that is substantively similar to the standard product or service.
							137.Duties
					(a)In
			 general
						(1)Regulations
			 ensuring fair dealing with consumersThe Agency shall prescribe
			 regulations imposing duties on a covered person, or an employee of a covered
			 person, or an agent or independent contractor for a covered person, who deals
			 or communicates directly with consumers in the provision of a consumer
			 financial product or service, as the Agency deems appropriate or necessary to
			 ensure fair dealing with consumers.
						(2)Considerations
			 for dutiesIn prescribing such regulations, the Agency shall
			 consider whether—
							(A)the covered
			 person, employee, agent, or independent contractor represents implicitly or
			 explicitly that the person, employee, agent, or contractor is acting in the
			 interest of the consumer with respect to any aspect of the transaction;
							(B)the covered
			 person, employee, agent, or independent contractor provides the consumer with
			 advice with respect to any aspect of the transaction;
							(C)the consumer’s
			 reliance on any advice from the covered person, employee, agent, or independent
			 contractor would be reasonable and justifiable under the circumstances;
							(D)the benefits to
			 consumers of imposing a particular duty would outweigh the costs; and
							(E)any other factors
			 as the Agency considers appropriate.
							(3)Duties relating
			 to compensation practicesThe Agency may prescribe regulations
			 establishing duties regarding compensation practices applicable to a covered
			 person, employee, agent, or independent contractor who deals or communicates
			 directly with a consumer in the provision of a consumer financial product or
			 service for the purpose of promoting fair dealing with consumers. The Agency
			 shall not prescribe a limit on the total dollar amount of compensation paid to
			 any person.
						(b)Administrative
			 proceedings
						(1)In
			 generalAny regulation prescribed by the Agency under this
			 section shall be enforceable only by the Agency through an adjudication
			 proceeding under subtitle E or by a State regulator through an appropriate
			 administrative proceeding as permitted under State law.
						(2)Exclusivity of
			 remedyNo action may be commenced in any court to enforce any
			 requirement of a regulation prescribed under this section, and no court may
			 exercise supplemental jurisdiction over a claim asserted under a regulation
			 prescribed under this section based on allegations or evidence of conduct that
			 otherwise may be subject to such regulation.
						(3)Rule of
			 constructionThe Agency, the Attorney General, and any State
			 attorney general or State regulator shall not be precluded from enforcing any
			 other Federal or State law against a person with respect to conduct that may be
			 subject to a regulation prescribed by the Agency under this section.
						(c)ExclusionsThis
			 section shall not be construed as authorizing the Agency to prescribe
			 regulations applicable to—
						(1)an attorney
			 licensed to practice law and in compliance with the applicable rules and
			 standards of professional conduct, but only to the extent that the consumer
			 financial product or service provided is within the attorney-client
			 relationship with the consumer; or
						(2)any trustee,
			 custodian, or other person that holds a fiduciary duty in connection with a
			 trust, including a fiduciary duty to a grantor or beneficiary of a trust, that
			 is subject to and in compliance with the applicable law relating to such
			 trust.
						138.Consumer rights
			 to access information
					(a)In
			 generalSubject to regulations prescribed by the Agency, a
			 covered person shall make available to a consumer, in an electronic form usable
			 by the consumer, information in the control or possession of the covered person
			 concerning the consumer financial product or service that the consumer obtained
			 from such covered person including information relating to any transaction,
			 series of transactions, or to the account including costs, charges and usage
			 data.
					(b)ExceptionsA
			 covered person shall not be required by this section to make available to the
			 consumer—
						(1)any confidential
			 commercial information, including an algorithm used to derive credit scores or
			 other risk scores or predictors;
						(2)any information
			 collected by the covered person for the purpose of preventing fraud or money
			 laundering, or detecting, or making any report regarding other unlawful or
			 potentially unlawful conduct;
						(3)any information
			 required to be kept confidential by any other law; or
						(4)any information
			 that the covered person cannot retrieve in the ordinary course of its business
			 with respect to that information.
						(c)No duty To
			 maintain recordsNo provision of this section shall be construed
			 as imposing any duty on a covered person to maintain or keep any information
			 about a consumer.
					(d)Standardized
			 formats for dataThe Agency, by regulation, shall prescribe
			 standards applicable to covered persons to promote the development and use of
			 standardized formats for information, including through the use of machine
			 readable files, to be made available to consumers under this section.
					(e)Consultation and
			 coordinationThe Agency shall, when prescribing any regulation
			 under this section, consult and coordinate with the Federal banking agencies
			 and the Federal Trade Commission to ensure that the regulations—
						(1)impose
			 substantively similar requirements on covered persons;
						(2)take into account
			 conditions under which covered persons do business both in the United States
			 and in other countries; and
						(3)do not require or
			 promote the use of any particular technology in order to develop systems for
			 compliance.
						139.Prohibited
			 actsIt shall be unlawful for
			 any person to—
					(1)advertise, market,
			 offer, sell, enforce, or attempt to enforce, any term, agreement, change in
			 terms, fee or charge in connection with a consumer financial product or service
			 that is not in conformity with this title or applicable regulation prescribed
			 or order issued by the Agency;
					(2)fail or refuse to
			 permit access to or copying of records, or fail or refuse to establish or
			 maintain records, or fail or refuse to make reports or provide information to
			 the Agency, as required by this title, an enumerated consumer law, or pursuant
			 to the authorities transferred by subtitles F and H, or any regulation
			 prescribed or order issued by the Agency this title or pursuant to any such
			 authority; or
					(3)knowingly or
			 recklessly provide substantial assistance to another person in violation of the
			 provisions of section 131, or any regulation prescribed or order issued under
			 such section, and any such person shall be deemed to be in violation of that
			 section to the same extent as the person to whom such assistance is
			 provided.
					140.Effective
			 dateThis subtitle shall take
			 effect on the designated transfer date.
				DPreservation of
			 State Law
				141.Relation to
			 State law
					(a)In
			 general
						(1)Rule of
			 constructionThis title shall not be construed as annulling,
			 altering, or affecting, or exempting any person subject to the provisions of
			 this title from complying with, the laws, regulations, orders, or
			 interpretations, in effect in any State, except to the extent that such
			 statute, regulation, order, or interpretation is inconsistent with the
			 provisions of this title and then only to the extent of the
			 inconsistency.
						(2)Greater
			 protection under state lawFor the purposes of this subsection, a
			 State statute, regulation, order, or interpretation is not inconsistent with
			 the provisions of this title if the protection such statute, regulation, order,
			 or interpretation affords consumers is greater than the protection provided
			 under this title, as determined by the Agency. A determination regarding
			 whether a State statute, regulation, order, or interpretation is inconsistent
			 with the provisions of this title may be made by regulation, order or guidance
			 adopted by the Agency on its own motion or in response to a nonfrivolous
			 petition initiated by any interested person.
						(b)Relation to
			 other provisions of enumerated consumer laws that relate to state
			 lawNo provision of this title, except as provided in section
			 175, shall be construed as modifying, limiting, or superseding the operation of
			 any provision of an enumerated consumer law that relates to the application of
			 State law with respect to such Federal law.
					142.Preservation of
			 enforcement powers of States
					(a)In
			 general
						(1)Action by
			 stateAny State attorney general may bring a civil action in the
			 name of such State, as parens patriae on behalf of natural persons residing in
			 such State, in any district court of the United States or State court having
			 jurisdiction of the defendant, to secure monetary or equitable relief for
			 violation of any provisions of this title or regulations issued
			 thereunder.
						(2)Rule of
			 constructionNo provision of this title shall be construed as
			 modifying, limiting, or superseding the operation of any provision of an
			 enumerated consumer law that relates to the authority of a State attorney
			 general or State regulator to enforce such Federal law.
						(b)Consultation
			 required
						(1)Notice
							(A)In
			 generalBefore initiating any action in a court or other
			 administrative or regulatory proceeding against any covered person to enforce
			 any provision of this title, including any regulation prescribed by the Agency
			 under this title, a State attorney general or State regulator shall timely
			 provide a copy of the complete complaint to be filed and written notice
			 describing such action or proceeding to the Agency, or the Agency’s
			 designee.
							(B)Emergency
			 actionIf prior notice is not practicable, the State attorney
			 general or State regulator shall provide a copy of the complete complaint and
			 the notice to the Agency immediately upon instituting the action or
			 proceeding.
							(C)Contents of
			 noticeThe notification required under this section shall, at a
			 minimum, describe—
								(i)the
			 identity of the parties;
								(ii)the
			 alleged facts underlying the proceeding; and
								(iii)whether there
			 may be a need to coordinate the prosecution of the proceeding so as not to
			 interfere with any action, including any rulemaking, undertaken by the Agency
			 or another Federal agency.
								(2)Agency
			 responseIn any action described in paragraph (1), the Agency
			 may—
							(A)intervene in the
			 action as a party;
							(B)upon
			 intervening—
								(i)remove the action
			 to the appropriate United States district court, if the action was not
			 originally brought there; and
								(ii)be
			 heard on all matters arising in the action; and
								(C)appeal any order
			 or judgment to the same extent as any other party in the proceeding may.
							(c)RegulationsThe
			 Agency shall prescribe regulations to implement the requirements of this
			 section and, from time to time, provide guidance in order to further coordinate
			 actions with the State attorneys general and other regulators.
					(d)Preservation of
			 state claimsNothing in this section shall be construed as
			 limiting the authority of a State attorney general or State regulator to bring
			 an action or other regulatory proceeding arising solely under the law of that
			 State.
					143.State law
			 preemption standards for national banks and subsidiaries clarified
					(a)In
			 generalChapter one of title LXII of the Revised Statutes of the
			 United States (12 U.S.C. 21 et seq.) is amended by inserting after section
			 5136B the following new section:
						
							5136C.State law
				preemption standards for national banks and subsidiaries clarified
								(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
									(1)National
				bankThe term national bank includes—
										(A)any bank organized
				under the laws of the United States;
										(B)any affiliate of a
				national bank;
										(C)any subsidiary of
				a national bank; and
										(D)any Federal branch
				established in accordance with the International Banking Act of 1978.
										(2)Other
				definitionsThe terms affiliate,
				subsidiary, includes, and
				including have the same meaning as in section 3 of the Federal
				Deposit Insurance Act.
									(3)State consumer
				lawThe term State consumer law means any law of a
				State that—
										(A)accords rights to
				or protects the rights of its citizens in financial transactions concerning
				negotiation, sales, solicitation, disclosure, terms and conditions, advice, and
				remedies; or
										(B)prevents
				counterparties, successors, and assigns of financial contracts from engaging in
				unfair or deceptive acts and practices.
										(b)State consumer
				laws of general applicationNotwithstanding any other provision
				of Federal law and except as provided in subsection (d), any consumer
				protection provision in State consumer laws of general application, including
				any law relating to unfair or deceptive acts or practices, any consumer fraud
				law and repossession, foreclosure, and collection law, shall apply to any
				national bank.
								(c)State banking
				laws enacted pursuant to federal lawNotwithstanding any other provision of
				Federal law and except as provided in subsection (d), any State consumer law
				that—
									(1)is applicable to
				State banks; and
									(2)was enacted pursuant to or in accordance
				with, and is not inconsistent with, an Act of Congress, including the
				Gramm-Leach-Bliley Act, the Consumer Credit Protection Act, and the Real Estate
				Settlement Procedures Act, that explicitly or by implication, permits States to
				exceed or supplement the requirements of any comparable Federal law,
									shall
				apply to any national bank.(d)Exceptions
									(1)In
				generalSubsections (b) and (c) shall not apply with respect to
				any State consumer law if—
										(A)the State consumer
				law discriminates against national banks; or
										(B)the State consumer
				law is inconsistent with provisions of Federal law other than this title, but
				only to the extent of the inconsistency (as determined in accordance with the
				provision of the other Federal law).
										(2)Rule for
				determining inconsistencyFor purposes of paragraph (1)(B), a
				State consumer law is not inconsistent with Federal law if the protection the
				State consumer law affords consumers is greater than the protection provided
				under Federal law as determined by the Agency.
									(e)No negative
				implications for applicability of other state lawsNo provision
				of this section shall be construed as altering or affecting the applicability,
				to national banks, of any State law which is not described in this
				section.
								(f)Effect of
				transfer of transactionState consumer law applicable to a
				transaction at the inception of the transaction may not be preempted under
				Federal law solely because a national bank subsequently acquires the asset or
				instrument that is the subject of the transaction.
								(g)Denial of
				preemption not a deprivation of a civil rightThe preemption of
				any provision of the law of any State with respect to any national bank shall
				not be treated as a right, privilege, or immunity for purposes of section 1979
				of the Revised Statutes of the United States (42 U.S.C.
				1983).
								.
					(b)Clerical
			 amendmentThe table of sections for chapter one of title LXII of
			 the Revised Statutes of the United States is amended by inserting after the
			 item relating to section 5136B the following new item:
						
							
								5136C. State law preemption standards for
				national banks and subsidiaries
				clarified.
							
							.
					144.Visitorial
			 standardsSection 5136C of the
			 Revised Statutes of the United States (as added by section 143) is amended by
			 adding at the end the following new subsections:
					
						(h)Visitorial
				powers
							(1)Rule of
				constructionNo provision of this title which relates to
				visitorial powers or otherwise limits or restricts the supervisory,
				examination, or regulatory authority to which any national bank is subject
				shall be construed as limiting or restricting the authority of any attorney
				general (or other chief law enforcement officer) of any State to bring any
				action in any court of appropriate jurisdiction—
								(A)to require a
				national bank to produce records relative to the investigation of violations of
				State consumer law, or Federal consumer laws;
								(B)to enforce any
				applicable Federal or State law, as authorized by such law; or
								(C)on behalf of
				residents of such State, to enforce any applicable provision of any Federal or
				State law against a national bank, as authorized by such law, or to seek relief
				and recover damages for such residents from any violation of any such law by
				any national bank.
								(2)ConsultationThe attorney general (or other chief law
				enforcement officer) of any State shall consult with the head of the agency
				responsible for chartering and regulating national banks before acting under
				paragraph (1).
							(i)Enforcement
				actionsThe ability of the
				head of the agency responsible for chartering and regulating national banks to
				bring an enforcement action under this title or section 5 of the Federal Trade
				Commission Act shall not be construed as precluding private parties from
				enforcing rights granted under Federal or State law in the
				courts.
						.
				145.Clarification
			 of law applicable to nondepository institution subsidiariesSection 5136C of the Revised Statutes of the
			 United States is amended by inserting after subsection (i) (as added by section
			 144) the following new subsection:
					
						(j)Clarification of
				law applicable to nondepository institution subsidiaries and affiliates of
				national banks
							(1)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(A)Depository
				institution, subsidiary, affiliateThe terms depository
				institution, subsidiary, and affiliate
				have the same meanings as in section 3 of the Federal Deposit Insurance
				Act.
								(B)Nondepository
				institutionThe term nondepository institution
				means any entity that is not a depository institution.
								(2)In
				generalNo provision of this title shall be construed as
				annulling, altering, or affecting the applicability of State law to any
				nondepository institution, subsidiary, other affiliate, or agent of a national
				bank.
							.
				146.State law
			 preemption standards for Federal savings associations and subsidiaries
			 clarified
					(a)In
			 generalThe Home Owners’ Loan Act (12 U.S.C. 1461 et seq.) is
			 amended by inserting after section 5 the following new section:
						
							6.State law
				preemption standards for federal savings associations clarified
								(a)DefinitionFor
				purposes of this section—
									(1)the terms
				includes and including have the same meaning as
				in section 3(t) of the Federal Deposit Insurance Act.
									(2)the term
				State consumer law means any law of a State that:
										(A)accords rights to
				or protects the rights of its citizens in financial transactions concerning
				negotiation, sales, solicitation, disclosure, terms and conditions, advice, and
				remedies; or
										(B)prevents
				counterparties, successors, and assigns of financial contracts from engaging in
				unfair or deceptive acts and practices.
										(b)State consumer
				laws of general applicationNotwithstanding any other provision
				of Federal law and except as provided in subsection (c), any consumer
				protection provision in State consumer laws of general application, including
				any law relating to unfair or deceptive acts or practices, any consumer fraud
				law and repossession, foreclosure, and collection law, shall apply to any
				Federal savings association.
								(c)Exceptions
									(1)In
				generalSubsection (b) shall not apply with respect to any State
				law if—
										(A)the State law
				discriminates against Federal savings associations; or
										(B)the State consumer
				law is inconsistent with provisions of Federal law other than this Act, but
				only to the extent of the inconsistency (as determined in accordance with the
				provision of the other Federal law).
										(2)Rule for
				determining inconsistencyFor purposes of paragraph (1)(B), a
				State consumer law is not inconsistent with Federal law if the protection the
				State consumer law affords consumers is greater than the protection provided
				under Federal law, as determined by the Agency.
									(d)State banking or
				thrift laws enacted pursuant to federal law
									(1)In
				generalNotwithstanding any other provision of Federal law and
				except as provided in paragraph (2), any State law that—
										(A)is applicable to
				State savings associations (as defined in section 3 of the Federal Deposit
				Insurance Act); and
										(B)was enacted
				pursuant to or in accordance with, and is not inconsistent with, an Act of
				Congress, including the Gramm-Leach-Bliley Act, the Consumer Credit Protection
				Act, and the Real Estate Settlement Procedures Act, that explicitly or by
				implication, permits States to exceed or supplement the requirements of any
				comparable Federal law,
										shall
				apply to any Federal savings association.(2)ExceptionsParagraph
				(1) shall not apply with respect to any State law if—
										(A)the State law
				discriminates against Federal savings associations; or
										(B)the State consumer
				law is inconsistent with provisions of Federal law other than this Act, but
				only to the extent of the inconsistency (as determined in accordance with the
				provision of the other Federal law). For this purpose, a State consumer law is
				not inconsistent with Federal law if the protection the State consumer law
				affords consumers is greater than the protection provided under Federal law, as
				determined by the Agency.
										(e)No negative
				implications for applicability of other state lawsNo provision
				of this section shall be construed as altering or affecting the applicability,
				to Federal savings associations, of any State law which is not described in
				this section.
								(f)Effect of
				transfer of transactionState consumer law applicable to a
				transaction at the inception of the transaction may not be preempted under
				Federal law solely because a Federal savings association subsequently acquires
				the asset or instrument that is the subject of the transaction.
								(g)Denial of
				preemption not a deprivation of a civil rightThe preemption of
				any provision of the law of any State with respect to any Federal savings
				association shall not be treated as a right, privilege, or immunity for
				purposes of section 1979 of the Revised Statutes of the United States (42
				U.S.C.
				1983).
								.
					(b)Clerical
			 amendmentThe table of sections for the Home Owners’ Loan Act (12
			 U.S.C. 1461 et seq.) is amended by striking the item relating to section 6 and
			 inserting the following new item:
						
							
								6. State law preemption standards for
				Federal savings associations and subsidiaries
				clarified.
							
							.
					147.Visitorial
			 standardsSection 6 of the
			 Home Owners’ Loan Act (as added by section 146 of this title) is amended by
			 adding at the end the following new subsections:
					
						(h)Visitorial
				powers
							(1)In
				generalNo provision of this Act shall be construed as limiting
				or restricting the authority of any attorney general (or other chief law
				enforcement officer) of any State to bring any action in any court of
				appropriate jurisdiction—
								(A)to require a
				Federal savings association to produce records relative to the investigation of
				violations of State consumer law, or Federal consumer laws;
								(B)to enforce any
				applicable Federal or State law, as authorized by such law; or
								(C)on behalf of
				residents of such State, to enforce any applicable provision of any Federal or
				State law against a Federal savings association, as authorized by such law, or
				to seek relief and recover damages for such residents from any violation of any
				such law by any Federal savings association.
								(2)ConsultationThe attorney general (or other chief law
				enforcement officer) of any State shall consult with the Director or any
				successor agency before acting under paragraph (1).
							(i)Enforcement
				actionsThe ability of the
				Director or any successor agency to bring an enforcement action under this Act
				or section 5 of the Federal Trade Commission Act shall not be construed as
				precluding private parties from enforcing rights granted under Federal or State
				law in the
				courts.
						.
				148.Clarification
			 of law applicable to nondepository institution subsidiariesSection 6 of the Home Owners’ Loan Act is
			 amended by adding after subsection (i) (as added by section 147) the following
			 new subsection:
					
						(j)Clarification of
				law applicable to nondepository institution subsidiaries and affiliates of
				federal savings associations
							(1)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(A)Depository
				institution, subsidiary, affiliateThe terms depository
				institution, subsidiary, and affiliate
				have the same meanings as in section 3 of the Federal Deposit Insurance
				Act.
								(B)Nondepository
				institutionThe term nondepository institution
				means any entity that is not a depository institution.
								(2)In
				generalNo provision of this title shall be construed as
				preempting the applicability of State law to any nondepository institution,
				subsidiary, other affiliate, or agent of a Federal savings
				association.
							.
				149.Effective
			 dateThis subtitle shall take
			 effect on the designated transfer date.
				EEnforcement
			 Powers
				151.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)Civil
			 investigative demand and demandThe terms civil
			 investigative demand and demand mean any demand issued
			 by the Agency.
					(2)Agency
			 investigationThe term Agency investigation means
			 any inquiry conducted by an Agency investigator for the purpose of ascertaining
			 whether any person is or has been engaged in any conduct that violates this
			 title, any enumerated consumer law, or any regulation prescribed or order
			 issued by the Agency under this title or under the authorities transferred
			 under subtitles F and H.
					(3)Agency
			 investigatorThe term Agency investigator means
			 any attorney or investigator employed by the Agency who is charged with the
			 duty of enforcing or carrying into effect any provisions of this title, any
			 enumerated consumer law, the authorities transferred under subtitles F and H,
			 or any regulation prescribed or order issued under this title or pursuant to
			 any such authority by the Agency.
					(4)CustodianThe
			 term custodian means the custodian or any deputy custodian
			 designated by the Agency.
					(5)Documentary
			 materialThe term documentary material includes
			 the original or any copy of any book, record, report, memorandum, paper,
			 communication, tabulation, chart, or other document.
					(6)ViolationThe
			 term violation means any act or omission that, if proved, would
			 constitute a violation of any provision of this title, any enumerated consumer
			 law, any law for which authorities were transferred under subtitles F and H, or
			 of any regulation prescribed or order issued by the Agency under this title or
			 pursuant to any such authority.
					152.Investigations
			 and administrative discovery
					(a)Subpoenas
						(1)In
			 generalThe Agency or an Agency investigator may issue subpoenas
			 for the attendance and testimony of witnesses and the production of relevant
			 papers, books, documents, or other material in connection with hearings under
			 this title.
						(2)Failure to
			 obeyIn case of contumacy or refusal to obey a subpoena issued
			 pursuant to this paragraph and served upon any person, the district court of
			 the United States for any district in which such person is found, resides, or
			 transacts business, upon application by the Agency or an Agency investigator
			 and after notice to such person, shall have jurisdiction to issue an order
			 requiring such person to appear and give testimony or to appear and produce
			 documents or other material, or both.
						(3)ContemptAny
			 failure to obey an order of the court under this subsection may be punished by
			 the court as a contempt thereof.
						(b)Demands
						(1)In
			 generalWhenever the Agency has reason to believe that any person
			 may be in possession, custody, or control of any documentary material or
			 tangible things, or may have any information, relevant to a violation, the
			 Agency may, before the institution of any proceedings under this title or under
			 any enumerated consumer law or pursuant to the authorities transferred under
			 subtitles F and H, issue in writing, and cause to be served upon such person, a
			 civil investigative demand requiring such person to—
							(A)produce such
			 documentary material for inspection and copying or reproduction;
							(B)submit such
			 tangible things;
							(C)file written
			 reports or answers to questions;
							(D)give oral
			 testimony concerning documentary material or other information; or
							(E)furnish any
			 combination of such material, answers, or testimony.
							(2)RequirementsEach
			 civil investigative demand shall state the nature of the conduct constituting
			 the alleged violation which is under investigation and the provision of law
			 applicable to such violation.
						(3)Production of
			 documentsEach civil investigative demand for the production of
			 documentary material shall—
							(A)describe each
			 class of documentary material to be produced under the demand with such
			 definiteness and certainty as to permit such material to be fairly
			 identified;
							(B)prescribe a return
			 date or dates which will provide a reasonable period of time within which the
			 material so demanded may be assembled and made available for inspection and
			 copying or reproduction; and
							(C)identify the
			 custodian to whom such material shall be made available.
							(4)Production of
			 thingsEach civil investigative demand for the submission of
			 tangible things shall—
							(A)describe each
			 class of tangible things to be submitted under the demand with such
			 definiteness and certainty as to permit such things to be fairly
			 identified;
							(B)prescribe a return
			 date or dates which will provide a reasonable period of time within which the
			 things so demanded may be assembled and submitted; and
							(C)identify the
			 custodian to whom such things shall be submitted.
							(5)Demand for
			 written reports or answersEach civil investigative demand for
			 written reports or answers to questions shall—
							(A)propound with
			 definiteness and certainty the reports to be produced or the questions to be
			 answered;
							(B)prescribe a date
			 or dates at which time written reports or answers to questions shall be
			 submitted; and
							(C)identify the
			 custodian to whom such reports or answers shall be submitted.
							(6)Oral
			 testimonyEach civil investigative demand for the giving of oral
			 testimony shall—
							(A)prescribe a date,
			 time, and place at which oral testimony shall be commenced; and
							(B)identify a Agency
			 investigator who shall conduct the investigation and the custodian to whom the
			 transcript of such investigation shall be submitted.
							(7)Service
							(A)Any civil
			 investigative demand may be served by any Agency investigator at any place
			 within the territorial jurisdiction of any court of the United States.
							(B)Any such demand or
			 any enforcement petition filed under this section may be served upon any person
			 who is not found within the territorial jurisdiction of any court of the United
			 States, in such manner as the Federal Rules of Civil Procedure prescribe for
			 service in a foreign nation.
							(C)To the extent that
			 the courts of the United States have authority to assert jurisdiction over such
			 person consistent with due process, the United States District Court for the
			 District of Columbia shall have the same jurisdiction to take any action
			 respecting compliance with this section by such person that such district court
			 would have if such person were personally within the jurisdiction of such
			 district court.
							(8)Method of
			 serviceService of any civil investigative demand or any
			 enforcement petition filed under this section may be made upon a person,
			 including any legal entity, by—
							(A)delivering a duly
			 executed copy of such demand or petition to the individual or to any partner,
			 executive officer, managing agent, or general agent of such person, or to any
			 agent of such person authorized by appointment or by law to receive service of
			 process on behalf of such person;
							(B)delivering a duly
			 executed copy of such demand or petition to the principal office or place of
			 business of the person to be served; or
							(C)depositing a duly
			 executed copy in the United States mails, by registered or certified mail,
			 return receipt requested, duly addressed to such person at its principal office
			 or place of business.
							(9)Proof of
			 service
							(A)A verified return
			 by the individual serving any civil investigative demand or any enforcement
			 petition filed under this section setting forth the manner of such service
			 shall be proof of such service.
							(B)In the case of
			 service by registered or certified mail, such return shall be accompanied by
			 the return post office receipt of delivery of such demand or enforcement
			 petition.
							(10)Production of
			 documentary materialThe production of documentary material in
			 response to a civil investigative demand shall be made under a sworn
			 certificate, in such form as the demand designates, by the person, if a natural
			 person, to whom the demand is directed or, if not a natural person, by any
			 person having knowledge of the facts and circumstances relating to such
			 production, to the effect that all of the documentary material required by the
			 demand and in the possession, custody, or control of the person to whom the
			 demand is directed has been produced and made available to the
			 custodian.
						(11)Submission of
			 tangible thingsThe submission of tangible things in response to
			 a civil investigative demand shall be made under a sworn certificate, in such
			 form as the demand designates, by the person to whom the demand is directed or,
			 if not a natural person, by any person having knowledge of the facts and
			 circumstances relating to such production, to the effect that all of the
			 tangible things required by the demand and in the possession, custody, or
			 control of the person to whom the demand is directed have been submitted to the
			 custodian.
						(12)Separate
			 answersEach reporting requirement or question in a civil
			 investigative demand shall be answered separately and fully in writing under
			 oath, unless it is objected to, in which event the reasons for the objection
			 shall be stated in lieu of an answer, and it shall be submitted under a sworn
			 certificate, in such form as the demand designates, by the person, if a natural
			 person, to whom the demand is directed or, if not a natural person, by any
			 person responsible for answering each reporting requirement or question, to the
			 effect that all information required by the demand and in the possession,
			 custody, control, or knowledge of the person to whom the demand is directed has
			 been submitted.
						(13)Testimony
							(A)Procedure
								(i)Oath and
			 recordationAny Agency investigator before whom oral testimony is
			 to be taken shall put the witness on oath or affirmation and shall personally,
			 or by any individual acting under his direction and in his presence, record the
			 testimony of the witness.
								(ii)TranscriptionsThe
			 testimony shall be taken stenographically and transcribed.
								(iii)Copy to
			 custodianAfter the testimony is fully transcribed, the Agency
			 investigator before whom the testimony is taken shall promptly transmit a copy
			 of the transcript of the testimony to the custodian.
								(B)Parties
			 presentAny Agency investigator before whom oral testimony is to
			 be taken shall exclude from the place where the testimony is to be taken all
			 other persons except the person giving the testimony, his or her attorney, the
			 officer before whom the testimony is to be taken, and any stenographer taking
			 such testimony.
							(C)LocationThe
			 oral testimony of any person taken pursuant to a civil investigative demand
			 shall be taken in the judicial district of the United States in which such
			 person resides, is found, or transacts business, or in such other place as may
			 be agreed upon by the Agency investigator before whom the oral testimony of
			 such person is to be taken and such person.
							(D)Attorney
			 representation
								(i)In
			 generalAny person compelled to appear under a civil
			 investigative demand for oral testimony pursuant to this section may be
			 accompanied, represented, and advised by an attorney.
								(ii)Confidential
			 adviceThe attorney may advise the person summoned, in
			 confidence, either upon the request of such person or upon the initiative of
			 the attorney, with respect to any question asked of such person.
								(iii)ObjectionsThe
			 person summoned or the attorney may object on the record to any question, in
			 whole or in part, and shall briefly state for the record the reason for the
			 objection.
								(iv)Refusal to
			 answerAn objection may
			 properly be made, received, and entered upon the record when it is claimed that
			 the person summoned is entitled to refuse to answer the question on grounds of
			 any constitutional or other legal right or privilege, including the privilege
			 against self-incrimination, but such person shall not otherwise object to or
			 refuse to answer any question, and shall not otherwise interrupt the oral
			 examination, directly or through such person’s attorney.
								(v)Petition for
			 orderIf such person refuses to answer any question, the Agency
			 may petition the district court of the United States pursuant to this section
			 for an order compelling such person to answer such question.
								(vi)Basis for
			 compelling testimonyIf such person refuses to answer any
			 question on grounds of the privilege against self-incrimination, the testimony
			 of such person may be compelled in accordance with the provisions of section
			 6004 of title 18, United States Code.
								(E)Transcripts
								(i)Right to
			 examineAfter the testimony of any witness is fully transcribed,
			 the Agency investigator shall afford the witness (who may be accompanied by an
			 attorney) a reasonable opportunity to examine the transcript.
								(ii)Reading the
			 transcriptThe transcript shall be read to or by the witness,
			 unless such examination and reading are waived by the witness.
								(iii)Request for
			 changesAny changes in form or substance which the witness
			 desires to make shall be entered and identified upon the transcript by the
			 Agency investigator with a statement of the reasons given by the witness for
			 making such changes.
								(iv)SignatureThe
			 transcript shall be signed by the witness, unless the witness in writing waives
			 the signing, is ill, cannot be found, or refuses to sign.
								(v)Agency action in
			 lieu of signatureIf the transcript is not signed by the witness
			 during the 30-day period following the date upon which the witness is first
			 afforded a reasonable opportunity to examine it, the Agency investigator shall
			 sign the transcript and state on the record the fact of the waiver, illness,
			 absence of the witness, or the refusal to sign, together with any reasons given
			 for the failure to sign.
								(F)Certification by
			 investigatorThe Agency investigator shall certify on the
			 transcript that the witness was duly sworn by the investigator and that the
			 transcript is a true record of the testimony given by the witness, and the
			 Agency investigator shall promptly deliver the transcript or send it by
			 registered or certified mail to the custodian.
							(G)Copy of
			 transcriptThe Agency investigator shall furnish a copy of the
			 transcript (upon payment of reasonable charges for the transcript) to the
			 witness only, except that the Agency may for good cause limit such witness to
			 inspection of the official transcript of his testimony.
							(H)Witness
			 feesAny witness appearing for the taking of oral testimony
			 pursuant to a civil investigative demand shall be entitled to the same fees and
			 mileage which are paid to witnesses in the district courts of the United
			 States.
							(c)Confidential
			 treatment of demand material
						(1)In
			 generalMaterials received as a result of a civil investigative
			 demand shall be subject to requirements and procedures regarding
			 confidentiality, in accordance with regulations established by the
			 Agency.
						(2)Disclosure to
			 congressNo regulation established by the Agency regarding the
			 confidentiality of materials submitted to, or otherwise obtained by, the Agency
			 shall be intended to prevent disclosure to either House of Congress or to an
			 appropriate committee of the Congress, except that the Agency may prescribe
			 regulations allowing prior notice to any party that owns or otherwise provided
			 the material to the Agency and has designated such material as
			 confidential.
						(d)Petition for
			 enforcement
						(1)In
			 generalWhenever any person fails to comply with any civil
			 investigative demand duly served upon such person under this section, or
			 whenever satisfactory copying or reproduction of material requested pursuant to
			 the demand cannot be accomplished and such person refuses to surrender such
			 material, the Agency, through such officers or attorneys as it may designate,
			 may file, in the district court of the United States for any judicial district
			 in which such person resides, is found, or transacts business, and serve upon
			 such person, a petition for an order of such court for the enforcement of this
			 section.
						(2)Service of
			 processAll process of any court to which application may be made
			 as provided in this subsection may be served in any judicial district.
						(e)Petition for
			 order modifying or setting aside demand
						(1)In
			 generalNot later than 20 days after the service of any civil
			 investigative demand upon any person under subsection (b), or at any time
			 before the return date specified in the demand, whichever period is shorter, or
			 within such period exceeding 20 days after service or in excess of such return
			 date as may be prescribed in writing, subsequent to service, by any Agency
			 investigator named in the demand, such person may file with the Agency a
			 petition for an order by the Agency modifying or setting aside the
			 demand.
						(2)Compliance
			 during pendencyThe time permitted for compliance with the demand
			 in whole or in part, as deemed proper and ordered by the Agency, shall not run
			 during the pendency of such petition at the Agency, except that such person
			 shall comply with any portions of the demand not sought to be modified or set
			 aside.
						(3)Specific
			 groundsSuch petition shall specify each ground upon which the
			 petitioner relies in seeking such relief, and may be based upon any failure of
			 the demand to comply with the provisions of this section, or upon any
			 constitutional or other legal right or privilege of such person.
						(f)Custodial
			 controlAt any time during which any custodian is in custody or
			 control of any documentary material, tangible things, reports, answers to
			 questions, or transcripts of oral testimony given by any person in compliance
			 with any civil investigative demand, such person may file, in the district
			 court of the United States for the judicial district within which the office of
			 such custodian is situated, and serve upon such custodian, a petition for an
			 order of such court requiring the performance by such custodian of any duty
			 imposed upon such custodian by this section or regulation prescribed by the
			 Agency.
					(g)Jurisdiction of
			 court
						(1)In
			 generalWhenever any petition is filed in any district court of
			 the United States under this section, such court shall have jurisdiction to
			 hear and determine the matter so presented, and to enter such order or orders
			 as may be required to carry into effect the provisions of this section.
						(2)AppealAny
			 final order so entered shall be subject to appeal pursuant to section 1291 of
			 title 28, United States Code.
						153.Hearings and
			 adjudication proceedings
					(a)In
			 generalThe Agency may conduct hearings and adjudication
			 proceedings with respect to any person in the manner prescribed by chapter 5 of
			 title 5, United States Code in order to ensure or enforce compliance
			 with—
						(1)the provisions of
			 this title, including any regulations prescribed by the Agency under this
			 title; and
						(2)any other Federal
			 law that the Agency is authorized to enforce, including an enumerated consumer
			 law, and any regulations or order prescribed thereunder, unless such Federal
			 law specifically limits the Agency from conducting a hearing or adjudication
			 proceeding and only to the extent of such limitation.
						(b)Special rules
			 for cease-and-desist proceedings
						(1)Issuance
							(A)Notice of
			 chargesIf, in the opinion of
			 the Agency, any covered person is engaging or has engaged in an activity that
			 violates a law, regulation, or any condition imposed in writing on the person
			 by the Agency, the Agency may issue and serve upon the person a notice of
			 charges with respect to such violation.
							(B)Contents of
			 noticeThe notice shall contain a statement of the facts
			 constituting any alleged violation and shall fix a time and place at which a
			 hearing will be held to determine whether an order to cease-and-desist there
			 from should issue against the person.
							(C)Time of
			 hearingA hearing under this subsection shall be fixed for a date
			 not earlier than 30 days nor later than 60 days after service of such notice
			 unless an earlier or a later date is set by the Agency at the request of any
			 party so served.
							(D)Nonappearance
			 deemed to be consent to orderUnless the party or parties so
			 served shall appear at the hearing personally or by a duly authorized
			 representative, they shall be deemed to have consented to the issuance of the
			 cease-and-desist order.
							(E)Issuance of
			 orderIn the event of such consent, or if upon the record made at
			 any such hearing, the Agency shall find that any violation specified in the
			 notice of charges has been established, the Agency may issue and serve upon the
			 person an order to cease-and-desist from any such violation or practice.
							(F)Includes
			 requirement for corrective actionSuch order may, by provisions
			 which may be mandatory or otherwise, require the person to cease-and-desist
			 from the same, and, further, to take affirmative action to correct the
			 conditions resulting from any such violation.
							(2)Effectiveness of
			 orderA cease-and-desist order shall take effect at the end of
			 the 30-day period beginning on the date of the service of such order upon the
			 covered person concerned (except in the case of a cease-and-desist order issued
			 upon consent, which shall take effect at the time specified therein), and shall
			 remain effective and enforceable as provided therein, except to such extent as
			 it is stayed, modified, terminated, or set aside by action of the Agency or a
			 reviewing court.
						(3)Decision and
			 appeal
							(A)Place of and
			 procedures for hearingAny hearing provided for in this
			 subsection shall be held in the Federal judicial district or in the territory
			 in which the residence or home office of the person is located unless the
			 person consents to another place, and shall be conducted in accordance with the
			 provisions of chapter 5 of title 5 of the United States Code.
							(B)Time limit for
			 decisionAfter such hearing, and within 90 days after the Agency
			 has notified the parties that the case has been submitted to it for final
			 decision, the Agency shall—
								(i)render its
			 decision (which shall include findings of fact upon which its decision is
			 predicated) and shall issue; and
								(ii)serve upon each
			 party to the proceeding an order or orders consistent with the provisions of
			 this section. Judicial review of any such order shall be exclusively as
			 provided in this subsection.
								(C)Modification of
			 order generallyUnless a petition for review is timely filed in a
			 court of appeals of the United States, as hereinafter provided in paragraph
			 (4), and thereafter until the record in the proceeding has been filed as so
			 provided, the Agency may at any time, upon such notice and in such manner as it
			 shall deem proper, modify, terminate, or set aside any such order.
							(D)Modification of
			 order after filing record on appealUpon such filing of the
			 record, the Agency may modify, terminate, or set aside any such order with
			 permission of the court.
							(4)Appeal to court
			 of appeals
							(A)In
			 generalAny party to any proceeding under this subsection may
			 obtain a review of any order served pursuant to this subsection (other than an
			 order issued with the consent of the person concerned) by the filing in the
			 court of appeals of the United States for the circuit in which the principal
			 office of the covered person is located, or in the United States Court of
			 Appeals for the District of Columbia Circuit, within 30 days after the date of
			 service of such order, a written petition praying that the order of the Agency
			 be modified, terminated, or set aside.
							(B)Transmittal of
			 copy to the AgencyA copy of such petition shall be forthwith
			 transmitted by the clerk of the court to the Agency, and thereupon the Agency
			 shall file in the court the record in the proceeding, as provided in section
			 2112 of title 28 of the United States Code.
							(C)Jurisdiction of
			 courtUpon the filing of such petition, such court shall have
			 jurisdiction, which upon the filing of the record shall except as provided in
			 the last sentence of paragraph (3) be exclusive, to affirm, modify, terminate,
			 or set aside, in whole or in part, the order of the agency.
							(D)Scope of
			 reviewReview of such proceedings shall be had as provided in
			 chapter 7 of title 5 of the United States Code.
							(E)FinalityThe
			 judgment and decree of the court shall be final, except that the same shall be
			 subject to review by the Supreme Court upon certiorari, as provided in section
			 1254 of title 28 of the United States Code.
							(5)No
			 stayThe commencement of proceedings for judicial review under
			 paragraph (4) shall not, unless specifically ordered by the court, operate as a
			 stay of any order issued by the agency.
						(c)Special rules
			 for temporary cease-and-desist proceedings
						(1)Issuance
							(A)In
			 generalWhenever the Agency determines that the violation
			 specified in the notice of charges served upon a person pursuant to subsection
			 (b), or the continuation thereof, is likely to cause the person to be insolvent
			 or otherwise prejudice the interests of consumers before the completion of the
			 proceedings conducted pursuant to subsection (b), the Agency may issue a
			 temporary order requiring the covered person to cease-and-desist from any such
			 violation or practice and to take affirmative action to prevent or remedy such
			 insolvency or other condition pending completion of such proceedings.
							(B)Other
			 requirementsAny temporary order issued under this paragraph may
			 include any requirement authorized under this subtitle.
							(C)Effect date of
			 orderAny temporary order
			 issued under this paragraph shall take effect upon service upon the person and,
			 unless set aside, limited, or suspended by a court in proceedings authorized by
			 paragraph (2) of this subsection, shall remain effective and enforceable
			 pending the completion of the administrative proceedings pursuant to such
			 notice and until such time as the Agency shall dismiss the charges specified in
			 such notice, or if a cease-and-desist order is issued against the person, until
			 the effective date of such order.
							(2)AppealWithin
			 10 days after the person concerned has been served with a temporary
			 cease-and-desist order, the person may apply to the United States district
			 court for the judicial district in which the home office of the covered person
			 is located, or the United States District Court for the District of Columbia,
			 for an injunction setting aside, limiting, or suspending the enforcement,
			 operation, or effectiveness of such order pending the completion of the
			 administrative proceedings pursuant to the notice of charges served upon the
			 person under subsection (b), and such court shall have jurisdiction to issue
			 such injunction.
						(3)Incomplete or
			 inaccurate records
							(A)Temporary
			 orderIf a notice of charges served under subsection (b)
			 specifies, on the basis of particular facts and circumstances, that a person’s
			 books and records are so incomplete or inaccurate that the Agency is unable to
			 determine the financial condition of that person or the details or purpose of
			 any transaction or transactions that may have a material effect on the
			 financial condition of that person, the Agency may issue a temporary order
			 requiring—
								(i)the
			 cessation of any activity or practice which gave rise, whether in whole or in
			 part, to the incomplete or inaccurate state of the books or records; or
								(ii)affirmative
			 action to restore such books or records to a complete and accurate state, until
			 the completion of the proceedings under subsection (b)(1).
								(B)Effective
			 periodAny temporary order issued under subparagraph (A)—
								(i)shall take effect
			 upon service; and
								(ii)unless set aside,
			 limited, or suspended by a court in proceedings under paragraph (2), shall
			 remain in effect and enforceable until the earlier of—
									(I)the completion of
			 the proceeding initiated under subsection (b) in connection with the notice of
			 charges; or
									(II)the date the
			 Agency determines, by examination or otherwise, that the person’s books and
			 records are accurate and reflect the financial condition of the person.
									(d)Special rules
			 for enforcement of orders
						(1)In
			 generalThe Agency may in its discretion apply to the United
			 States district court within the jurisdiction of which the principal office of
			 the covered person is located, for the enforcement of any effective and
			 outstanding notice or order issued under this section, and such court shall
			 have jurisdiction and power to order and require compliance herewith.
						(2)ExceptionExcept
			 as otherwise provided in this subsection, no court shall have jurisdiction to
			 affect by injunction or otherwise the issuance or enforcement of any notice or
			 order or to review, modify, suspend, terminate, or set aside any such notice or
			 order.
						(e)RegulationsThe
			 Agency shall prescribe regulations establishing such procedures as may be
			 necessary to carry out this section.
					154.Litigation
			 authority
					(a)In
			 generalIf any person
			 violates a provision of this title, any enumerated consumer law, any law for
			 which authorities were transferred under subtitles F and H, or any regulation
			 prescribed or order issued by the Agency under this title or pursuant to any
			 such authority, the Agency may commence a civil action against such person to
			 impose a civil penalty or to seek all appropriate legal or equitable relief
			 including a permanent or temporary injunction as permitted by law.
					(b)RepresentationThe
			 Agency may act in its own name and through its own attorneys in enforcing any
			 provision of this title, regulations under this title, or any other law or
			 regulation, or in any action, suit, or proceeding to which the Agency is a
			 party.
					(c)Compromise of
			 actionsThe Agency may compromise or settle any action if such
			 compromise is approved by the court.
					(d)Notice to the
			 attorney generalWhen commencing a civil action under this title,
			 any enumerated consumer law, any law for which authorities were transferred
			 under subtitles F and H, or any regulation thereunder, the Agency shall notify
			 the Attorney General.
					(e)Appearance
			 before the supreme courtThe Agency may represent itself in its
			 own name before the Supreme Court of the United States, if—
						(1)the Agency makes a
			 written request to the Attorney General within the 10-day period which begins
			 on the date of entry of the judgment which would permit any party to file a
			 petition for writ of certiorari; and
						(2)the Attorney
			 General concurs with such request or fails to take action within 60 days of the
			 Agency’s request.
						(f)ForumAny
			 civil action brought under this title may be brought in a United States
			 district court or in any court of competent jurisdiction of a state in a
			 district in which the defendant is located or resides or is doing business, and
			 such court shall have jurisdiction to enjoin such person and to require
			 compliance with this title, any enumerated consumer law, any law for which
			 authorities were transferred under subtitles F and H, or any regulation
			 prescribed or order issued by the Agency under this title or pursuant to any
			 such authority.
					(g)Time for
			 bringing action
						(1)In
			 generalExcept as otherwise permitted by law, no action may be
			 brought under this title more than 3 years after the violation to which an
			 action relates.
						(2)Limitations
			 under other federal laws
							(A)For purposes of
			 this section, an action arising under this title shall not include claims
			 arising solely under enumerated consumer laws.
							(B)In any action
			 arising solely under an enumerated consumer law, the Agency may commence,
			 defend, or intervene in the action in accordance with the requirements of that
			 law, as applicable.
							(C)In any action
			 arising solely under the laws for which authorities were transferred by
			 subtitles F and H, the Agency may commence, defend, or intervene in the action
			 in accordance with the requirements of that law, as applicable.
							155.Relief
			 available
					(a)Administrative
			 proceedings or court actions
						(1)JurisdictionThe
			 court (or Agency, as the case may be) in an action or adjudication proceeding
			 brought under this title, any enumerated consumer law, or any law for which
			 authorities were transferred by subtitles F and H, shall have jurisdiction to
			 grant any appropriate legal or equitable relief with respect to a violation of
			 this title, any enumerated consumer law, and any law for which authorities were
			 transferred by subtitles F and H, including a violation of a regulation
			 prescribed or order issued under this title, any enumerated consumer law and
			 any law for which authorities were transferred by subtitles F and H.
						(2)ReliefSuch
			 relief may include—
							(A)rescission or
			 reformation of contracts;
							(B)refund of moneys
			 or return of real property;
							(C)restitution;
							(D)compensation for
			 unjust enrichment;
							(E)payment of
			 damages;
							(F)public
			 notification regarding the violation, including the costs of
			 notification;
							(G)limits on the
			 activities or functions of the person; and
							(H)civil money
			 penalties, as set forth more fully in subsection (d).
							(3)No exemplary or
			 punitive damagesNothing in this subsection shall be construed as
			 authorizing the imposition of exemplary or punitive damages.
						(b)Recovery of
			 costsIn any action brought by the Agency to enforce any
			 provision of this title, any enumerated consumer law, any law for which
			 authorities were transferred by subtitles F and H, or any regulation prescribed
			 or order issued by the Agency under this title or pursuant to any such
			 authority, the Agency may recover its costs in connection with prosecuting such
			 action if the Agency is the prevailing party in the action.
					(c)Civil money
			 penalty in court and administrative actions
						(1)Any person that violates any provision of
			 this title, any enumerated consumer law, or any regulation prescribed or order
			 issued by the Agency under this title shall forfeit and pay a civil penalty
			 pursuant to this subsection determined as follows:
							(A)First
			 tierFor any violation of a final order or condition imposed in
			 writing by the Agency, a civil penalty shall not exceed $5,000 for each day
			 during which such violation continues.
							(B)Second
			 tierNotwithstanding
			 paragraph (A), for any violation of a regulation prescribed under section 136
			 or for any person that recklessly engages in a violation of this title, any
			 enumerated consumer law, or any regulation prescribed or order issued by the
			 Agency under this title, relating to the provision of an alternative consumer
			 financial product or service, a civil penalty shall not exceed $25,000 for each
			 day during which such violation continues.
							(C)Third
			 tierNotwithstanding
			 subparagraphs (A) and (B), for any person that knowingly violates this title,
			 any enumerated consumer law, or any regulation prescribed or order issued by
			 the Agency under this title, a civil penalty shall not exceed $1,000,000 for
			 each day during which such violation continues.
							(2)Mitigating
			 factorsIn determining the amount of any penalty assessed under
			 paragraph (1), the Agency or the court shall take into account the
			 appropriateness of the penalty with respect to—
							(A)the size of
			 financial resources and good faith of the person charged;
							(B)the gravity of the
			 violation;
							(C)the severity of
			 the risks to or losses of the consumer, which may take into account the number
			 of products or services sold or provided;
							(D)the history of
			 previous violations; and
							(E)such other matters
			 as justice may require.
							(3)Authority to
			 modify or remit penaltyThe Agency may compromise, modify, or
			 remit any penalty which may be assessed or had already been assessed under
			 paragraph (1). The amount of such penalty, when finally determined, shall be
			 exclusive of any sums owed by the person to the United States in connection
			 with the costs of the proceeding, and may be deducted from any sums owing by
			 the United States to the person charged.
						(4)Notice and
			 hearingNo civil penalty may
			 be assessed with respect to a violation of this title, any enumerated consumer
			 law, or any regulation prescribed or order issued by the Agency, unless—
							(A)the Agency gives
			 notice and an opportunity for a hearing to the person accused of the violation;
			 or
							(B)the appropriate
			 court has ordered such assessment and entered judgment in favor of the
			 Agency.
							156.Referrals for
			 criminal proceedingsWhenever
			 the Agency obtains evidence that any person, either domestic or foreign, has
			 engaged in conduct that may constitute a violation of Federal criminal law, the
			 Agency shall have the power to transmit such evidence to the Attorney General,
			 who may institute criminal proceedings under appropriate law. Nothing in this
			 section affects any other authority of the Agency to disclose
			 information.
				157.Employee
			 protection
					(a)In
			 generalNo person shall terminate or in any other way
			 discriminate against, or cause to be terminated or discriminated against, any
			 employee or any authorized representative of employees by reason of the fact
			 that such employee or representative has provided information to the Agency,
			 filed, instituted or caused to be filed or instituted any proceeding under this
			 title, any enumerated consumer law, or any law for which authorities were
			 transferred by subtitles F and H, or has testified or is about to testify in
			 any proceeding resulting from the administration or enforcement of the
			 provisions of this title.
					(b)Agency review of
			 termination
						(1)Application for
			 reviewAny employee or representative of employees who believes
			 that he has been terminated or otherwise discriminated against by any person in
			 violation of subsection (a) may, within 45 days after such alleged violated
			 occurs, apply to the Agency for review of such termination or alleged
			 discrimination.
						(2)Copy to
			 respondentA copy of the
			 application shall be sent to the person who is alleged to have terminated or
			 otherwise discriminated against an employee, and such person shall be the
			 respondent.
						(3)InvestigationUpon
			 receipt of such application, the Agency shall cause such investigation to be
			 made as the Agency deems appropriate.
						(4)HearingAny
			 investigation under this subsection shall provide an opportunity for a public
			 hearing at the request of any party to such review to enable the parties to
			 present information relating to such alleged violation.
						(5)Notice of time
			 and place for hearingThe parties shall be given written notice
			 of the time and place of the hearing at least 5 days prior to the
			 hearing.
						(6)ProcedureAny
			 hearing under this subsection shall be of record and shall be subject to
			 section 554 of title 5, United States Code.
						(7)Determination
							(A)In
			 generalUpon receiving the report of such investigation, the
			 Agency shall make findings of fact.
							(B)Issuance of
			 decisionIf the Agency finds that there is sufficient evidence in
			 the record to conclude that such a violation did occur, the Agency shall issue
			 a decision, incorporating an order therein and the Agency’s findings, requiring
			 the party committing such violation to take such affirmative action to abate
			 the violation as the Agency deems appropriate, including reinstating or
			 rehiring the employee or representative of employees to the former position
			 with compensation.
							(C)Denial of
			 applicationIf the Agency finds insufficient evidence to support
			 the allegations made in the application, the Agency shall deny the
			 application.
							(8)Judicial
			 reviewAn order issued by the Agency under this subsection (b)
			 shall be subject to judicial review in the same manner as orders and decisions
			 are subject to judicial review under this title or any enumerated consumer
			 law.
						(c)Costs and
			 expensesWhenever an order is issued under this section to abate
			 such violation, at the request of the applicant a sum equal to the aggregate
			 amount of all costs and expenses (including attorney’s fees) determined by the
			 Agency to have been reasonably incurred by the applicant for, or in connection
			 with, the application and prosecution of such proceedings shall be assessed
			 against the person committing such violation.
					(d)ExceptionThis
			 section shall not apply to any employee who acting without discretion from the
			 employer of such employee (or the employer’s agent) deliberately violates any
			 requirement of this title or any enumerated consumer law.
					158.Effective
			 dateThis subtitle shall take
			 effect on the designated transfer date.
				FTransfer of
			 Functions and Personnel; Transitional Provisions
				161.Transfer of
			 certain functions
					(a)In
			 generalExcept as provided in subsection (b), consumer financial
			 protection functions are transferred as follows:
						(1)Board of
			 governors
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Board of Governors are transferred to the Agency.
							(B)Board of
			 governors’ authorityThe Agency shall have all powers and duties
			 that were vested in the Board of Governors, relating to consumer financial
			 protection functions, on the day before the designated transfer date.
							(2)Comptroller of
			 the currency
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Comptroller of the Currency are transferred to the Agency.
							(B)Comptroller’s
			 authorityThe Agency shall have all powers and duties that were
			 vested in the Comptroller of the Currency, relating to consumer financial
			 protection functions, on the day before the designated transfer date.
							(3)Director of the
			 office of thrift supervision
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Director of the Office of Thrift Supervision are transferred to the
			 Agency.
							(B)Director’s
			 authorityThe Agency shall have all powers and duties that were
			 vested in the Director of the Office of Thrift Supervision, relating to
			 consumer financial protection functions, on the day before the designated
			 transfer date.
							(4)Federal deposit
			 insurance corporation
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Federal Deposit Insurance Corporation are transferred to the Agency.
							(B)Corporation’s
			 authorityThe Agency shall have all powers and duties that were
			 vested in the Federal Deposit Insurance Corporation, relating to consumer
			 financial protection functions, on the day before the designated transfer
			 date.
							(5)Federal trade
			 commission
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Federal Trade Commission are transferred to the Agency.
							(B)Commission’s
			 authorityThe Agency shall have all powers and duties that were
			 vested in the Federal Trade Commission, relating to consumer financial
			 protection functions, on the day before the designated transfer date.
							(6)National credit
			 union administration
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 National Credit Union Administration are transferred to the Agency.
							(B)National credit
			 union administration’s authorityThe Agency shall have all powers
			 and duties that were vested in the National Credit Union Administration,
			 relating to consumer financial protection functions, on the day before the
			 designated transfer date.
							(b)Transfers of
			 functions subject to backstop enforcement authority remaining with transferor
			 agenciesThe transfers of functions in subsection (a) shall not
			 affect the authority of the agencies identified in subsection (a) from
			 initiating enforcement proceedings under the circumstances described in section
			 122(e)(3).
					(c)Termination of
			 authority of transferor agencies To collect fees for consumer financial
			 protection purposesAuthorities of the agencies identified in
			 subsection (a) to assess and collect fees to cover the cost of conducting
			 consumer financial protection functions shall terminate on the day before the
			 designated transfer date.
					(d)Consumer
			 financial protection functions definedFor purposes of this subtitle, the term
			 consumer financial protection functions means research,
			 rulemaking, issuance of orders or guidance, supervision, examination, and
			 enforcement activities, powers, and duties relating to the provision of
			 consumer financial products or services, including the authority to assess and
			 collect fees for those purposes, except that such term shall not include any
			 such function relating to an agency's responsibilities under the Community
			 Reinvestment Act of 1977.
					(e)Effective
			 dateSubsections (a) and (b) shall take effect on the designated
			 transfer date.
					162.Designated
			 transfer date
					(a)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary—
						(1)shall, in
			 consultation with the Chairman of the Board of Governors, the Chairperson of
			 the Federal Deposit Insurance Corporation, the Chairman of the Federal Trade
			 Commission, the Chairman of the National Credit Union Administration Board, the
			 Comptroller of the Currency, the Director of the Office of Thrift Supervision,
			 and the Director of the Office of Management and Budget, designate a single
			 calendar date for the transfer of functions to the Agency under section 161;
			 and
						(2)shall publish
			 notice of that designation in the Federal Register.
						(b)Changing
			 designationThe Secretary—
						(1)may, in
			 consultation with the Chairman of the Board of Governors, the Chairperson of
			 the Federal Deposit Insurance Corporation, the Chairman of the Federal Trade
			 Commission, the Chairman of the National Credit Union Administration Board, the
			 Comptroller of the Currency, the Director of the Office of Thrift Supervision,
			 and the Director of the Office of Management and Budget, change the date
			 designated under subsection (a); and
						(2)shall publish
			 notice of any changed designation in the Federal Register.
						(c)Permissible
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), any date designated
			 under this section shall be not earlier than 180 days nor later than 18 months
			 after the date of the enactment of this Act.
						(2)Extension of
			 timeThe Secretary may designate a date that is later than 18
			 months after the date of the enactment of this Act if the Secretary transmits
			 to appropriate committees of Congress—
							(A)a written
			 determination that orderly implementation of this title is not feasible on the
			 date that is 18 months after the date of the enactment of this Act;
							(B)an explanation of
			 why an extension is necessary for the orderly implementation of this title;
			 and
							(C)a description of
			 the steps that will be taken to effect an orderly and timely implementation of
			 this title within the extended time period.
							(3)Extension
			 limitedIn no case shall any date designated under this section
			 be later than 24 months after the date of the enactment of this Act.
						163.Savings
			 provisions
					(a)Board of
			 governors
						(1)Existing rights,
			 duties, and obligations not affectedSection 161(a)(1) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Board of Governors (or any Federal reserve bank), or any other person
			 that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Board of Governors transferred to the Agency by this title; and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsThis Act shall not abate any proceeding commenced by or
			 against the Board of Governors (or any Federal reserve bank) before the
			 designated transfer date with respect to any consumer financial protection
			 function of the Board of Governors (or any Federal reserve bank) transferred to
			 the Agency by this title, except that the Agency shall be substituted for the
			 Board of Governors (or Federal reserve bank) as a party to any such proceeding
			 as of the designated transfer date.
						(b)Federal deposit
			 insurance corporation
						(1)Existing rights,
			 duties, and obligations not affectedSection 161(a)(4) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Federal Deposit Insurance Corporation, the Board of Directors of that
			 Corporation, or any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Federal Deposit Insurance Corporation transferred to the Agency by this title;
			 and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsThis Act shall not abate any proceeding commenced by or
			 against the Federal Deposit Insurance Corporation (or the Board of Directors of
			 that Corporation) before the designated transfer date with respect to any
			 consumer financial protection function of the Federal Deposit Insurance
			 Corporation transferred to the Agency by this title, except that the Agency
			 shall be substituted for the Federal Deposit Insurance Corporation (or Board of
			 Directors) as a party to any such proceeding as of the designated transfer
			 date.
						(c)Federal trade
			 commission
						(1)Existing rights,
			 duties, and obligations not affectedSection 161(a)(5) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Federal Trade Commission, or any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Federal Trade Commission transferred to the Agency by this title; and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsThis Act shall not abate any proceeding commenced by or
			 against the Federal Trade Commission before the designated transfer date with
			 respect to any consumer financial protection function of the Federal Trade
			 Commission transferred to the Agency by this title, except that the Agency
			 shall be substituted for the Federal Trade Commission as a party to any such
			 proceeding as of the designated transfer date.
						(d)National credit
			 union administration
						(1)Existing rights,
			 duties, and obligations not affectedSection 161(a)(6) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 National Credit Union Administration, the National Credit Union Administration
			 Board, or any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 National Credit Union Administration transferred to the Agency by this title;
			 and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsThis Act shall not abate any proceeding commenced by or
			 against the National Credit Union Administration (or the National Credit Union
			 Administration Board) before the designated transfer date with respect to any
			 consumer financial protection function of the National Credit Union
			 Administration transferred to the Agency by this title, except that the Agency
			 shall be substituted for the National Credit Union Administration (or National
			 Credit Union Administration Board) as a party to any such proceeding as of the
			 designated transfer date.
						(e)Comptroller of
			 the Currency
						(1)Existing rights,
			 duties, and obligations not affectedSection 161(a)(2) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Comptroller of the Currency, the Office of the Comptroller of the Currency, or
			 any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Comptroller of the Currency transferred to the Agency by this title; and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsThis Act shall not abate any proceeding commenced by or
			 against the Comptroller of the Currency (or the Office of the Comptroller of
			 the Currency) with respect to any consumer financial protection function of the
			 Comptroller of the Currency transferred to the Agency by this title before the
			 designated transfer date, except that the Agency shall be substituted for the
			 Comptroller of the Currency (or the Office of the Comptroller of the Currency)
			 as a party to any such proceeding as of the designated transfer date.
						(f)Office of thrift
			 supervision
						(1)Existing rights,
			 duties, and obligations not affectedSection 161(a)(3) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Director of the Office of Thrift Supervision, the Office of Thrift Supervision,
			 or any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Director of the Office of Thrift Supervision transferred to the Agency by this
			 title; and
							(B)that existed on
			 the day before the designated transfer date.
							(2)Continuation of
			 suitsThis Act shall not abate any proceeding commenced by or
			 against the Director of the Office of Thrift Supervision (or the Office of
			 Thrift Supervision) with respect to any consumer financial protection function
			 of the Director of the Office of Thrift Supervision transferred to the Agency
			 by this title before the designated transfer date, except that the Agency shall
			 be substituted for the Director (or the Office of Thrift Supervision) as a
			 party to any such proceeding as of the designated transfer date.
						(g)Continuation of
			 existing orders, regulations, determinations, agreements, and
			 resolutionsAll orders, resolutions, determinations, agreements,
			 and regulations that have been issued, made, prescribed, or allowed to become
			 effective by the Board of Governors (or any Federal reserve bank), the Federal
			 Deposit Insurance Corporation, the Federal Trade Commission, the National
			 Credit Union Administration, the Office of the Comptroller of the Currency, or
			 the Office of Thrift Supervision, or by a court of competent jurisdiction, in
			 the performance of consumer financial protection functions that are transferred
			 by this title and that are in effect on the day before the designated transfer
			 date, shall continue in effect according to the terms of those orders,
			 resolutions, determinations, agreements, and regulations, and shall be
			 enforceable by or against the Agency until modified, terminated, set aside, or
			 superseded in accordance with applicable law by the Agency, by any court of
			 competent jurisdiction, or by operation of law.
					(h)Identification
			 of regulations continuedNot later than the designated transfer
			 date, the Agency—
						(1)shall, after
			 consultation with the Chairman of the Board of Governors, the Chairperson of
			 the Federal Deposit Insurance Corporation, the Chairman of the Federal Trade
			 Commission, the Chairman of the National Credit Union Administration Board, the
			 Comptroller of the Currency, and the Director of the Office of Thrift
			 Supervision, identify the regulations continued under subsection (g) that will
			 be enforced by the Agency; and
						(2)shall publish a
			 list of such regulations in the Federal Register.
						(i)Status of
			 regulations proposed or not yet effective
						(1)Proposed
			 regulationsAny proposed regulation of the Board of Governors,
			 the Federal Deposit Insurance Corporation, the Federal Trade Commission, the
			 National Credit Union Administration, the Office of the Comptroller of the
			 Currency, or the Office of Thrift Supervision, which that agency, in performing
			 consumer financial protection functions transferred by this title, has proposed
			 before the designated transfer date but has not published as a final rule
			 before that date, shall be deemed to be a proposed regulation of the
			 Agency.
						(2)Regulations not
			 yet effectiveAny interim or final regulation of Board of
			 Governors, the Federal Deposit Insurance Corporation, the Federal Trade
			 Commission, the National Credit Union Administration, the Office of the
			 Comptroller of the Currency, or the Office of Thrift Supervision, which that
			 agency, in performing consumer financial protection functions transferred by
			 this title, has published before the designated transfer date but which has not
			 become effective before that date, shall take effect as a regulation of the
			 Agency according to its terms.
						164.Transfer of
			 certain personnel
					(a)In
			 general
						(1)Certain federal
			 reserve system employees transferred
							(A)Identifying
			 employees for transferThe Agency and the Board of Governors
			 shall—
								(i)jointly determine
			 the number of employees of the Board necessary to perform or support the
			 consumer financial protection functions of the Board of Governors that are
			 transferred to the Agency by this title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the Board
			 of Governors for transfer to the Agency in a manner that the Agency and the
			 Board of Governors, in their sole discretion, deem equitable.
								(B)Identified
			 employees transferredAll employees of the Board of Governors
			 identified under subparagraph (A)(ii) shall be transferred to the Agency for
			 employment.
							(C)Federal reserve
			 bank employeesEmployees of any Federal reserve bank who, on the
			 day before the designated transfer date, are performing consumer financial
			 protection functions on behalf of the Board of Governors shall be treated as
			 employees of the Board of Governors for purposes of subparagraphs (A) and
			 (B).
							(2)Certain fdic
			 employees transferred
							(A)Identifying
			 employees for transferThe Agency and the Board of Directors of
			 the Federal Deposit Insurance Corporation shall—
								(i)jointly determine
			 the number of employees of that Corporation necessary to perform or support the
			 consumer financial protection functions of the Corporation that are transferred
			 to the Agency by this title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the
			 Corporation for transfer to the Agency in a manner that the Agency and the
			 Board of Directors of the Corporation, in their sole discretion, deem
			 equitable.
								(B)Identified
			 employees transferredAll employees of the Corporation identified
			 under subparagraph (A)(ii) shall be transferred to the Agency for
			 employment.
							(3)Certain ncua
			 employees transferred
							(A)Identifying
			 employees for transferThe Agency and the National Credit Union
			 Administration Board shall—
								(i)jointly determine
			 the number of employees of the National Credit Union Administration necessary
			 to perform or support the consumer financial protection functions of the
			 National Credit Union Administration that are transferred to the Agency by this
			 title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the
			 National Credit Union Administration for transfer to the Agency in a manner
			 that the Agency and the National Credit Union Administration Board, in their
			 sole discretion, deem equitable.
								(B)Identified
			 employees transferredAll employees of the National Credit Union
			 Administration identified under subparagraph (A)(ii) shall be transferred to
			 the Agency for employment.
							(4)Appointment
			 authority for excepted service and senior executive service
			 transferred
							(A)In
			 generalIn the case of employees occupying positions in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established pursuant to law or regulations of the Office of Personnel
			 Management for filling such positions shall be transferred, subject to
			 subparagraph (B).
							(B)Declining
			 transfers allowedAn agency or entity may decline to make a
			 transfer of authority under subparagraph (A) (and the employees appointed
			 pursuant thereto) to the extent that such authority relates to positions
			 excepted from the competitive service because of their confidential,
			 policy-making, policy-determining, or policy-advocating character, and
			 non-career positions in the Senior Executive Service (within the meaning of
			 section 3132(a)(7) of title 5, United States Code).
							(b)Timing of
			 transfers and position assignmentsEach employee to be
			 transferred under this section shall—
						(1)be transferred not
			 later than 90 days after the designated transfer date; and
						(2)receive notice of
			 his or her position assignment not later than 120 days after the effective date
			 of his or her transfer.
						(c)Transfer of
			 function
						(1)In
			 generalNotwithstanding any other provision of law, the transfer
			 of employees shall be deemed a transfer of functions for the purpose of section
			 3503 of title 5, United States Code.
						(2)Priority of this
			 titleIf any provisions of this title conflict with any
			 protection provided to transferred employees under section 3503 of title 5,
			 United States Code, the provisions of this title shall control.
						(d)Equal status and
			 tenure positions
						(1)Employees
			 transferred from fdic, ftc, ncua, occ, and otsEach employee
			 transferred from the Federal Deposit Insurance Corporation, the Federal Trade
			 Commission, the National Credit Union Administration, the Office of the
			 Comptroller of the Currency, or the Office of Thrift Supervision shall be
			 placed in a position at the Agency with the same status and tenure as he or she
			 held on the day before the designated transfer date.
						(2)Employees
			 transferred from the federal reserve system
							(A)ComparabilityEach
			 employee transferred from the Board of Governors or from a Federal reserve bank
			 shall be placed in a position with the same status and tenure as that of
			 employees transferring to the Agency from the Office of the Comptroller of the
			 Currency who perform similar functions and have similar periods of
			 service.
							(B)Service periods
			 creditedFor purposes of this paragraph, periods of service with
			 the Board of Governors or a Federal reserve bank shall be credited as periods
			 of service with a Federal agency.
							(e)Additional
			 certification requirements limitedExaminers transferred to the
			 Agency shall not be subject to any additional certification requirements before
			 being placed in a comparable examiner’s position at the Agency examining the
			 same types of institutions as they examined before they were
			 transferred.
					(f)Personnel
			 actions limited
						(1)1-year
			 protectionExcept as provided in paragraph (2), each transferred
			 employee holding a permanent position on the day before the designated transfer
			 date shall not, during the 1-year period beginning on the designated transfer
			 date, be involuntarily separated, or involuntarily reassigned outside his or
			 her local locality pay area as defined by the Office of Personnel
			 Management.
						(2)ExceptionsParagraph
			 (1) shall not be construed as limiting the right of the Agency to—
							(A)separate an
			 employee for cause or for unacceptable performance;
							(B)terminate an
			 appointment to a position excepted from the competitive service because of its
			 confidential policy-making, policy-determining, or policy-advocating character;
			 or
							(C)reassign a
			 supervisory employee outside his or her locality pay area as defined by the
			 Office of Personnel Management when the Agency determines that the reassignment
			 is necessary for the efficient operation of the Agency.
							(g)Pay
						(1)1-year
			 protectionExcept as provided in paragraph (2), each transferred
			 employee shall, during the 1-year period beginning on the designated transfer
			 date, receive pay at a rate not less than the basic rate of pay (including any
			 geographic differential) that the employee received during the 1-year period
			 immediately before the transfer.
						(2)ExceptionsParagraph
			 (1) shall not be construed as limiting the right of the Agency to reduce the
			 rate of basic pay of a transferred employee—
							(A)for cause;
							(B)for unacceptable
			 performance; or
							(C)with the
			 employee’s consent.
							(3)Protection only
			 while employedParagraph (1) applies to a transferred employee
			 only while that employee remains employed by the Agency.
						(4)Pay increases
			 permittedParagraph (1) shall not be construed as limiting the
			 authority of the Agency to increase a transferred employee’s pay.
						(h)Reorganization
						(1)Between 1st and
			 3rd year
							(A)In
			 generalIf the Agency determines, during the period beginning 1
			 year after the designated transfer date and ending 3 years after the designated
			 transfer date, that a reorganization of the staff of the Agency is
			 required—
								(i)that
			 reorganization shall be deemed a major reorganization for
			 purposes of affording affected employees retirement under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code;
								(ii)before the
			 reorganization occurs, all employees in the same locality pay area as defined
			 by the Office of Personnel Management shall be placed in a uniform position
			 classification system; and
								(iii)any resulting
			 reduction in force shall be governed by the provisions of chapter 35 of title
			 5, United States Code, except that the Agency shall—
									(I)establish
			 competitive areas (as that term is defined in regulations issued by the Office
			 of Personnel Management) to include at a minimum all employees in the same
			 locality pay area as defined by the Office of Personnel Management;
									(II)establish
			 competitive levels (as that term is defined in regulations issued by the Office
			 of Personnel Management) without regard to whether the particular employees
			 have been appointed to positions in the competitive service or the excepted
			 service; and
									(III)afford employees
			 appointed to positions in the excepted service (other than to a position
			 excepted from the competitive service because of its confidential
			 policy-making, policy-determining, or policy-advocating character) the same
			 assignment rights to positions within the Agency as employees appointed to
			 positions in the competitive service.
									(B)Service credit
			 for reductions in forceFor purposes of this paragraph, periods
			 of service with a Federal home loan bank, a joint office of the Federal home
			 loan banks, the Board of Governors, a Federal reserve bank, the Federal Deposit
			 Insurance Corporation, or the National Credit Union Administration shall be
			 credited as periods of service with a Federal agency.
							(2)After 3rd
			 year
							(A)In
			 generalIf the Agency determines, at any time after the 3-year
			 period beginning on the designated transfer date, that a reorganization of the
			 staff of the Agency is required, any resulting reduction in force shall be
			 governed by the provisions of chapter 35 of title 5, United States Code, except
			 that the Agency shall establish competitive levels (as that term is defined in
			 regulations issued by the Office of Personnel Management) without regard to
			 types of appointment held by particular employees transferred under this
			 section.
							(B)Service credit
			 for reductions in forceFor purposes of this paragraph, periods
			 of service with a Federal home loan bank, a joint office of the Federal home
			 loan banks, the Board of Governors, a Federal reserve bank, the Federal Deposit
			 Insurance Corporation, or the National Credit Union Administration shall be
			 credited as periods of service with a Federal agency.
							(i)Benefits
						(1)Retirement
			 benefits for transferred employees
							(A)In
			 general
								(i)Continuation of
			 existing retirement planExcept as provided in subparagraph (B),
			 each transferred employee shall remain enrolled in his or her existing
			 retirement plan as long as he or she remains employed by the Agency.
								(ii)Employer’s
			 contributionThe Agency shall pay any employer contributions to
			 the existing retirement plan of each transferred employee as required under
			 that plan.
								(B)Option for
			 employees transferred from federal reserve system to be subject to federal
			 employee retirement program
								(i)ElectionAny
			 transferred employee who was enrolled in a Federal Reserve System retirement
			 plan on the day before his or her transfer to the Agency may, during the period
			 beginning 6 months after the designated transfer date and ending 1 year after
			 the designated transfer date, elect to be subject to the Federal employee
			 retirement program.
								(ii)Effective date
			 of coverageFor any employee making an election under clause (i),
			 coverage by the Federal employee retirement program shall begin 1 year after
			 the designated transfer date.
								(C)Agency
			 participation in federal reserve system retirement plan
								(i)Separate account
			 in federal reserve system retirement plan establishedA separate
			 account in the Federal Reserve System retirement plan shall be established for
			 Agency employees who do not make the election under subparagraph (B).
								(ii)Funds
			 attributable to transferred employees remaining in federal reserve system
			 retirement plan transferredThe proportionate share of funds in
			 the Federal Reserve System retirement plan, including the proportionate share
			 of any funding surplus in that plan, attributable to a transferred employee who
			 does not make the election under subparagraph (B), shall be transferred to the
			 account established under clause (i).
								(iii)Employer
			 contributions depositedThe Agency shall deposit into the account
			 established under clause (i) the employer contributions that the Agency makes
			 on behalf of employees who do not make the election under subparagraph
			 (B).
								(iv)Account
			 administrationThe Agency shall administer the account
			 established under clause (i) as a participating employer in the Federal Reserve
			 System retirement plan.
								(D)DefinitionsFor
			 purposes of this paragraph, the following definitions shall apply:
								(i)Existing
			 retirement planThe term existing retirement plan
			 means, with respect to any employee transferred under this section, the
			 particular retirement plan (including the Financial Institutions Retirement
			 Fund) and any associated thrift savings plan of the agency or Federal reserve
			 bank from which the employee was transferred, which the employee was enrolled
			 in on the day before the designated transfer date.
								(ii)Federal
			 employee retirement planThe term Federal employee
			 retirement program means the retirement program for Federal employees
			 established by chapters 83 and 84 of title 5, United States Code.
								(2)Benefits other
			 than retirement benefits for transferred employees
							(A)During 1st
			 year
								(i)Existing plans
			 continueEach transferred employee may, for 1 year after the
			 designated transfer date, retain membership in any other employee benefit
			 program of the agency or bank from which the employee transferred, including a
			 dental, vision, long-term care, or life insurance program, to which the
			 employee belonged on the day before the designated transfer date.
								(ii)Employer’s
			 contributionThe Agency shall reimburse the agency or bank from
			 which an employee was transferred for any cost incurred by that agency or bank
			 in continuing to extend coverage in the benefit program to the employee as
			 required under that program or negotiated agreements.
								(B)Dental, vision,
			 or life insurance after 1st yearIf, after the 1-year period
			 beginning on the designated transfer date, the Agency decides not to continue
			 participation in any dental, vision, or life insurance program of an agency or
			 bank from which employees transferred, a transferred employee who is a member
			 of such a program may, before the Agency’s decision takes effect, elect to
			 enroll, without regard to any regularly scheduled open season, in—
								(i)the
			 enhanced dental benefits established by chapter 89A of title 5, United States
			 Code;
								(ii)the
			 enhanced vision benefits established by chapter 89B of title 5, United States
			 Code; and
								(iii)the Federal
			 Employees Group Life Insurance Program established by chapter 87 of title 5,
			 United States Code, without regard to any requirement of insurability.
								(C)Long-term care
			 insurance after 1st yearIf, after the 1-year period beginning on
			 the designated transfer date, the Agency decides not to continue participation
			 in any long-term care insurance program of an agency or bank from which
			 employees transferred, a transferred employee who is a member of such a program
			 may, before the Agency’s decision takes effect, elect to apply for coverage
			 under the Federal Long Term Care Insurance Program established by chapter 90 of
			 title 5, United States Code, under the underwriting requirements applicable to
			 a new active workforce member (as defined in Part 875, title 5, Code of Federal
			 Regulations).
							(D)Employee’s
			 contributionAn individual enrolled in the Federal Employees
			 Health Benefits program shall pay any employee contribution required by the
			 plan.
							(E)Additional
			 fundingThe Agency shall transfer to the Federal Employees Health
			 Benefits Fund established under section 8909 of title 5, United States Code, an
			 amount determined by the Director of the Office of Personnel Management, after
			 consultation with the Agency and the Office of Management and Budget, to be
			 necessary to reimburse the Fund for the cost to the Fund of providing benefits
			 under this subparagraph.
							(F)Credit for time
			 enrolled in other plansFor employees transferred under this
			 section, enrollment in a health benefits plan administered by the Office of the
			 Comptroller of the Currency, the Office of Thrift Supervision, the Federal
			 Deposit Insurance Corporation, the National Credit Union Administration, the
			 Board of Governors, or a Federal reserve bank, immediately before enrollment in
			 a health benefits plan under chapter 89 of title 5, United States Code, shall
			 be considered as enrollment in a health benefits plan under that chapter for
			 purposes of section 8905(b)(1)(A) of title 5, United States Code.
							(E)Special
			 provisions to ensure continuation of life insurance benefits
								(i)In
			 generalAn annuitant (as defined in section 8901(3) of title 5,
			 United States Code) who is enrolled in a life insurance plan administered by
			 the Board of Governors of the Federal Reserve System, the Federal Deposit
			 Insurance Corporation, the Federal Trade Commission, the National Credit Union
			 Administration, the Office of the Comptroller of the Currency, or the Office of
			 Thrift Supervision on the day before the designated transfer date shall be
			 eligible for coverage by a life insurance plan under sections 8706(b), 8714a,
			 8714b, and 8714c of title 5, United States Code, or in a life insurance plan
			 established by the Agency, without regard to any regularly scheduled open
			 season and requirement of insurability.
								(ii)Employee’s
			 contributionAn individual enrolled in a life insurance plan
			 under this clause shall pay any employee contribution required by the
			 plan.
								(iii)Additional
			 fundingThe Agency shall transfer to the Employees’ Life
			 Insurance Fund established under section 8714 of title 5, United States Code,
			 an amount determined by the Director of the Office of Personnel Management,
			 after consultation with the Agency and the Office of Management and Budget, to
			 be necessary to reimburse the Fund for the cost to the Fund of providing
			 benefits under this subparagraph not otherwise paid for by the employee under
			 clause (ii).
								(iv)Credit for time
			 enrolled in other plansFor employees transferred under this
			 section, enrollment in a life insurance plan administered by the Board of
			 Governors, the Federal Deposit Insurance Corporation, the Federal Trade
			 Commission, the National Credit Union Administration, the Office of the
			 Comptroller of the Currency, the Office of Thrift Supervision, or a Federal
			 reserve bank immediately before enrollment in a life insurance plan under
			 chapter 87 of title 5, United States Code, shall be considered as enrollment in
			 a life insurance plan under that chapter for purposes of section 8706(b)(1)(A)
			 of title 5, United States Code.
								(j)Implementation
			 of uniform pay and classification systemNot later than 2 years
			 after the designated transfer date, the Agency shall implement a uniform pay
			 and classification system for all transferred employees.
					(k)Equitable
			 treatmentIn administering the provisions of this section, the
			 Agency—
						(1)shall take no
			 action that would unfairly disadvantage transferred employees relative to each
			 other based on their prior employment by the Board of Governors, the Federal
			 Deposit Insurance Corporation, the Federal Trade Commission, the National
			 Credit Union Administration, the Office of the Comptroller of the Currency, the
			 Office of Thrift Supervision, a Federal reserve bank, a Federal home loan bank,
			 or a joint office of the Federal home loan banks; and
						(2)may take such
			 action as is appropriate in individual cases so that employees transferred
			 under this section receive equitable treatment, with respect to those
			 employees’ status, tenure, pay, benefits (other than benefits under programs
			 administered by the Office of Personnel Management), and accrued leave or
			 vacation time, for prior periods of service with any Federal agency, including
			 the Board of Governors of the Federal Reserve System, the Federal Deposit
			 Insurance Corporation, the Federal Trade Commission, the National Credit Union
			 Administration, the Office of the Comptroller of the Currency, the Office of
			 Thrift Supervision, a Federal reserve bank, a Federal home loan bank, or a
			 joint office of the Federal home loan banks.
						(l)No private right
			 of actionThis section shall not be construed as providing any
			 transferred employee with any right of action to require the Agency or any
			 officer or employee of the Agency to take any action under this section.
					(m)ImplementationIn
			 implementing the provisions of this section, the Agency shall work with the
			 Office of Personnel Management and other entities with expertise in matters
			 related to employment to ensure a fair and orderly transition for affected
			 employees.
					165.Incidental
			 transfers
					(a)Incidental
			 transfers authorizedThe Director of the Office of Management and
			 Budget, in consultation with the Secretary, shall make such additional
			 incidental transfers and dispositions of assets and liabilities held, used,
			 arising from, available, or to be made available, in connection with the
			 functions transferred by this title, as the Director may determine necessary to
			 accomplish the purposes of this title.
					(b)SunsetThe
			 authority provided in this section shall terminate 5 years after the date of
			 the enactment of this Act.
					166.Interim
			 authority of the Secretary
					(a)In
			 generalThe Secretary is authorized to perform the functions of
			 the Agency under this subtitle until 3 of the appointed Board members are
			 confirmed by the Senate in accordance with section 112.
					(b)Interim
			 administrative services by the department of the treasuryThe
			 Department of the Treasury may provide administrative services necessary to
			 support the Agency before the designated transfer date.
					(c)Interim funding
			 for the department of the treasuryFor the purposes of carrying
			 out the authorities granted in this section, there are appropriated to the
			 Department of the Treasury such sums as are necessary. Notwithstanding any
			 other provision of law, such amounts shall be subject to apportionment under
			 section 1517 of title 31, United States Code, and restrictions that generally
			 apply to the use of appropriated funds in title 31, United States Code, and
			 other laws.
					GRegulatory
			 Improvements
				171.Collection of
			 deposit account data
					(a)PurposeThe purpose of this section is to promote
			 awareness and understanding of the access of individuals and communities to
			 financial services, and to identify business and community development needs
			 and opportunities.
					(b)In
			 general
						(1)Records
			 requiredFor each branch, automated teller machine at which
			 deposits are accepted, and other deposit taking service facility with respect
			 to any financial institution, the financial institution shall maintain records
			 of the number and dollar amounts of deposit accounts of customers.
						(2)Geo-coded
			 addresses of depositorsThe customers’ addresses maintained
			 pursuant to paragraph (1) shall be geo-coded so that data shall be collected
			 regarding the census tracts of the residence or business location of the
			 customers.
						(3)Identification
			 of depositor typeIn maintaining records on any deposit account
			 under this section, the financial institution shall also record whether the
			 deposit account is for a residential or commercial customer.
						(4)Public
			 availability
							(A)In
			 generalThe following information shall be publicly available on
			 an annual basis—
								(i)the
			 address and census tracts of each branch, automated teller machine at which
			 deposits are accepted, and other deposit taking service facility with respect
			 to any financial institution;
								(ii)the
			 type of deposit account including whether the account was a checking or savings
			 account; and
								(iii)data on the
			 number and dollar amounts of the accounts, presented by census tract location
			 of the residential and commercial customers.
								(B)Protection of
			 identityIn the publicly available data, any personally
			 identifiable data element shall be removed so as to protect the identities of
			 the commercial and residential customers.
							(c)Availability of
			 information
						(1)Submission to
			 agenciesThe data required to be compiled and maintained under
			 this section by any financial institution shall be submitted annually to the
			 Agency, or to a Federal banking agency, in accordance with rules prescribed by
			 the Agency.
						(2)Availability of
			 informationInformation compiled and maintained under this
			 section shall be retained for not less than 3 years after the date of
			 preparation and shall be made available to the public, upon request, in the
			 form required under rules prescribed by the Agency.
						(d)Agency
			 useThe Agency—
						(1)shall assess the
			 distribution of residential and commercial accounts at such financial
			 institution across income and minority level of census tracts; and
						(2)may use the data
			 for any other purpose as permitted by law.
						(e)Regulations and
			 guidance
						(1)In
			 generalThe Agency shall prescribe such regulations and issue
			 guidance as may be necessary to carry out, enforce, and compile data pursuant
			 to this section.
						(2)Data compilation
			 regulationsThe Agency shall prescribe regulations regarding the
			 provision of data compiled under this section to the Federal banking agencies
			 to carry out the purposes of this section and shall issue guidance to financial
			 institutions regarding measures to facilitate compliance with the this section
			 and the requirements of regulations prescribed under this section.
						(f)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)AgencyThe
			 term Agency means the Consumer Financial Protection
			 Agency.
						(2)Credit
			 unionThe term credit union means a Federal credit
			 union or a State-chartered credit union (as such terms are defined in section
			 101 of the Federal Credit Union Act).
						(3)Deposit
			 accountThe term deposit account includes any
			 checking account, savings account, credit union share account, and other type
			 of account as defined by the Agency.
						(4)Federal banking
			 agencyThe term “Federal banking agency” means the Board of
			 Governors of the Federal Reserve System, the head of the agency responsible for
			 chartering and regulating national banks, the Director of the Office of Thrift
			 Supervision, the Federal Deposit Insurance Corporation, and the National Credit
			 Union Administration; and the term Federal banking agencies
			 means all of those agencies.
						(5)Financial
			 institutionThe term financial institution—
							(A)has the meaning
			 given to the term insured depository institution in section
			 3(c)(2) of the Federal Deposit Insurance Act; and
							(B)includes any
			 credit union.
							(g)Effective
			 dateThis section shall take effect on the designated transfer
			 date.
					172.Small business
			 data collection
					(a)In
			 generalThe Equal Credit
			 Opportunity Act (15 U.S.C. 1691 et seq.) is amended by inserting after section
			 704A the following new section:
						
							704B.Small business
				loan data collection
								(a)PurposeThe purpose of this section is to
				facilitate enforcement of fair lending laws and enable communities,
				governmental entities, and creditors to identify business and community
				development needs and opportunities of women- and minority-owned small
				businesses.
								(b)In
				generalSubject to the requirements of this section, in the case
				of any application to a financial institution for credit for a small business,
				the financial institution shall—
									(1)inquire whether
				the business is a women- or minority-owned business, without regard to whether
				such application is received in person, by mail, by telephone, by electronic
				mail or other form of electronic transmission, or by any other means and
				whether or not such application is in response to a solicitation by the
				financial institution; and
									(2)maintain a record
				of the responses to such inquiry separate from the application and accompanying
				information.
									(c)Right to
				refuseAny applicant for credit may refuse to provide any
				information requested pursuant to subsection (b) in connection with any
				application for credit.
								(d)No access by
				underwriters
									(1)In
				generalWhere feasible, no loan underwriter or other officer or
				employee of a financial institution, or any affiliate of a financial
				institution, involved in making any determination concerning an application for
				credit shall have access to any information provided by the applicant pursuant
				to a request under subsection (b) in connection with such application.
									(2)ExceptionIf
				a financial institution determines that loan underwriter or other officer or
				employee of a financial institution, or any affiliate of a financial
				institution, involved in making any determination concerning an application for
				credit should have access to any information provided by the applicant pursuant
				to a request under subsection (b), the financial institution will provide
				notice to the applicant of the access of the underwriter to this information,
				along with notice that the financial institution may not discriminate on this
				basis of this information.
									(e)Form and manner
				of information
									(1)In
				generalEach financial institution shall compile and maintain, in
				accordance with regulations of the Agency, a record of the information provided
				by any loan applicant pursuant to a request under subsection (b).
									(2)ItemizationInformation
				compiled and maintained under paragraph (1) shall also be itemized in order to
				clearly and conspicuously disclose the following:
										(A)The number of the
				application and the date the application was received.
										(B)The type and
				purpose of the loan or other credit being applied for.
										(C)The amount of the
				credit or credit limit applied for and the amount of the credit transaction or
				the credit limit approved for such applicant.
										(D)The type of action
				taken with respect to such application and the date of such action.
										(E)The census tract
				in which is located the principal place of business of the small business loan
				applicant.
										(F)The gross annual
				revenue of the business in the last fiscal year of the small business loan
				applicant preceding the date of the application.
										(G)The race and
				ethnicity of the principal owners of the business.
										(H)Any additional
				data the Agency determines would aid in fulfilling the purposes of this
				section.
										(3)Inclusion of
				personally identifiable information prohibitedIn compiling and
				maintaining any record of information under this section, a financial
				institution may not include in such record the name, specific address (other
				than the census tract required under paragraph (1)(E)), telephone number,
				electronic mail address, and any other personally identifiable information
				concerning any individual who is, or is connected with, the small business loan
				applicant.
									(4)Discretion to
				delete or modify publicly available dataThe Agency may, in the
				discretion of the Agency, delete or modify data collected under this section
				which is or will be available to the public if the Agency determines that the
				deletion or modification of the data would advance a compelling privacy
				interest.
									(f)Availability of
				information
									(1)Submission to
				agencyThe data required to be compiled and maintained under this
				section by any financial institution shall be submitted annually to the
				Agency.
									(2)Availability of
				information
										(A)In
				generalInformation compiled and maintained under this section
				shall be retained for not less than 3 years after the date of preparation and
				shall be made available to the public, upon request, in the form required under
				regulations prescribed by the Agency.
										(B)Annual
				disclosure to the publicIn
				addition to the availability by request under subparagraph (A) of data compiled
				and maintained under this section, the Agency shall annually provide such data
				to the public.
										(C)ProceduresThe procedures for disclosing data compiled
				and maintained under this section to the public shall be determined by the
				Agency by regulation.
										(3)Compilation of
				aggregate data
										(A)In
				generalThe Agency may, in the discretion of the Agency, compile
				for the Agency’s own use compilations of aggregate data.
										(B)Public
				availability of aggregate dataThe Agency may, in the discretion of the
				Agency, make public compilations of aggregate data in such manner as the Agency
				may determine to be appropriate.
										(g)DefinitionsFor
				purposes of this section, the following definitions shall apply:
									(1)Financial
				institutionThe term financial institution means
				any partnership, company, corporation, association (incorporated or
				unincorporated), trust, estate, cooperative organization, or other entity that
				engages in any financial activity.
									(2)Minority-owned
				businessThe term minority-owned business means a
				business—
										(A)more than 50
				percent of the ownership or control of which is held by 1 or more minority
				individuals; and
										(B)more than 50
				percent of the net profit or loss of which accrues to 1 or more minority
				individuals.
										(3)Women-owned
				businessThe term women-owned business means a
				business—
										(A)more than 50
				percent of the ownership or control of which is held by 1 or more women;
				and
										(B)more than 50
				percent of the net profit or loss of which accrues to 1 or more women.
										(4)MinorityThe
				term minority has the meaning given to such term by section
				1204(c)(3) of the Financial Institutions Reform, Recovery, and Enforcement Act
				of 1989.
									(5)Small business
				loanThe term ‘small business loan’ shall be defined by the
				Agency, which may take into account—
										(A)the gross revenues
				of the borrower;
										(B)the total number
				of employees of the borrower;
										(C)the industry in
				which the borrower has its primary operations; and
										(D)the size of the
				loan.
										(h)Agency
				action
									(1)In
				generalThe Agency shall prescribe such regulations and issue
				such guidance as may be necessary to carry out, enforce, and compile data
				pursuant to this section.
									(2)ExceptionsThe
				Agency, by regulation or order, may adopt exceptions to any requirement of this
				section and may, conditionally or unconditionally, exempt any financial
				institution or class of institutions from the requirements of this section as
				the Agency determines to be necessary or appropriate to carry out the purposes
				and objectives of this section.
									(3)GuidanceThe
				Agency shall issue guidance designed to facilitate compliance with the
				requirements of this section, including assisting financial institutions in
				working with applicants to determine whether the applicants are women- or
				minority-owned for the purposes of this
				section.”
									.
					(b)Technical and
			 conforming amendmentSection
			 701(b) of the Equal Credit Opportunity Act (15 U.S.C. 1691(b)) is
			 amended—
						(1)by striking
			 or after the semicolon at the end of paragraph (3);
						(2)by striking the
			 period at the end of paragraph (4) and inserting ; or;
			 and
						(3)by inserting after
			 paragraph (4), the following new paragraph:
							
								(5)to make an inquiry under section 704B in
				accordance with the requirements of such
				section.
								.
						(c)Clerical
			 amendmentThe table of sections for title VII of the Consumer
			 Credit Protection Act is amended by inserting after the item relating to
			 section 704A the following new item:
						
							
								704B.
				Small business loan data
				collection.
							
							.
					(d)Effective
			 dateThis section shall take
			 effect on the designated transfer date.
					HConforming
			 Amendments
				181.Amendments to
			 the Inspector General Act of 1978
					(a)EstablishmentSection
			 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App. 3, 8G(a)(2)) is
			 amended by inserting the Consumer Financial Protection Agency,
			 before the Consumer Product Safety Commission,.
					(b)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
					182.Amendments to
			 the Privacy Act of 1974
					(a)ApplicabilitySection
			 552a of title 5, United States Code, is amended by adding at the end the
			 following new subsection:
						
							(w)Applicability to
				consumer financial protection agencyExcept as provided in the
				Consumer Financial Protection Agency Act of 2009, this section shall apply with
				respect to the Consumer Financial Protection
				Agency.
							.
					(b)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
					183.Amendments to
			 the Alternative Mortgage Transaction Parity Act of 1982
					(a)Section
			 803(1)Section 803(1) of the
			 Alternative Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3802(1)) is
			 amended by striking paragraphs (B) and (C).
					(b)Section
			 804(a)Section 804(a) of the
			 Alternative Mortgage Transaction Parity Act of l982 (12 U.S.C. 3803(a)) is
			 amended—
						(1)in paragraphs (1), (2), and (3), by
			 inserting on or before the designated transfer date, as determined in
			 section 1062 of the Consumer Financial Protection Agency Act of 2009
			 after transactions made each place such term appears;
						(2)in paragraph (2),
			 by striking and at the end;
						(3)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(4)by adding at the
			 end the following new paragraph:
							
								(4)with respect to
				transactions made after the designated transfer date, as determined in section
				1062 of the Consumer Financial Protection Agency Act of 2009, only in
				accordance with regulations governing alternative mortgage transactions as
				issued by the Consumer Financial Protection Agency for federally chartered
				housing creditors, in accordance with the rulemaking authority granted to the
				Consumer Financial Protection Agency with regard to federally chartered housing
				creditors under laws other than this
				section.
								.
						(c)Section
			 804Section 804 of the
			 Alternative Mortgage Transaction Parity Act of l982 (12 U.S.C. 3803) is
			 amended—
						(1)by striking
			 subsection (c) and inserting the following new subsection:
							
								(c)Effect of state
				law
									(1)In
				generalAn alternative mortgage transaction may be made by a
				housing creditor in accordance with this section, notwithstanding any State
				Constitution, law, or regulation that prohibits an alternative mortgage
				transaction.
									(2)Rule of
				constructionFor purposes of this subsection, a State
				Constitution, law, or regulation that prohibits an alternative mortgage
				transaction does not include any State Constitution, law, or regulation that
				regulates mortgage transactions generally, including any restriction on
				prepayment penalties or late charges.
									;
				and
						(2)by adding at the
			 end the following new subsection:
							
								(d)Duties of
				Consumer Financial Protection AgencyThe Consumer Financial
				Protection Agency shall—
									(1)review the
				regulations identified by the Comptroller of the Currency, the National Credit
				Union Administration, and the Director of the Office of Thrift Supervision (as
				those regulations exist on the designated transfer date, as determined in
				section 1062 of the Consumer Financial Protection Agency Act of 2009) as
				applicable under paragraphs (1), (2), and (3) of subsection (a);
									(2)determine whether
				such regulations are fair and not deceptive and otherwise meet the objectives
				of title I of the Consumer Financial Protection Agency Act of 2009; and
									(3)prescribe
				regulations under subsection (a)(4) after the designated transfer date, as
				determined under such
				Act.
									.
						(d)Effective date
			 and scope of application
						(1)Effective
			 dateThis section shall take
			 effect on the designated transfer date.
						(2)Scope of
			 applicationThe amendments made by subsection (a) shall not
			 affect any transaction covered by the Alternative Mortgage Transaction Parity
			 Act of l982 which is entered into on or before the designated transfer
			 date.
						184.Amendments to
			 the Consumer Credit Protection Act
					(a)Truth in Lending
			 Act
						(1)Section
			 103Section 103 of the Truth in Lending Act (15 U.S.C. 1602) is
			 amended by striking subsection (b) and inserting the following new
			 subsection:
							
								(b)Agency
				definitions
									(1)BoardThe term Board means the
				Board of Governors of the Federal Reserve System.
									(2)AgencyThe term Agency means the
				Consumer Financial Protection
				Agency.
									.
						(2)Universal
			 amendment relating to Board of Governors of the Federal Reserve System
							(A)In
			 generalExcept as provided in subparagraph (B), the Truth in
			 Lending Act (15 U.S.C. 1601 et seq.) is amended by striking
			 Board each place such term appears, including in chapters 4 and
			 5 relating to credit billing and consumer leases, and inserting
			 Agency.
							(B)ExceptionsThe
			 amendment described in subparagraph (A) shall not apply to sections 108(a) (as
			 amended by paragraph (4)) and 140(d)) or any reference in either such section
			 to the term Board.
							(3)Section
			 105Section 105(b) of the Truth in Lending Act (15 U.S.C.
			 1604(b)) is amended by striking the first sentence and inserting the following:
			 The Agency shall publish a single, integrated disclosure for mortgage
			 loan transactions, including real estate settlement cost statements, which
			 include the disclosure requirements of this title, in conjunction with the
			 disclosure requirements of the Real Estate Settlement Procedures Act that,
			 taken together, may apply to transactions subject to both or either law. The
			 purpose of such model disclosure shall be to facilitate compliance with the
			 disclosure requirements of those titles, and to aid the borrower or lessee in
			 understanding the transaction by utilizing readily understandable language to
			 simplify the technical nature of the disclosures..
						(4)Section
			 108Section 108 of the Truth in Lending Act (15 U.S.C. 1607) is
			 amended—
							(A)by striking
			 subsection (a) and inserting the following new subsection:
								
									(a)Enforcing
				agenciesSubject to section 1022 of the Consumer Financial
				Protection Agency Act of 2009, compliance with the requirements imposed under
				this title shall be enforced as follows:
										(1)Under section 8 of
				the Federal Deposit Insurance Act, in the case of—
											(A)national banks, and Federal branches and
				Federal agencies of foreign banks, by the head of the agency responsible for
				chartering and regulating national banks;
											(B)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25(a) of the Federal Reserve Act, by the Board;
											(C)depository institution insured by the
				Federal Deposit Insurance Corporation (other than members of the Federal
				Reserve System, Federal savings associations, and savings and loan holding
				companies) and insured State branches of foreign banks, by the Board of
				Directors of the Federal Deposit Insurance Corporation; and
											(D)Federal savings
				associations and savings and loan holding companies, by the Director of the
				Office of Thrift Supervision.
											(2)Under subtitle E
				of the Consumer Financial Protection Agency Act of 2009, by the Agency in the
				case of a covered person under that Act.
										(3)Under the Federal
				Credit Union Act, by the head of the agency responsible for chartering and
				regulating Federal credit unions.
										(4)Under the Federal
				Aviation Act of 1958, by the Secretary of Transportation with respect to any
				air carrier or foreign air carrier subject to that Act.
										(5)Under the Packers
				and Stockyards Act, 1921 (except as provided in section 406 of that Act), by
				the Secretary of Agriculture with respect to any activities subject to that
				Act.
										(6)Under the Farm
				Credit Act of 1971, by the Farm Credit Administration with respect to any
				Federal land bank, Federal land bank association, Federal intermediate credit
				bank, or production credit association.
										;
				and
							(B)by striking subsection (c) and inserting
			 the following new subsection:
								
									(c)Overall
				enforcement authority of the Federal Trade CommissionExcept to
				the extent that enforcement of the requirements imposed under this title is
				specifically committed to some other Government agency under subsection (a) and
				subject to section 1022 of the Consumer Financial Protection Agency Act of
				2009, the Federal Trade Commission shall enforce such requirements. For the
				purpose of the exercise by the Federal Trade Commission of its functions and
				powers under the Federal Trade Commission Act, a violation of any requirement
				imposed under this title shall be deemed a violation of a requirement imposed
				under that Act. All of the functions and powers of the Federal Trade Commission
				under the Federal Trade Commission Act are available to the Commission to
				enforce compliance by any person with the requirements under this title,
				irrespective of whether that person is engaged in commerce or meets any other
				jurisdictional tests in the Federal Trade Commission
				Act.
									.
							(5)Universal
			 amendment relating to the Federal Trade Commission
							(A)In
			 generalExcept as provided in subparagraph (B), the Truth in
			 Lending Act (15 U.S.C. 1601 et seq.) is amended by striking Federal
			 Trade Commission each place such term appears and inserting
			 Agency.
							(B)ExceptionsThe amendment described in subparagraph (A)
			 shall not apply to sections 108(c) (as amended by paragraph (4)) and 129(m) (as
			 amended by paragraph (7)) or any reference in either such section to the term
			 Federal Trade Commission.
							(6)Section
			 127Subparagraph (C) of section 127(b)(11) of the Truth in
			 Lending Act (15 U.S.C. 1637(b)(11)) is amended to read as follows:
							
								(C)Notwithstanding
				subparagraphs (A) and (B), in the case of a creditor with respect to which
				compliance with this title is enforced by the Agency, the following statement,
				in a prominent location on the front of the billing statement, disclosed
				clearly and conspicuously: Minimum Payment Warning: Making only the
				required minimum payment will increase the interest you pay and the time it
				takes to repay your balance. For example, making only the typical 5 percent
				minimum monthly payment on a balance of $300 at an interest rate of 17 percent
				would take 24 months to repay the balance in full. For an estimate of the time
				it would take to repay your balance, making only minimum monthly payments, call
				the Consumer Financial Protection Agency at this toll-free number:_________
				[the blank space to be filled in by the creditor]. A creditor who is
				subject to this subparagraph shall not be subject to subparagraph (A) or
				(B).
								.
						(7)Section
			 129Section 129(m) of the Truth in Lending Act (15 U.S.C.
			 1639(m)) is amended to read as follows:
							
								(m)Civil penalties
				in federal trade commission enforcement actionsFor purposes of
				enforcement by the Federal Trade Commission, any violation of a regulation
				issued by the Agency pursuant to subsection (l)(2) of this section shall be
				treated as a violation of a rule promulgated under section 18 of the Federal
				Trade Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or
				practices.
								.
						(b)Fair Credit
			 Reporting Act
						(1)Section
			 603Section 603 of the Fair Credit Reporting Act (15 U.S.C.
			 1681a) is amended—
							(A)by redesignating
			 subsections (w) and (x) as subsections (x) and (y), respectively; and
							(B)by inserting after
			 subsection (v) the following new subsection:
								
									(w)AgencyThe
				term Agency means the Consumer Financial Protection
				Agency.
									.
							(2)Universal
			 amendments relating to the Federal Trade CommissionOther than in
			 connection with the amendment made by paragraph (7)(A), the Fair Credit
			 Reporting Act (15 U.S.C. 1681a) is amended—
							(A)by striking
			 Federal Trade Commission each place such term appears and
			 inserting Agency;
							(B)by striking Commission each
			 place such term appears (other than in connection with the term amended in
			 subparagraph (A)) and inserting Agency; and
							(C)by striking
			 Federal banking agencies, the National Credit Union Administration, and
			 the Commission shall jointly each place such term appears in sections
			 605(h)(2), 615(e)(1), 623(a)(8)(A), 623(e)(1), 628(a)(1), and 628(a)(3) and
			 inserting Agency shall.
							(3)Section
			 603Section 603(k)(2) of the Fair Credit Reporting Act (15 U.S.C.
			 1681a(k)(2)) is amended by striking Board of Governors of the Federal
			 Reserve System and inserting Agency.
						(4)Section
			 604Subsection 604(g) of the Fair Credit Reporting Act (15 U.S.C.
			 1681b(g)) is amended—
							(A)by striking subparagraph (C) of paragraph
			 (3) and inserting the following new subsections:
								
									(C)as otherwise
				determined to be necessary and appropriate, by regulation or order and subject
				to paragraph (6), by the Agency (with respect to any covered person subject to
				the jurisdiction of such agency under paragraph (2) of section 621(b)), or the
				applicable State insurance authority (with respect to any person engaged in
				providing insurance or
				annuities).
									;
							(B)by striking paragraph (5) and inserting the
			 following new paragraph:
								
									(5)Regulations and
				effective date for paragraph (2)
										(A)Regulations
				requiredThe Agency may, after notice and opportunity for
				comment, prescribe regulations that permit transactions under paragraph (2)
				that are determined to be necessary and appropriate to protect legitimate
				operational, transactional, risk, consumer, and other needs (and which shall
				include permitting actions necessary for administrative verification purposes),
				consistent with the intent of paragraph (2) to restrict the use of medical
				information for inappropriate purposes.
										;
				and
							(C)by striking
			 paragraph (6).
							(5)Section
			 611Subsection 611(e)(2) of the Fair Credit Reporting Act (15
			 U.S.C.1681i(e)(2)) is amended to read as follows:
							
								(2)ExclusionComplaints
				received or obtained by the Agency pursuant to its investigative authority
				under the Consumer Financial Protection Agency Act of 2009 shall not be subject
				to paragraph
				(1).
								.
						(6)Section
			 615Subparagraph 615(h)(6)(A) of the Fair Credit Reporting Act
			 (15 U.S.C. 1681m(h)(6)(A)) is amended to read as follows:
							
								(A)Rules
				requiredThe Agency shall prescribe
				rules.
								.
						(7)Section
			 621Section 621 of the Fair Credit Reporting Act (15 U.S.C.
			 1681s) is amended—
							(A)by striking
			 subsection (a) and inserting the following new subsection:
								
									(a)Enforcement by
				Federal Trade Commission
										(1)In
				generalSubject to section 1022 of the Consumer Financial
				Protection Agency Act of 2009, compliance with the requirements imposed under
				this title shall be enforced under the Federal Trade Commission Act by the
				Federal Trade Commission with respect to consumer reporting agencies and all
				other persons subject thereto, except to the extent that enforcement of the
				requirements imposed under this title is specifically committed to some other
				government agency under subsection (b) hereof. For the purpose of the exercise
				by the Federal Trade Commission of its functions and powers under the Federal
				Trade Commission Act, a violation of any requirement or prohibition imposed
				under this title shall constitute an unfair or deceptive act or practice in
				commerce in violation of section 5(a) of the Federal Trade Commission Act and
				shall be subject to enforcement by the Federal Trade Commission under section
				5(b) of such Act with respect to any consumer reporting agency or person
				subject to enforcement by the Federal Trade Commission pursuant to this
				subsection, irrespective of whether that person is engaged in commerce or meets
				any other jurisdictional tests in the Federal Trade Commission Act. The Federal
				Trade Commission shall have such procedural, investigative, and enforcement
				powers (subject to section 1022 of the Consumer Financial Protection Agency Act
				of 2009), including the power to issue procedural rules in enforcing compliance
				with the requirements imposed under this title and to require the filing of
				reports, the production of documents, and the appearance of witnesses as though
				the applicable terms and conditions of the Federal Trade Commission Act were
				part of this title. Any person violating any of the provisions of this title
				shall be subject to the penalties and entitled to the privileges and immunities
				provided in the Federal Trade Commission Act as though the applicable terms and
				provisions thereof were part of this title.
										(2)Civil money
				penalties
											(A)In
				generalSubject to section
				1022 of the Consumer Financial Protection Agency Act of 2009, in the event of a
				knowing violation, which constitutes a pattern or practice of violations of
				this title, the Commission may commence a civil action to recover a civil
				penalty in a district court of the United States against any person that
				violates this title. In such action, such person shall be liable for a civil
				penalty of not more than $2,500 per violation.
											(B)Factors in
				determining amountIn determining the amount of a civil penalty
				under subparagraph (A), the court shall take into account the degree of
				culpability, any history of prior such conduct, ability to pay, effect on
				ability to continue to do business, and such other matters as justice may
				require.
											(3)ExceptionNotwithstanding
				paragraph (2), a court may not impose any civil penalty on a person for a
				violation of section 623(a)(1) unless the person has been enjoined from
				committing the violation, or ordered not to commit the violation, in an action
				or proceeding brought by or on behalf of the Federal Trade Commission, and has
				violated the injunction or order, and the court may not impose any civil
				penalty for any violation occurring before the date of the violation of the
				injunction or
				order.
										;
							(B)by striking subsection (b) and inserting
			 the following new subsection:
								
									(b)Enforcement by
				other agenciesSubject to section 1022 of the Consumer Financial
				Protection Agency Act of 2009, compliance with the requirements imposed under
				this title with respect to consumer reporting agencies, persons who use
				consumer reports from such agencies, persons who furnish information to such
				agencies, and users of information that are subject to subsection (d) of
				section 615 shall be enforced as follows:
										(1)Under section 8 of
				the Federal Deposit Insurance Act, in the case of—
											(A)national banks,
				and Federal branches and Federal agencies of foreign banks, by the head of the
				agency responsible for chartering and regulating national banks;
											(B)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25A of the Federal Reserve Act, by the Board of Governors of the Federal
				Reserve System;
											(C)banks insured by the Federal Deposit
				Insurance Corporation (other than members of the Federal Reserve System,
				Federal savings associations, and savings and loan holding companies) and
				insured State branches of foreign banks, by the Board of Directors of the
				Federal Deposit Insurance Corporation; and
											(D)Federal savings
				associations and savings and loan holding companies, by the Director of the
				Office of Thrift Supervision.
											(2)Under subtitle E
				of the Consumer Financial Protection Agency Act of 2009, by the Agency in the
				case of a covered person under that Act.
										(3)Under the Federal
				Credit Union Act, by the National Credit Union Administration Board with
				respect to any Federal credit union.
										(4)Under subtitle IV
				of title 49, United States Code, by the Secretary of Transportation, with
				respect to all carriers subject to the jurisdiction of the Surface
				Transportation Board.
										(5)Under the Federal
				Aviation Act of 1958, by the Secretary of Transportation with respect to any
				air carrier or foreign air carrier subject to that Act.
										(6)Under the Packers
				and Stockyards Act, 1921 (except as provided in section 406 of that Act), by
				the Secretary of Agriculture with respect to any activities subject to that
				Act.
										Any term
				used in paragraph (1) that is not defined in this title or otherwise defined in
				section 3(s) of the Federal Deposit Insurance Act shall have the meaning given
				to such term in section 1(b) of the International Banking Act of
				1978.;
							(C)by striking
			 subsection (e) and inserting the following new subsection:
								
									(e)Regulatory
				authorityThe Agency shall prescribe such regulations as
				necessary to carry out the purposes of this Act with respect to a covered
				person described in subsection (b)
									;
				and
							(D)in the heading of
			 subsection (g) by striking FTC.
							(8)Section
			 623Section 623 of the Fair Credit Reporting Act (15 U.S.C.
			 1681s–2) is amended—
							(A)by amending
			 subparagraph (a)(7)(D) to read as follows:
								
									(D)Model
				disclosure
										(i)Duty of agency
				to prepareThe Agency shall prescribe a brief model disclosure a
				financial institution may use to comply with subparagraph (A), which shall not
				exceed 30 words.
										(ii)Use of model
				not requiredNo provision of this paragraph shall be construed as
				requiring a financial institution to use any such model form prescribed by the
				Agency.
										(iii)Compliance
				using modelA financial institution shall be deemed to be in
				compliance with subparagraph (A) if the financial institution uses any such
				model form prescribed by the Agency, or the financial institution uses any such
				model form and rearranges its
				format.
										.
							(B)by amending
			 subsection (e) to read as follows:
								
									(e)Accuracy
				guidelines and regulations required
										(1)GuidelinesThe
				Agency shall, with respect to the entities that are subject to its enforcement
				authority under section 621—
											(A)establish and
				maintain guidelines for use by each person that furnishes information to a
				consumer reporting agency regarding the accuracy and integrity of the
				information relating to consumers that such entities furnish to consumer
				reporting agencies, and update such guidelines as often as necessary;
				and
											(B)prescribe
				regulations requiring each person that furnishes information to a consumer
				reporting agency to establish reasonable policies and procedures or
				implementing the guidelines established pursuant to subparagraph (A).
											(2)CriteriaIn
				developing the guidelines required by paragraph (1)(A), the Agency
				shall—
											(A)identify patterns,
				practices, and specific forms of activity that can compromise the accuracy and
				integrity of information furnished to consumer reporting agencies;
											(B)review the methods
				(including technological means) used to furnish information relating to
				consumers to consumer reporting agencies;
											(C)determine whether
				persons that furnish information to consumer reporting agencies maintain and
				enforce policies to ensure the accuracy and integrity of information furnished
				to consumer reporting agencies; and
											(D)examine the
				policies and processes that persons that furnish information to consumer
				reporting agencies employ to conduct reinvestigations and correct inaccurate
				information relating to consumers that has been furnished to consumer reporting
				agencies.
											
							(c)Equal Credit
			 Opportunity Act
						(1)Section
			 701Section 701 of the Equal
			 Credit Opportunity Act (15 U.S.C. 1691) is amended by striking
			 Board each place such term appears and inserting
			 Agency.
						(2)Section
			 702Section 702(c) of the Equal Credit Opportunity Act (15 U.S.C.
			 1691a) is amended to read as follows:
							
								(c)The term
				Agency means the Consumer Financial Protection
				Agency.
								.
						(3)Section
			 703Section 703 of the Equal
			 Credit Opportunity Act (15 U.S.C. 1691b) is amended—
							(A)by striking
			 subsection (b);
							(B)by redesignating
			 paragraphs (1), (2), (3), (4), and (5) of subsection (a) as subsections (a),
			 (b), (c), (d), and (e), respectively;
							(C)in subsection (c)
			 (as so redesignated)—
								(i)by
			 striking paragraph (2) and inserting subsection
			 (b); and
								(ii)by
			 striking such paragraph and inserting such
			 subsection;
								(D)in subsection (d)
			 (as so redesignated)—
								(i)by
			 striking subsection and inserting section’
								(ii)by
			 striking Act and inserting title; and
								(iii)by striking this paragraph
			 and inserting this subsection; and
								(E)by striking Board each place
			 such term appears in such section and inserting Agency.
							(4)Section
			 704Section 704 of the Equal Credit Opportunity Act (15 U.S.C.
			 1691c) is amended—
							(A)in subsection
			 (a)—
								(i)in
			 the matter preceding paragraph (1), by striking Compliance and
			 inserting Subject to section 1022 of the Consumer Financial Protection
			 Agency Act of 2009, compliance;
								(ii)in
			 paragraph (1)(A), by striking Office of the Comptroller of the
			 Currency and inserting head of the agency responsible for
			 chartering and regulating national banks;
								(iii)in paragraph
			 (1)(B), by striking and after the semicolon;
								(iv)in
			 paragraph (1)(C), by inserting and after the semicolon;
								(v)by
			 inserting after subparagraph (C) of paragraph (1) the following new
			 subparagraph:
									
										(D)savings associations and savings and loan
				holding companies by the Director of the Office of Thrift
				Supervision;
										;
				and
								(vi)by
			 amending paragraph (2) to read as follows:
									
										(2)Subtitle E of the
				Consumer Financial Protection Agency Act of 2009, by the Agency in case of a
				covered person under that
				Act.
										;
								(B)by striking
			 subsection (c) and inserting the following new subsection:
								
									(c)Overall
				enforcement authority of Federal Trade CommissionExcept to the
				extent that enforcement of the requirements imposed under this title is
				specifically committed to some other Government agency under subsection (a) and
				subject to section 1022 of the Consumer Financial Protection Agency Act of
				2009, the Federal Trade Commission shall enforce such requirements. For the
				purpose of the exercise by the Federal Trade Commission of its functions and
				powers under the Federal Trade Commission Act, a violation of any requirement
				imposed under this title shall be deemed a violation of a requirement imposed
				under that Act. All of the functions and powers of the Federal Trade Commission
				under the Federal Trade Commission Act are available to the Commission to
				enforce compliance by any person with the requirements imposed under this
				title, irrespective of whether that person is engaged in commerce or meets any
				other jurisdictional tests in the Federal Trade Commission Act, including the
				power to enforce any rule prescribed by the Agency under this title in the same
				manner as if the violation had been a violation of a Federal Trade Commission
				trade regulation rule.
									;
				and
							(C)in subsection (d),
			 by striking Board and inserting Agency.
							(5)Section
			 704ASection 704A(a)(1) of the
			 Equal Credit Opportunity Act (15 U.S.C. 1691c–1(a)(1)) is amended in by
			 striking Board and inserting Agency.
						(6)Section
			 705Section 705 of the Equal Credit Opportunity Act (15 U.S.C.
			 1691d) is amended—
							(A)in subsection (f),
			 by striking Board each place such term appears and inserting
			 Agency; and
							(B)in subsection (g),
			 by striking Board and inserting Agency.
							(7)Section
			 706Section 706(e) of the Equal Credit Opportunity Act (15 U.S.C.
			 1691e(e)) is amended—
							(A)by striking
			 Board each place such term appears and inserting
			 Agency; and
							(B)by striking
			 Federal Reserve System and inserting Consumer Financial
			 Protection Agency.
							(8)Section
			 707Section 707 of the Equal Credit Opportunity Act (15 U.S.C.
			 1691f) is amended by striking Board each place such term appears
			 and inserting Agency.
						(d)Fair Debt
			 Collection Practices Act
						(1)Section
			 803Section 803 of the Fair Debt Collection Practices Act (15
			 U.S.C. 1692a) is amended—
							(A)by redesignating
			 paragraphs (1), (2), (3), (4), (5), (6), (7), and (8) as paragraphs (2), (3),
			 (4), (5), (6), (7), (8), and (9), respectively; and
							(B)by inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:
								
									(1)The term
				Agency means the Consumer Financial Protection
				Agency.
									.
							(2)Section
			 813Section 813(e) of the Fair Debt Collection Practices Act (15
			 U.S.C. 1692k(e)) is amended by striking Commission and inserting
			 Agency.
						(3)Section
			 814Section 814 of the Fair Debt Collection Practices Act (15
			 U.S.C. 1692l) is amended—
							(A)by striking
			 subsection (a) and inserting the following new subsection:
								
									(a)Federal Trade
				CommissionSubject to section 1022 of the Consumer Financial
				Protection Agency Act of 2009, compliance with this title shall be enforced by
				the Commission, except to the extent that enforcement of the requirements
				imposed under this title is specifically committed to another agency under
				subsection (b). For purpose of the exercise by the Commission of its functions
				and powers under the Federal Trade Commission Act, a violation of this title
				shall be deemed an unfair or deceptive act or practice in violation of that
				Act. All of the functions and powers of the Commission under the Federal Trade
				Commission Act are available to the Commission to enforce compliance by any
				person with this title, irrespective of whether that person is engaged in
				commerce or meets any other jurisdictional tests in the Federal Trade
				Commission Act, including the power to enforce the provisions of this title in
				the same manner as if the violation had been a violation of a Federal Trade
				Commission trade regulation
				rule.
									;
							(B)in subsection
			 (b)—
								(i)in
			 the matter preceding paragraph (1), by striking Compliance and
			 inserting Subject to section 1022 of the Consumer Financial Protection
			 Agency Act of 2009, compliance.
								(ii)in
			 paragraph (1)(A), by striking Office of the Comptroller of the
			 Currency; and inserting head of the agency responsible for
			 chartering and regulating national banks;
								(iii)in
			 paragraph (1)(B), by striking and after the semicolon;
								(iv)in
			 paragraph (1)(C), by inserting and after the semicolon;
								(v)by
			 inserting after subparagraph (C) of paragraph (1) the following new
			 subparagraph:
									
										(D)savings associations and savings and loan
				holding companies by the Director of the Office of Thrift
				Supervision;
										;
				and
								(vi)by
			 striking paragraph (2) and inserting the following new paragraph:
									
										(2)subtitle E of the
				Consumer Financial Protection Agency Act of 2009 by the Agency in the case of a
				covered person under the Act
										;
				and
								(C)in subsection (d),
			 by striking Commission and inserting
			 Agency.
							(4)Section
			 815Section 815 (15 U.S.C. 1692m) is amended by striking
			 Commission each place such term appears and inserting
			 Agency.
						(5)Section
			 817Section 817 (15 U.S.C.
			 1692o) is amended by striking Commission each place such term
			 appears and inserting Agency.
						(e)Electronic Fund
			 Transfer Act
						(1)Section
			 903Section 903 of the Electronic Fund Transfer Act (15 U.S.C.
			 1693a) is amended—
							(A)by striking
			 paragraph (3) and inserting the following new paragraph:
								
									(3)the term
				Agency means the Consumer Financial Protection
				Agency;
									;
				and
							(B)in paragraph (6),
			 by striking Board and inserting Agency.
							(2)Section
			 904Section 904 of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693b) is amended by striking
			 Board each place such term appears and inserting
			 Agency.
						(3)Section
			 905Section 905 of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693c) is amended by striking
			 Board each place such term appears and inserting
			 Agency.
						(4)Section
			 906Section 906(b) of the Electronic Fund Transfer Act (15 U.S.C.
			 1693d(b)) is amended by striking Board and inserting
			 Agency.
						(5)Section
			 907Section 907(b) of the Electronic Fund Transfer Act (15 U.S.C.
			 1693e(b)) is amended by striking Board and inserting
			 Agency.
						(6)Section
			 908Section 908(f)(7) of the Electronic Fund Transfer Act (15
			 U.S.C. 1693f(f)(7)) is amended by striking Board and inserting
			 Agency.
						(7)Section
			 910Section 910(a)(1)(E) of the Electronic Fund Transfer Act (15
			 U.S.C. 1693h(a)(1)(E)) is amended by striking Board and
			 inserting Agency.
						(8)Section
			 911Section 911(b)(3) of the Electronic Fund Transfer Act (15
			 U.S.C. 1693i(b)(3) is amended by striking Board and inserting
			 Agency.
						(9)Section
			 915Section 915(d) of the Electronic Fund Transfer Act (15 U.S.C.
			 1693m(d)) is amended—
							(A)by striking
			 Board each place such term appears and inserting
			 Agency; and
							(B)by striking
			 Federal Reserve System and inserting Consumer Financial
			 Protection Agency.
							(10)Section
			 917Section 917 of the Electronic Fund Transfer Act (15 U.S.C.
			 1693o) is amended—
							(A)in subsection
			 (a)—
								(i)by
			 striking Compliance and inserting Subject to section 1022
			 of the Consumer Financial Protection Agency Act of 2009,
			 compliance;
								(ii)in
			 paragraph (1)(A), by striking Office of the Comptroller of the
			 Currency and inserting head of the agency responsible for
			 chartering and regulating national banks; and
								(iii)by
			 striking paragraph (2) and inserting:
									
										(2)subtitle E of the
				Consumer Financial Protection Agency Act of 2009, by the Agency in the case of
				a covered person under that Act.
										;
				and
								(B)by striking
			 subsection (c) and inserting the following new subsection:
								
									(c)Overall
				enforcement authority of the Federal Trade CommissionExcept to
				the extent that enforcement of the requirements imposed under this title is
				specifically committed to some other Government agency under subsection (a) and
				subject to section 1022 of the Consumer Financial Protection Agency Act of
				2009, the Federal Trade Commission shall enforce such requirements. For the
				purpose of the exercise by the Federal Trade Commission of its functions and
				powers under the Federal Trade Commission Act, a violation of any requirement
				imposed under this title shall be deemed a violation of a requirement imposed
				under that Act. All of the functions and powers of the Federal Trade Commission
				under the Federal Trade Commission Act are available to the Commission to
				enforce compliance by any person subject to the jurisdiction of the Commission
				with the requirements imposed under this title, irrespective of whether that
				person is engaged in commerce or meets any other jurisdictional tests in the
				Federal Trade Commission
				Act.
									.
							(11)Section
			 918Section 918 of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693p) is amended by striking
			 Board each place such term appears and inserting
			 Agency.
						(12)Section
			 919Section 919 of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693q) is amended by striking
			 Board each place such term appears and inserting
			 Agency.
						(13)Section
			 920Section 920 of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693r) is amended by striking
			 Board each place such term appears and inserting
			 Agency.
						(f)Amendments to
			 HOEPA relating to the Truth in Lending ActSection 158 of the
			 Home Ownership and Equity Protection Act of 1994 (15 U.S.C. 1601 nt.) (relating
			 to hearings on home equity lending) is amended—
						(1)in subsection (a),
			 by striking Board of Governors of the Federal Reserve System, in
			 consultation with the Consumer Advisory Council of the Board, and
			 inserting Consumer Financial Protection Agency, in consultation with the
			 Advisory Board to the Agency; and
						(2)in subsection (b), by striking Board
			 of Governors of the Federal Reserve System and inserting
			 Consumer Financial Protection Agency.
						(g)Amendment to the
			 Fair and Accurate Credit Transactions Act of 2003 relating to the Fair Credit
			 Reporting ActSection
			 214(b)(1) of the Fair and Accurate Credit Transactions Act of 2003 (15 U.S.C.
			 1681s–3 nt.) is amended by striking The Federal banking agencies, the
			 National Credit Union Administration, and the Commission, with respect to the
			 entities that are subject to their respective enforcement authority under
			 section 621 of the Fair Credit Reporting Act and and inserting
			 The Consumer Financial Protection Agency, with respect to a person
			 subject to the enforcement authority of the Agency, and.
					185.Amendments to
			 the Expedited Funds Availability Act
					(a)Section
			 605Section 605(f)(1) of the
			 Expedited Funds Availability Act (12 U.S.C. 4004(f)(1)) is amended by inserting
			 , in consultation with the Director of the Consumer Financial Protection
			 Agency,after Board.
					(b)Section
			 609Section 609(a) of the
			 Expedited Funds Availability Act (12 U.S.C. 4008(a)) is amended by inserting
			 , in consultation with the Director of the Consumer Financial Protection
			 Agency,after Board.
					186.Amendments to
			 the Federal Deposit Insurance Act
					(a)Section
			 8Section 8(t) the Federal Deposit Insurance Act (12 U.S.C.
			 1818(t)) is amended by adding at the end the following new paragraph:
						
							(6)Referral to
				consumer financial protection commissionEach appropriate Federal
				banking agency shall make a referral to the Consumer Financial Protection
				Agency when the Federal banking agency has a reasonable belief that a violation
				of an enumerated consumer law, as defined in section 1022(e)(2) of the Consumer
				Financial Protection Agency Act of 2009, by any insured depository institution
				or institution-affiliated party within the jurisdiction of that appropriate
				Federal banking
				agency.
							.
					(b)Section
			 43Section 43 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831t) is amended—
						(1)in subsection (c),
			 by striking Federal Trade Commission and inserting
			 Agency;
						(2)in subsection (d),
			 by striking Federal Trade Commission and inserting
			 Agency;
						(3)in subsection
			 (e)—
							(A)in paragraph (1),
			 by striking Federal Trade Commission and inserting
			 Agency; and
							(B)by adding at the
			 end the following new paragraph:
								
									(5)AgencyThe
				term Agency means the Consumer Financial Protection
				Agency.
									.
							(e)Section
			 43(f)Section 43(f) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831t(f)) is amended—
						(1)by striking
			 paragraph (1) and inserting the following new paragraph:
							
								(1)Limited
				enforcement authorityCompliance with the requirements of
				subsections (b), (c) and (e), and any regulation prescribed or order issued
				under such subsection, shall be enforced under the Consumer Financial
				Protection Agency Act of 2009 by the
				Agency.
								;
				and
						(2)in paragraph (2), by striking subparagraph
			 (C) and inserting the following new subparagraph:
							
								(C)Limitation on
				state action while federal action pendingIf the Agency has
				instituted an enforcement action for a violation of this section, no
				appropriate State supervisory may, during the pendency of such action, bring an
				action under this section against any defendant named in the complaint of the
				Agency for any violation of this section that is alleged in that
				complaint.
								.
						187.Amendments to
			 the Gramm-Leach-Bliley Act
					(a)Section
			 504Section 504(a)(1) of the Gramm-Leach-Bliley Act (15 U.S.C.
			 6804(a)(1)) is amended—
						(1)by striking
			 The Federal banking agencies, the National Credit Union Administration,
			 the Secretary of the Treasury, and inserting The Consumer
			 Financial Protection Agency and; and
						(2)by striking
			 , and the Federal Trade Commission.
						(b)Section
			 505
						(1)Section 505(a) of
			 the Gramm-Leach-Bliley Act (15 U.S.C. 6805(a)) is amended—
							(A)in the matter
			 preceding paragraph (1), by striking This subtitle and the regulations
			 prescribed thereunder shall be enforced by and inserting Subject
			 to section 1022 of the Consumer Financial Protection Agency Act of 2009, this
			 subtitle and the regulations prescribed under this title shall be enforced by
			 the Consumer Financial Protection Agency,; and
							(B)by inserting after
			 paragraph (7) the following new paragraph:
								
									(8)Under the Consumer
				Financial Protection Agency Act of 2009, by the Consumer Financial Protection
				Agency in the case of financial institutions and other covered persons subject
				to the jurisdiction of the Agency under that Act, but not with respect to the
				standards under section
				501.
									.
							(2)Section 505(b)(1)
			 of the Gramm-Leach-Bliley Act (15 U.S.C. 6805(b)(1)) is amended by inserting
			 , other than the Consumer Financial Protection Agency, after
			 described in subsection (a).
						188.Amendments to
			 the Home Mortgage Disclosure Act of 1975
					(a)Section
			 303Section 303 of the Home Mortgage Disclosure Act of 1975 (12
			 U.S.C. 2802) is amended—
						(1)by redesignating
			 paragraphs (1), (2), (3), (4), (5), and (6) as paragraphs (2), (3), (4), (5),
			 (6), and (7), respectively; and
						(2)by inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:
							
								(1)The term
				Agency means the Consumer Financial Protection
				Agency.
								.
						(b)Universal
			 amendment relating to AgencyExcept as provided in subsections
			 (c), (d), (e), and (f), the Home Mortgage Disclosure Act of 1975 (12 U.S.C.
			 2801–11) is amended by striking Board each place such term
			 appears and inserting Agency.
					(c)Section
			 304Section 304 of the Home Mortgage Disclosure Act of 1975 (12
			 U.S.C. 2803(h)) is amended—
						(1)in subsection
			 (b)—
							(A)by striking
			 and after the semicolon at the end of paragraph (3);
							(B)by striking
			 and gender in paragraph (4), and inserting age, and
			 gender;
							(C)by striking the period at the end of
			 paragraph (4) and inserting a semicolon; and
							(D)by inserting after
			 paragraph (4) the following new paragraphs:
								
									(5)the number and
				dollar amount of mortgage loans grouped according to the following
				measurements:
										(A)the total points
				and fees payable at origination in connection with the mortgage as determined
				by the Agency, taking into account 15 U.S.C. 1602(aa)(4);
										(B)the difference
				between the annual percentage rate associated with the loan and a benchmark
				rate or rates for all loans;
										(C)the term in months
				of any prepayment penalty or other fee or charge payable on repayment of some
				portion of principal or the entire principal in advance of scheduled payments;
				and
										(D)such other
				information as the Agency may require; and
										(6)the number and
				dollar amount of mortgage loans and completed applications grouped according to
				the following measurements:
										(A)the value of the
				real property pledged or proposed to be pledged as collateral;
										(B)the actual or
				proposed term in months of any introductory period after which the rate of
				interest may change;
										(C)the presence of
				contractual terms or proposed contractual terms that would allow the mortgagor
				or applicant to make payments other than fully-amortizing payments during any
				portion of the loan term;
										(D)the actual or
				proposed term in months of the mortgage loan;
										(E)the channel
				through which application was made, including retail, broker, and other
				relevant categories;
										(F)as the Agency may
				determine to be appropriate, a unique identifier that identifies the loan
				originator as set forth in Section 1503 of the Secure and Fair Enforcement for
				Mortgage Licensing Act of 2008;
										(G)as the Agency may
				determine to be appropriate, a universal loan identifier that corresponds to
				the real property pledged or proposed to be pledged as collateral;
										(H)as the Agency may
				determine to be appropriate, the parcel number that corresponds to the real
				property pledged or proposed to be pledged as collateral;
										(I)the credit score
				of mortgage applicants and mortgagors in such form as the Agency may proscribe;
				and
										(J)such other
				information as the Agency may
				require.
										;
							(2)by striking subsection (h) and inserting
			 the following new subsection:
							
								(h)Submission to
				agenciesThe data required to be disclosed under subsection (b)
				shall be submitted to the Agency and to the appropriate agency for each
				institution reporting under this title. Notwithstanding the requirement of
				section 304(a)(2)(A) for disclosure by census tract, the Agency, in cooperation
				with other appropriate regulators, including—
									(1)the head of the
				agency responsible for chartering and regulating national banks for national
				banks and Federal branches, Federal agencies of foreign banks, and savings
				associations;
									(2)the Federal
				Deposit Insurance Corporation for depository institutions insured by the
				Federal Deposit Insurance Corporation (other than members of the Federal
				Reserve System, Federal savings associations, and savings and loan holding
				companies) and insured State branches of foreign banks;
									(3)the Director of
				the Office of Thrift Supervision for Federal savings associations and savings
				and loan holding companies;
									(4)the National
				Credit Union Administration Board for credit unions; and
									(5)the Secretary of
				Housing and Urban Development for other lending institutions not regulated by
				the agencies referred to in paragraphs (1) through (4), shall develop
				regulations prescribing the format for such disclosures, the method for
				submission of the data to the appropriate regulatory agency, and the procedures
				for disclosing the information to the public. These regulations shall also
				require the collection of data required to be disclosed under subsection (b)
				with respect to loans sold by each institution reporting under this title, and,
				in addition, shall require disclosure of the class of the purchaser of such
				loans. Any reporting institution may submit in writing to the Agency or to the
				appropriate agency such additional data or explanations as it deems relevant to
				the decision to originate or purchase mortgage
				loans.
									;
						(3)in subsection (i),
			 by striking subsection (b)(4) and inserting paragraphs
			 (4), (5), and (6) of subsections (b);
						(4)in subsection
			 (j)—
							(A)by striking (as where such
			 term appears in paragraph (1) and inserting (containing loan-level and
			 application-level information relating to disclosures required under
			 subsections (a) and (b) and as otherwise;
							(B)by striking in the format in which
			 such information is maintained by the institution where such term
			 appears in paragraph (2)(A), and inserting in such formats as the Agency
			 may require;
							(C)by inserting credit score or similar
			 measurement, after number, where such term appears in
			 paragraph (2)(B)(i); and
							(D)by striking
			 paragraph (3) and inserting the following new paragraph:
								
									(3)Change of form
				not requiredA depository
				institution meets the disclosure requirement of paragraph (1) if the
				institution provides the information required under such paragraph in such
				formats as the Agency may require.
									;
				and
							(5)by striking
			 paragraph (2) of subsection (m) and inserting the following new
			 paragraph:
							
								(2)Form of
				informationIn complying with
				paragraph (1), a depository institution shall provide the person requesting the
				information with a copy of the information requested in such formats as the
				Agency may
				require.
								.
						(d)Section
			 305Section 305 of the Home Mortgage Disclosure Act of 1975 (12
			 U.S.C. 2804) is amended—
						(1)by striking
			 subsection (b) and inserting the following new subsection:
							
								(b)Powers of
				certain other agenciesCompliance with the requirements imposed
				under this title shall be enforced under—
									(1)section 8 of the
				Federal Deposit Insurance Act, in the case of—
										(A)national banks,
				and Federal branches and Federal agencies of foreign banks, by the head of the
				agency responsible for chartering and regulating national banks;
										(B)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25(a) of the Federal Reserve Act, by the Board;
										(C)depository
				institutions insured by the Federal Deposit Insurance Corporation (other than
				members of the Federal Reserve System, Federal savings associations, and
				savings and loan holding companies) and insured State branches of foreign
				banks, by the Board of Directors of the Federal Deposit Insurance Corporation;
				and
										(D)Federal savings associations, and savings
				and loan holding companies, by the Director of the Office of Thrift
				Supervision;
										(2)subtitle E of the
				Consumer Financial Protection Agency Act of 2009, by the Agency in the case of
				a covered person under that Act;
									(3)the Federal Credit
				Union Act, by the Administrator of the National Credit Union Administration
				with respect to any credit union; and
									(4)other lending
				institutions, by the Secretary of Housing and Urban Development. The terms used
				in paragraph (1) that are not defined in this title or otherwise defined in
				section 3(s) of the Federal Deposit Insurance Act (12 U.S.C. 1813(s)) shall
				have the meaning given to them in section 1(b) of the International Banking Act
				of 1978 (12 U.S.C. 3101).
									The terms
				used in paragraph (1) that are not defined in this title or otherwise defined
				in section 3(s) of the Federal Deposit Insurance Act (12 U.S.C. 1813(s)) shall
				have the meaning given to them in section 1(b) of the International Banking Act
				of 1978;
				and
						(2)by inserting at
			 the end of section 305 the following new subsection:
							
								(d)Overall
				enforcement authority of the consumer financial protection
				agencySubject to section 1022 of the Consumer Financial
				Protection Agency Act of 2009, enforcement of the requirements imposed under
				this title is committed to each of the agencies under subsection (b). The
				Agency may exercise its authorities under the Consumer Financial Protection
				Agency Act of 2009 to exercise principal authority to examine and enforce
				compliance by any person with the requirements under this
				title.
								.
						(e)Section
			 306Subsection 306(b) of the Home Mortgage Disclosure Act of 1975
			 (12 U.S.C. 2805(b)) is amended to read as follows:
						
							(b)The Agency may, by
				regulation, exempt from the requirements of this title any State chartered
				depository institution within any State or subdivision of any state if the
				Agency determines that, under the law of such State or subdivision, that
				institution is subject to requirements substantially similar to those imposed
				under this title, and that such law contains adequate provisions for
				enforcement. Notwithstanding any other provision of this subsection, compliance
				with the requirements imposed under this subsection shall be enforced by the
				head of the agency responsible for chartering and regulating national banks
				under section 8 of the Federal Deposit Insurance Act in the case of national
				banks and savings association the deposits of which are insured by the Federal
				Deposit Insurance
				Corporation.
							.
					(f)Section
			 307Section 307 of the Home Mortgage Disclosure Act of 1975 (12
			 U.S.C. 2806) is amended to read as follows:
						
							307.Research and
				improved methods
								(a)Enhanced
				compliance in economical manner
									(1)In
				generalThe Director of the Consumer Financial Protection Agency,
				with the assistance of the Secretary, the Director of the Bureau of the Census,
				the Board of Governors of the Federal Reserve System, the Federal Deposit
				Insurance Corporation, and such other persons as the Consumer Financial
				Protection Agency deems appropriate, shall develop or assist in the improvement
				of, methods of matching addresses and census tracts to facilitate compliance by
				depository institutions in as economical a manner as possible with the
				requirements of this title.
									(2)Authorization of
				appropriationThere is authorized to be appropriated such sums as
				may be necessary to carry out this subsection.
									(3)Authority of
				agencyThe Director of the Consumer Financial Protection Agency
				is authorized to utilize, contract with, act through, or compensate any person
				or agency in order to carry out this subsection.
									(b)Recommendations
				to the CongressThe Director of the Consumer Financial Protection
				Agency shall recommend to the Committee on Financial Services of the House of
				Representatives and the Committee on Banking, Housing, and Urban Affairs of the
				Senate such additional legislation as the Director of the Consumer Financial
				Protection Agency deems appropriate to carry out the purpose of this
				title.
								.
					189.Amendments to
			 division D of the Omnibus Appropriations Act, 2009
					(a)Section 626(a) of
			 title VI of division D of the Omnibus Appropriations Act, 2009 (15 U.S.C. 1638
			 nt.) (as amended by the Credit Card Accountability Responsibility and
			 Disclosure Act of 2009) is amended—
						(1)by striking by
			 paragraph (1) and inserting the following new paragraph:
							
								(1)The Consumer
				Financial Protection Agency shall have authority to prescribe rules with
				respect to mortgage loans in accordance with section 553 of title 5, United
				States Code. Such rulemaking shall relate to unfair or deceptive acts or
				practices regarding mortgage loans, which may include unfair or deceptive acts
				or practices involving loan modification and foreclosure rescue services. Any
				violation of a rule prescribed under this subsection shall be treated as a
				violation of a rule prohibiting unfair, deceptive, or abusive acts or practices
				under the Consumer Financial Protection Agency Act of
				2009.
								;
						(2)by striking
			 paragraph (2);
						(3)by striking
			 paragraph (3); and
						(4)by striking
			 paragraph (4) and inserting the following new paragraph:
							
								(2)The Consumer
				Financial Protection Agency shall enforce the rules issued under paragraph (1)
				in the same manner, by the same means, and with the same jurisdiction, powers,
				and duties as though all applicable terms and provisions of the Consumer
				Financial Protection Agency Act of 2009 were incorporated into and made part of
				this
				section.
								.
						(b)Section 626(b) of title VI of division D of
			 the Omnibus Appropriations Act, 2009 (15 U.S.C. 1638 nt.) is amended—
						(1)by striking
			 Federal Trade Commission and inserting Consumer Financial
			 Protection Agency;
						(2)by striking
			 the Commission and inserting the Consumer Financial
			 Protection Agency; and
						(3)by striking
			 primary Federal regulatory and inserting Consumer
			 Financial Protection Agency.
						190.Amendments to
			 the Real Estate Settlement Procedures Act of 1974
					(a)Section
			 3Section 3 of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2602) is amended by adding at the end the following new
			 paragraph—
						
							(9)the term
				Agency means the Consumer Financial Protection
				Agency.
							.
					(b)Section
			 4Section 4 of the Real
			 Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603) is amended—
						(1)in subsection (a),
			 by striking the first sentence and inserting the following: The Agency
			 shall publish a single, integrated disclosure for mortgage loan transactions,
			 including real estate settlement cost statements, which include the disclosure
			 requirements of this title, in conjunction with the disclosure requirements of
			 the Truth in Lending Act (15 U.S.C. 1601 note et seq.) that, taken together,
			 may apply to transactions subject to both or either law. The purpose of such
			 model disclosure shall be to facilitate compliance with the disclosure
			 requirements of those titles, and to aid the borrower or lessee in
			 understanding the transaction by utilizing readily understandable language to
			 simplify the technical nature of the disclosures.;
						(2)by striking
			 Secretary each place it appears and inserting
			 Agency; and
						(3)by striking
			 form each place it appears and inserting
			 forms.
						(c)Section
			 5Section 5 of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2604) is amended—
						(1)by striking
			 Secretary each place such term appears, and inserting
			 Agency; and
						(2)by striking the
			 first sentence of subsection (a), and inserting The Agency shall prepare
			 and distribute booklets jointly complying with the requirements of the Truth in
			 Lending Act (15 U.S.C. 1601 note et seq.) and the provisions of this title, in
			 order to help persons borrowing money to finance the purchase of residential
			 real estate better to understand the nature and costs of real estate settlement
			 services..
						(d)Section
			 6Section 6 of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2605) is amended by striking Secretary and inserting
			 Agency; and by striking by regulations that shall take
			 effect not later than April 20, 1991,.
					(e)Section
			 7Section 7 of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2606) is amended by striking Secretary and inserting
			 Agency.
					(f)Section
			 8Section 8(d)(4) of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2607(d)(4)) is amended—
						(1)by striking
			 The Secretary, and inserting The Agency, the
			 Secretary,; and
						(2)by adding at the
			 end the following new sentence:However, to the extent that a Federal law
			 authorizes the Agency and other Federal and State agencies to enforce or
			 administer the law, the Agency shall have primary authority to enforce or
			 administer that Federal law in accordance with section 1022 of the Consumer
			 Financial Protection Agency Act of 2009..
						(g)Section
			 10Section 10(d) of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2609(d)) is amended by striking Secretary and
			 inserting Agency.
					(h)Section
			 16Section 16 of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2614) is amended by inserting the Agency, before
			 the Secretary.
					(i)Section
			 18Section 18 of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2616) is amended by striking Secretary and
			 inserting Agency.
					(j)Section
			 19Section 19 of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2617) is amended by striking Secretary each
			 place where it appears and inserting Agency.
					191.Amendments to
			 the Right to Financial Privacy Act of 1978
					(a)Amendments to
			 section 1101Section 1101 of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3401) is amended—
						(1)by striking
			 paragraph (1) and inserting the following new paragraph:
							
								(1)financial
				institution means any bank, savings association, card issuer as defined
				in section 103(n) of the Truth in Lending Act, credit union, or consumer
				finance institution located in any State or territory of the United States, the
				District of Columbia, Puerto Rico, Guam, American Samoa, or the Virgin
				Islands;
								;
				and
						(2)in paragraph
			 (7)—
							(A)by redesignating
			 subparagraphs (F), (G), (H), and (I) as subparagraphs (G), (H), (I), and (J),
			 respectively; and
							(B)by inserting after
			 subparagraph (E) the following new subparagraph:
								
									(F)the Consumer
				Financial Protection
				Agency;
									.
							(b)Amendments to
			 section 1112Section 1112(e) of the Right to Financial Privacy
			 Act (12 U.S.C. 3412) is amended by striking and the Commodity Futures
			 Trading Commission is permitted and inserting the Commodity
			 Futures Trading Commission, and the Consumer Financial Protection Agency is
			 permitted.
					(c)Amendments to
			 section 1113Section 1113 of the Right to Financial Privacy Act
			 (12 U.S.C. 3413) is amended by adding at the end the following new
			 subsection—
						
							(r)Disclosure to
				the consumer financial protection agencyNothing in this chapter
				shall apply to the examination by or disclosure to the Consumer Financial
				Protection Agency of financial records or information in the exercise of its
				authority with respect to a financial
				institution.
							.
					192.Amendments to
			 the Secure and Fair Enforcement for Mortgage Licensing Act of 2008
					(a)Section
			 1503Section 1503 of the
			 Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5102)
			 is amended—
						(1)by striking
			 paragraph (1) and inserting the following new paragraph:
							
								(1)AgencyThe term Agency means the
				Consumer Financial Protection Agency.
								;
				and
						(2)by striking
			 paragraph (9) and inserting the following new paragraph:
							
								(9)DirectorThe term Director means the
				Director of the Consumer Financial Protection
				Agency.
								.
						(b)Universal
			 amendments relating to AgencyThe Secure and Fair Enforcement for
			 Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended—
						(1)by striking
			 a Federal banking agency each place such term appears and
			 inserting the Agency;
						(2)by striking
			 Federal banking agencies each place such term appears and
			 inserting Agency; and
						(3)by striking
			 Secretary each place such term appears and inserting
			 Director.
						(c)Section
			 1507Section 1507 of the
			 Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5106)
			 is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 paragraph (1) and inserting the following new paragraph:
								
									(1)In
				generalThe Agency shall develop and maintain a system for
				registering employees of a subsidiary that is owned and controlled by a
				depository institution, and regulated by the Agency as a registered loan
				originator with the Nationwide Mortgage Licensing System and Registry. The
				system shall be implemented before the end of a the 1-year period beginning
				July 30, 2009.
									;
				and
							(B)by striking appropriate Federal
			 banking agency and the Farm Credit Administration where such term
			 appears in paragraph (2) and inserting Agency;
							(2)in subsection (b),
			 by striking Federal banking agencies, through the Financial Institutions
			 Examination Council and the Farm Credit Administration, and inserting
			 Agency; and
						(3)in subsection (c),
			 by striking Federal banking agencies, and inserting
			 Agency.
						(d)Section
			 1508
						(1)In
			 generalSection 1508 of the Secure and Fair Enforcement for
			 Mortgage Licensing Act of 2008 (12 U.S.C. 5107) is amended by adding at the end
			 the following new subsection—
							
								(f)Regulations
									(1)In
				generalThe Agency may prescribe regulations setting minimum net
				worth or surety bond requirements for residential mortgage loan originators and
				minimum requirements for recovery funds paid into by loan originators.
									(2)Factors taken
				into accountSuch regulations shall take into account the need to
				provide originators adequate incentives to originate affordable and sustainable
				mortgage loans as well as the need to ensure a competitive origination market
				that maximizes consumers’ access to affordable and sustainable mortgage
				loans.
									.
						(2)Clerical
			 amendmentThe heading for
			 section 1508 of the Secure and Fair Enforcement for Mortgage Licensing Act of
			 2008 is amended by striking Secretary of Housing and Urban Development
			 and inserting Consumer
			 Financial Protection Agency.
						(e)Section
			 1510Section 1510 of the
			 Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5109)
			 is amended to read as follows:
						
							1510.FeesThe Agency, the Farm Credit Administration,
				and the Nationwide Mortgage Licensing System and Registry may charge reasonable
				fees to cover the costs of maintaining and providing access to information from
				the Nationwide Mortgage Licensing System and Registry, to the extent that such
				fees are not charged to consumers for access to such system and
				registry.
							.
					(f)Section
			 1513Section 1513 of the
			 Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5112)
			 is amended to read as follows:
						
							1513.Liability
				provisionsThe Agency, any
				State official or agency, or any organization serving as the administrator of
				the Nationwide Mortgage Licensing System and Registry or a system established
				by the Director under section 5108 of this title, or any officer or employee of
				any such entity, shall not by subject to any civil action or proceeding for
				monetary damages by reason of the good faith action or omission of any officer
				or employee of any such entity, while acting within the scope of office or
				employment, relating to the collection, furnishing, or dissemination of
				information concerning persons who are loan originators or are applying for
				licensing or registration as loan
				originators.
							.
					(g)Section
			 1514The heading for section 1514 of the Secure and Fair
			 Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5113) is amended by
			 striking under HUD backup
			 licensing system and inserting by the Agency.
					193.Amendments to
			 the Truth in Savings Act
					(a)Section
			 263Section 263 of the Truth in Savings Act (12 U.S.C. 4302) is
			 amended in subsection (b) by striking Board each place such term
			 appears and inserting Agency.
					(b)Section
			 265Section 265 of the Truth
			 in Savings Act (12 U.S.C. 4304) is amended by striking Board
			 each place such term appears and inserting Agency.
					(c)Section
			 266Section 266(e) of the Truth in Savings Act is amended (12
			 U.S.C. 4305) by striking Board and inserting
			 Agency.
					(d)Section
			 269Section 269 of the Truth
			 in Savings Act (12 U.S.C. 4308) is amended by striking Board
			 each place such term appears and inserting Agency.
					(e)Section
			 270Section 270 of the Truth in Savings Act (12 U.S.C. 4309) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 Compliance and inserting Subject to section 1022 of the
			 Consumer Financial Protection Agency Act of 2009, compliance;
							(B)by striking
			 subparagraph (A) of paragraph (1) and inserting the following new
			 subparagraph:
								
									(A)by the head of the agency responsible for
				chartering and regulating national banks for national banks, and Federal
				branches and Federal agencies of foreign
				banks;
									;
				and
							(C)by adding at the
			 end, the following new paragraph:
								
									(3)subtitle E of the
				Consumer Financial Protection Agency Act of 2009, by the Agency in the case of
				a covered person under that Act.
									;
				and
							(2)in subsection (c),
			 by striking Board and inserting Agency.
						(f)Section
			 272Section 272 of the Truth in Savings Act (12 U.S.C. 4311) is
			 amended—
						(1)in subsection (a),
			 by striking Board and inserting Agency;
			 and
						(2)in subsection (b),
			 by striking regulation prescribed by the Board each place it
			 appears and inserting regulation prescribed by the
			 Agency.
						(g)Section
			 273Section 273 of the Truth in Savings Act (12 U.S.C. 4312) is
			 amended in the last sentence by striking Board and inserting
			 Agency.
					(h)Section
			 274Section 274 of the Truth in Savings Act (12 U.S.C. 4313) is
			 amended—
						(1)in paragraph (2)
			 by striking Board and inserting Agency;
			 and
						(2)by striking
			 paragraph (4) and inserting the following new paragraph:
							
								(4)AgencyThe
				term Agency means the Consumer Financial Protection
				Agency.
								.
						194.Effective
			 dateThe amendments made by
			 sections 183 through 193 shall take effect on the designated transfer
			 date.
				JImprovements to
			 the Federal Trade Commission Act
			201.Amendments to the
			 Federal Trade Commission Act
				(a)Section 5(a) of the Federal Trade
			 Commission Act (15 U.S.C. 45(a)) is amended by adding at the end the following
			 new paragraph:
					
						(5)In any investigation or proceeding in which
				it appears to the Commission that an unfair or deceptive act or practice is
				being committed in connection with the marketing, sale, provision or delivery
				of a consumer financial product or service, the Commission shall consult and
				coordinate with the Consumer Financial Protection Agency, as the agencies deem
				to be
				appropriate.
						.
				(b)Section 5(m)(1)(A)
			 of the Federal Trade Commission Act (15 U.S.C. 45(m)(1)(A)) is amended—
					(1)by inserting
			 this Act or after violates the first place it
			 appears;
					(2)by inserting a
			 comma after chapter and after section);
			 and
					(3)by inserting
			 a violation of this Act or is before
			 prohibited.
					(c)Section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) is amended by adding at the end
			 thereof the following new subsection:
					
						(o)Unlawful
				assistanceIt is unlawful for
				any person, knowingly or recklessly, to provide substantial assistance to
				another in violating any provision of this Act or of any other Act enforceable
				by the Commission that relates to unfair or deceptive acts or practices. Any
				such violation shall constitute an unfair or deceptive act or practice
				described in section 5(a)(1) of this
				Act.
						.
				(d)Section 18 of the
			 Federal Trade Commission Act (15 U.S.C. 57a) is amended—
					(1)in subsection
			 (a)(1)(B), by adding after pursuant to this section the
			 following: or with regard to the marketing, sale, provision or delivery
			 to an individual, for personal, family or household purposes, of a consumer
			 financial product or service that is subject to the jurisdiction of the
			 Consumer Financial Protection Agency under the Consumer Financial Protection
			 Agency Act of 2009;
					(2)by amending
			 subsection (b) to read as follows:
						
							(b)Procedure
				applicableWhen prescribing a
				rule under subsection (a)(1)(B) of this section, the Commission shall proceed
				in accordance with section 553 of Title 5 (without regard to any reference in
				such section to sections 556 and 557 of such
				title).
							;
					(3)by striking
			 subsections (c), (d)(1), (d)(2), (f), (i), and (j), and redesignating
			 subsections (e), (g) and (h) as (d), (e) and (f);
					(4)by redesignating
			 paragraph (d)(3) as subsection (c); and
					(5)in subsection
			 (e)—
						(A)in paragraph
			 (1)(B), by striking the transcript required by subsection (c)(5) of this
			 section,;
						(B)in paragraph (2),
			 by striking everything following error); and
						(C)in paragraph (5),
			 by striking subparagraph (C).
						
